


Exhibit 10.32

 

STOCK PURCHASE AGREEMENT

 

dated as of November 5, 2015

 

by and among

 

INVESTMENT TECHNOLOGY GROUP, INC.,

 

ITG GLOBAL TRADING INCORPORATED,

 

ITG SOLUTIONS NETWORK, INC.,

 

ITG INVESTMENT RESEARCH, INC.,

 

KRATOS U.S., INC.

 

and

 

KRATOS ENERGY RESEARCH CANADA INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

2

 

 

 

 

 

Section 1.01

Certain Defined Terms

2

 

Section 1.02

Additional Defined Terms

13

 

 

 

 

ARTICLE II PURCHASE AND SALE; CLOSING

15

 

 

 

 

 

Section 2.01

Purchase and Sale of the Company Equity Interests

15

 

Section 2.02

Closing

15

 

 

 

 

ARTICLE III PURCHASE PRICE

16

 

 

 

 

 

Section 3.01

Purchase Price

16

 

Section 3.02

Certain Closing Deliverables

16

 

Section 3.03

Closing Payment

16

 

Section 3.04

Post-Closing Statements

17

 

Section 3.05

Reconciliation of Post-Closing Statements

18

 

Section 3.06

Post-Closing Adjustment

19

 

Section 3.07

Payments and Computations

19

 

Section 3.08

Tax Withholding

20

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES

20

 

 

 

 

 

Section 4.01

Incorporation and Qualification of the Companies

20

 

Section 4.02

Capital Structure of the Companies

20

 

Section 4.03

Incorporation and Authority of the Seller Parties; Enforceability

21

 

Section 4.04

No Conflict

22

 

Section 4.05

Consents and Approvals

22

 

Section 4.06

Financial Statements; Absence of Companies Undisclosed Liabilities

22

 

Section 4.07

Absence of Certain Changes or Events

23

 

Section 4.08

Absence of Litigation

23

 

Section 4.09

Compliance with Laws; Permits

23

 

Section 4.10

Intellectual Property

24

 

Section 4.11

Environmental Matters

26

 

Section 4.12

Material Contracts

27

 

Section 4.13

Employment and Employee Benefit Matters

27

 

Section 4.14

Taxes

30

 

Section 4.15

Real Property

33

 

Section 4.16

Brokers

33

 

Section 4.17

Sufficiency of Assets; Title

33

 

Section 4.18

Affiliate Contracts

34

 

Section 4.19

Insurance

34

 

Section 4.20

Customers and Suppliers

35

 

Section 4.21

No Other Representations or Warranties

35

 

i

--------------------------------------------------------------------------------


 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

36

 

 

 

 

 

Section 5.01

Incorporation and Authority of Buyer

36

 

Section 5.02

No Conflict

36

 

Section 5.03

Consents and Approvals

37

 

Section 5.04

Absence of Restraints; Compliance with Laws

37

 

Section 5.05

Securities Matters

37

 

Section 5.06

Financial Ability

37

 

Section 5.07

Brokers

39

 

Section 5.08

Investigation

39

 

 

 

 

ARTICLE VI ADDITIONAL AGREEMENTS

39

 

 

 

 

 

Section 6.01

Conduct of Business Before the Closing

39

 

Section 6.02

Access to Information

42

 

Section 6.03

Confidentiality

43

 

Section 6.04

Regulatory and Other Authorizations

44

 

Section 6.05

Third Party Consents

45

 

Section 6.06

Intercompany Obligations

45

 

Section 6.07

Cooperation

45

 

Section 6.08

Reorganization

45

 

Section 6.09

Equity Financing

46

 

Section 6.10

Affiliate Contracts

47

 

Section 6.11

Migration Plan

47

 

Section 6.12

Cash Subscriber Exhibit

48

 

 

 

 

ARTICLE VII POST-CLOSING COVENANTS

48

 

 

 

 

 

Section 7.01

Access

48

 

Section 7.02

Rights to Seller Names and Seller Marks

49

 

Section 7.03

Preservation of Books and Records

50

 

Section 7.04

Non-Competition Covenant

51

 

Section 7.05

Non-Solicitation

53

 

Section 7.06

Receivables

53

 

Section 7.07

Assignment of Contracts; Approvals and Consents

53

 

Section 7.08

Overlap Contracts

54

 

Section 7.09

Further Assurances

55

 

 

 

 

ARTICLE VIII EMPLOYEE MATTERS

56

 

 

 

 

 

Section 8.01

Employment of All Business Employees

56

 

Section 8.02

Cooperation and Assistance

58

 

 

 

 

ARTICLE IX TAX MATTERS

58

 

 

 

 

 

Section 9.01

Filing of Tax Returns by Seller

58

 

Section 9.02

Filing of Tax Returns by Buyer

59

 

Section 9.03

Straddle Periods

60

 

Section 9.04

Tax Proceedings

60

 

Section 9.05

Refunds

61

 

ii

--------------------------------------------------------------------------------


 

 

Section 9.06

Post-Closing Actions

61

 

Section 9.07

Transfer Taxes

61

 

Section 9.08

Tax Sharing Agreements

62

 

Section 9.09

Tax Cooperation

62

 

Section 9.10

Allocation

62

 

Section 9.11

Reorganization

63

 

Section 9.12

Survival

63

 

Section 9.13

Certain Tax Benefits

63

 

 

 

 

ARTICLE X CONDITIONS TO CLOSING

64

 

 

 

 

 

Section 10.01

Conditions to Obligations of Seller Parties

64

 

Section 10.02

Conditions to Obligations of Buyer

64

 

 

 

 

ARTICLE XI TERMINATION

65

 

 

 

 

 

Section 11.01

Termination

65

 

Section 11.02

Notice of Termination

66

 

Section 11.03

Effect of Termination

66

 

 

 

 

ARTICLE XII INDEMNIFICATION

67

 

 

 

 

 

Section 12.01

Survival

67

 

Section 12.02

Indemnification by Seller Parent

68

 

Section 12.03

Indemnification by Buyer

69

 

Section 12.04

Notification of Claims

70

 

Section 12.05

Exclusive Remedies

72

 

Section 12.06

Additional Indemnification Provisions

72

 

Section 12.07

Mitigation

73

 

Section 12.08

Limitation on Liability

74

 

Section 12.09

Tax Treatment of Indemnity Payments

74

 

Section 12.10

Manner of Payment

74

 

 

 

 

ARTICLE XIII MISCELLANEOUS

74

 

 

 

 

 

Section 13.01

Rules of Construction

74

 

Section 13.02

Expenses

76

 

Section 13.03

Notices

76

 

Section 13.04

Public Announcements

77

 

Section 13.05

Severability

77

 

Section 13.06

Assignment

78

 

Section 13.07

No Third-Party Beneficiaries

78

 

Section 13.08

Entire Agreement

78

 

Section 13.09

Amendments

78

 

Section 13.10

Waiver

78

 

Section 13.11

Governing Law

79

 

Section 13.12

Dispute Resolution; Consent to Jurisdiction

79

 

Section 13.13

Waiver of Jury Trial

79

 

Section 13.14

Remedies; Specific Performance

80

 

iii

--------------------------------------------------------------------------------


 

 

Section 13.15

Interest

80

 

Section 13.16

Disclosure Letters and Exhibits

80

 

Section 13.17

Counterparts

81

 

Section 13.18

Non-Recourse

81

 

Section 13.19

Section Privilege

81

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

Form of Exclusive Distribution Agreement

 

Exhibit B

Form of Transition Services Agreement

 

Exhibit C

Combined Statement of Stockholders Equity

 

Exhibit D

Equity Commitment Letter

 

Exhibit E

Reorganization Steps

 

Exhibit F

Limited Guarantee

 

Exhibit G

Accounting Principles

 

 

iv

--------------------------------------------------------------------------------


 

This STOCK PURCHASE AGREEMENT, dated as of November 5, 2015 (the “Agreement
Date”), is made by and between Investment Technology Group, Inc., a Delaware
corporation (“Seller Parent”), ITG Global Trading Incorporated, a Delaware
corporation and a wholly owned subsidiary of Seller Parent (“Global
Trading”), ITG Solutions Network, Inc., a Delaware corporation and a wholly
owned subsidiary of Seller Parent (“Solutions Network” and, together with Global
Trading, the “Sellers”), ITG Investment Research, Inc., a Delaware corporation
and a wholly owned subsidiary of Solutions Network (“Investment Research” and,
together with Sellers and Seller Parent, the “Seller Parties”), Kratos
U.S., Inc., a Delaware corporation (“U.S. Buyer”) and Kratos Energy Research
Canada Inc., a corporation organized under the laws of British Columbia
(“Canadian Buyer” and together with U.S. Buyer, “Buyer”).

 

PRELIMINARY STATEMENTS

 

A.                                    The Sellers own, directly or indirectly,
all of the issued and outstanding equity interests (the “Company Equity
Interests”) of (i) ITG Investment Research ULC, an Alberta unlimited liability
company (the “Canadian Company”), and (ii) Recharge, Inc., a Delaware
corporation (the “Delaware NewCo”, and each, a “Company” and together, the
“Companies”).

 

B.                                    Seller Parent and certain of its
Subsidiaries (including the Canadian Company and Investment Research) are
engaged in the business of producing, selling and licensing oil-and-gas
research, products, information and data services and oil-and-gas midstream or
services research products, information and data services, and in connection
therewith, obtaining and analyzing data and other information related to the oil
and gas sector, issuers, plays or regions, and creating analytical models and
corresponding databases, including as conducted by such parties under the name
ITG Energy Research (collectively, the “Business”).

 

C.                                    Prior to the Closing, Investment Research
shall transfer to the Delaware NewCo, the Acquired Assets and the Assumed
Liabilities held by it and the Delaware Newco shall acquire and assume the same,
as set forth in Exhibit E hereto (together with the other transactions set forth
in Exhibit E, the “Reorganization”), in each case upon the terms and subject to
the conditions set forth in this Agreement.

 

D.                                    At the Closing, the Sellers desire to sell
to Buyer, and Buyer desires to purchase from the Sellers, all of the Company
Equity Interests, upon the terms and subject to the conditions set forth in this
Agreement.

 

E.                                     At the Closing, the Companies, Parent and
Investment Research (after giving effect to the Reorganization) desire to enter
into the Exclusive Distribution Agreement in the form set forth in Exhibit A
(the “Exclusive Distribution Agreement”) and the Transition Services Agreement
in the form set forth in Exhibit B (the “Transition Services Agreement”).

 

F.                                      Concurrently with the execution of this
Agreement, and as a condition and inducement to each Seller Party’s willingness
to enter into this Agreement, certain investment funds affiliated with Buyer
have duly executed and delivered to Seller Parent a limited guarantee, dated as
of the date of this Agreement, in favor of the Seller Parent (the “Limited
Guarantee”) in the form attached hereto as Exhibit F.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                             Certain Defined Terms.  For purposes of
this Agreement, the terms set forth below shall have the following meanings:

 

“Accounting Principles” shall have meaning set forth in Exhibit G.

 

“Acquired Assets” means all of the Seller Parties’ and their respective
Affiliates’ (other than the Canadian Company) respective rights, title and
interests in, to and under (a) the Acquired Contracts, (b) the Acquired
Intellectual Property and (c) all other assets, rights and properties of every
character, now existing or hereafter acquired, which are Related to the Business
(including the Business as a going concern).

 

“Acquired Contracts” means all contracts to which any Seller Party or its
Affiliates is a party that is Related to the Business, including the contracts
listed in Section 1.01(a) of the Seller Disclosure Letter, other than any
(a) Overlap Contract and (b) any contract listed on Section 1.01(b) of the
Seller Disclosure Letter.

 

“Acquired Intellectual Property” means all of the Seller Parties’ and their
respective Affiliates’ rights, title and interests in, to or under any
Intellectual Property which is Related to the Business, including know-how,
designs, formulae, algorithms, procedures and other methods, which are used
exclusively in producing the Business’ research, including, in connection
therewith, obtaining and analyzing data and other information related to the oil
and gas sector, issuers, plays or regions, and creating analytical models and
corresponding databases, but, for the avoidance of doubt, excluding the Seller
Names and Seller Marks.

 

“Action” means any action, suit, arbitration, proceeding, claim (including any
cross-claim or counterclaim), charge, demand, litigation, complaint, audit,
inquiry or investigation by or before any Government Authority.

 

“Affiliate” means, with respect to any specified Person, any other Person that,
at the time of determination, directly or indirectly through one or more
intermediaries, Controls, is Controlled by or is under common Control with such
specified Person; provided, however, that for the purposes of this Agreement,
(a) no Seller shall be deemed an Affiliate of Buyer, or, after the Closing, of
the Companies and (b) after the Closing, Buyer shall be deemed an Affiliate of
the Companies.

 

“Affiliated Group” means any affiliated group within the meaning of
Section 1504(a) of the Code or any affiliated, consolidated, combined, unitary
or other group for Tax purposes.

 

--------------------------------------------------------------------------------


 

“Agreement” means this Stock Purchase Agreement, including the Seller Disclosure
Letter, the Buyer Disclosure Letter and the Exhibits, and any amendments to such
agreement made in accordance with Section 13.09.

 

“Assumed Liabilities” shall mean solely and exclusively the Liabilities of the
Business arising under the Acquired Assets, whether arising on, before or after
the Closing, other than any Excluded Liability.

 

“Bankruptcy and Equity Exception” means the effect on enforceability of any
contract of (a) any applicable Law relating to bankruptcy, reorganization,
insolvency, moratorium, fraudulent conveyance or preferential transfers, or
similar Law relating to or affecting creditors’ rights generally or (b) general
principles of equity (regardless of whether enforceability is considered in a
proceeding in equity or at Law).

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which commercial banks in the City of New York, New York are required or
authorized by Law to be closed.

 

“Business Employees” means (a) the employees of the Canadian Company (the
“Canadian Business Employees”), and (b) Peter K. Bokach and Caitlyn R.
McCrimmon.

 

“Buyer Disclosure Letter” means the disclosure letter dated as of the Agreement
Date and delivered by Buyer to the Seller Parties, and which forms a part of
this Agreement.

 

“Buyer Fundamental Representations” means the representations and warranties
made in Section 5.01 (Incorporation and Authority of Buyer), Section 5.05
(Securities Matters) and Section 5.07 (Brokers).

 

“Buyer Transaction Agreements” means this Agreement and each other Transaction
Agreement to which Buyer is named as a party on the signature pages thereto.

 

“Buyer Transactions” means the transactions contemplated by the Buyer
Transaction Agreements.

 

“Canadian Business Employees” has the meaning set forth in the definition of
“Business Employees”.

 

“Cash Customer Overlap Contract” means all cash only paying customer Overlap
Contracts.

 

“Closing Amount” means (a) $120,500,000, minus (b) the Indebtedness Amount, plus
(c) the Net Equity Adjustment Amount (if a positive number), minus (d) the
absolute value of the Net Equity Adjustment Amount (if a negative number).

 

“Closing Conditions” means conditions to the respective obligations of the
Parties to consummate the transactions contemplated by this Agreement, as set
forth in Article X.

 

“Code” means the U.S. Internal Revenue Code of 1986.

 

--------------------------------------------------------------------------------


 

“Companies” and “Company” has the respective meanings set forth in the
Preliminary Statements hereto; provided, that the term “Companies” shall (and
references to assets of the Companies shall), for all periods prior to the
consummation of the Reorganization, include Investment Research (and its assets)
for all purposes hereof but solely to the extent relating to the ownership or
operation of the Acquired Assets or operation of the Business.

 

“Company Intellectual Property” means (a) the Registered IP and (b) all other
Intellectual Property other than the Registered IP, in each case, that is owned
by any Company, excluding for the avoidance of doubt, the Seller Names and
Seller Marks.

 

“Competition Act” means the Competition Act (Canada), R.S.C. 1985, c. C-34.

 

“Confidentiality Agreement” means the Confidentiality Agreement dated May 15,
2015, by and between Warburg Pincus LLC and Seller Parent, as the same may be
amended from time to time in accordance with its terms.

 

“Consent” means any consent, approval or authorization, permission or waiver,
grant, exemption, licenses, registration, declaration, or similar action of any
Person.

 

“Control” means, as to any Person, the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.  The terms “Controlled by”,
“Controlled”, “under common Control with” and “Controlling” shall have
correlative meanings.

 

“Covered Bonus Amounts” means (i) the amounts addressed in Item 3(a) and, to the
extent vesting of cash-settled Seller Parent equity awards is accelerated to the
date on or prior to Closing and results in cash settlement payments becoming
payable by the Companies as of the Closing Date, Item 3(b) of Section 6.01 of
the Seller Disclosure Letter and (ii) the amounts to be paid after the Closing
to the extent provided in the first sentence of Section 8.01(b) of this
Agreement and in accordance with the second sentence of such Section 8.01(b).

 

“Data Security Requirements” means, collectively, all of the following to the
extent relating to any personal, sensitive, or confidential information or data
or otherwise relating to privacy, security, or security breach notification
requirements:  (a) any Company’s or Seller Party’s or, as applicable, any of
their respective Affiliates, own rules, policies, and procedures (whether
physical or technical in nature, or otherwise); (b) all applicable Laws; and
(c) Acquired Contracts or any other contracts into which any Company or Seller
Party or, as applicable, any of their respective Affiliates, has entered or by
which it is otherwise bound, in the case of each of clauses (a) — (c) in
connection with the conduct of the Business.

 

“Effective Time” means 12:01 a.m. (New York time) on the Closing Date.

 

“Employee Plans” means (a) all employee benefit plans (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA), (b) all fringe benefit,
supplemental unemployment benefit, retirement, profit sharing, welfare benefit,
bonus, stock option, stock purchase, phantom stock, restricted stock, equity or
equity-based, incentive, supplemental retirement, deferred compensation, retiree
health, health medical, dental, disability, life insurance, severance, Code
Section 125 flexible benefit, or vacation and similar plans, programs,

 

--------------------------------------------------------------------------------


 

arrangements, practices or agreements and (c) each other material benefit or
compensation plan, program, policy or contract, in each case of the forgoing
clauses (a) through (c). pursuant to which any of the Companies (or any Seller
Party or any of their Affiliates with respect to the Business Employees) or any
of their Affiliates have any Liabilities or with respect to which any of the
Companies will following the Closing have any Liabilities, other than
(i) governmental plans or arrangements (including governmental plans or
arrangements that constitute severance, termination indemnities or other similar
benefits maintained for employees outside of the U.S.) and (ii) individual
agreements with Business Employees located outside of the U.S.

 

“Environmental Law” means any applicable Law or other legal requirements in
effect as of the Agreement Date concerning (a) protection of the environment or
(b) the exposure to, the handling, use, management, transportation, storage
disposal or Release of Hazardous Materials.

 

“Environmental Permit” means any Permit required by Environmental Law and/or
necessary to, or required in connection with, the operation of the Business as
of the Agreement Date.

 

“Equity Amount” means the combined adjusted stockholders equity of the Companies
(after giving effect to the Reorganization), as defined in, and determined in
accordance with, the Accounting Principles and the sample calculation set forth
in Exhibit C and excluding all non-current and non-operating assets, and all tax
items relating to the Covered Bonus Amounts, as of 11:59 p.m. on the date
immediately preceding the Closing Date (and, notwithstanding the fact that
bonuses are declared and paid on the Closing Date by the Companies to Business
Employees, such calculation of the “Equity Amount” shall include an adjustment
in respect of any bonuses and cash settled equity awards declared and paid on
the Closing Date by the Companies to Business Employees as contemplated by (and,
after taking into account prior bonus payments and cash settled equity awards,
up to the amounts specified in) Item 3(a) and, to the extent vesting of
cash-settled Seller Parent equity awards is accelerated to the date on or prior
to Closing and results in cash settlement payments becoming payable by the
Companies as of the Closing Date, Item 3(b) of Section 6.01 of the Seller
Disclosure Letter).  A sample calculation of the combined adjusted stockholders
equity of the Companies (after giving effect to the Reorganization) is set forth
in Exhibit C hereto, provided that in the event of any conflict between the
Accounting Principles and the sample calculation set forth in Exhibit C,
Exhibit C shall govern.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means with respect to any Person, any entity at any relevant
time required to be aggregated with such Person under Section 414(b), (c),
(m) or (o) of the Code.

 

“Excluded Liability” means any Liability that is not expressly an Assumed
Liability in accordance with the terms hereof. For the avoidance of doubt,
Excluded Liability shall (a) include any (i) Unpaid Transaction Expenses and
(ii) Liabilities (A) transferred or otherwise assumed by the Canadian Company in
connection with the Reorganization and/or (B) arising in connection with or as a
result of the transfer of any rights, properties or other assets from the
Canadian Company in connection with the Reorganization, but, subject to the
Seller

 

--------------------------------------------------------------------------------

 

Parties and their respective Affiliates compliance with the first sentence of
Section 4.17 and its obligations under Section 6.08, (b) not include any other
Liabilities of the Canadian Company.

 

“GAAP” means U.S. generally accepted accounting principles, consistently
applied.

 

“Government Authority” means any federal, state, provincial, county, municipal,
foreign, local or supra-national government, political subdivision,
governmental, regulatory or administrative authority, instrumentality, agency,
body or commission, self-regulatory organization or any court, tribunal, or
judicial or arbitral body.

 

“Hazardous Materials” means any substance, element, compound, chemical, mixture,
pollutant, waste, material or other substance that is defined or regulated as
“hazardous”, “toxic”, “dangerous”, a “pollutant”, a “contaminant” or words of
similar effect under any applicable Environmental Law (or the release of which
is regulated under Environmental Laws), including asbestos, polychlorinated
biphenyls, radioactive materials, petroleum and petroleum by-products and
distillates.

 

“Indebtedness” means, all indebtedness and other Liabilities (a) for borrowed
money, whether or not contingent, including accrued but unpaid interest thereon
and all obligations for principal, premiums, penalties, fees, expenses, breakage
costs and bank overdrafts thereunder, excluding (for the avoidance of doubt)
trade accounts payable of the Business, (b) for the deferred purchase price of
property or service, (c) evidenced by notes, bonds, debentures or other similar
instruments or debt securities, including, in each case, accrued but unpaid
interest thereon, (d) that are required to be recorded as capitalized leases in
accordance with GAAP, (e) in respect of any interest rate, currency, swap or
other hedging agreements to the extent related to the Companies, the Business,
the Acquired Assets or the Assumed Liabilities, (f) in respect of letters of
credit, bank guarantees, bankers’ acceptances and other similar instruments that
are related to the Companies, the Business, the Acquired Assets or the Assumed
Liabilities (but only to the extent drawn upon), and (g) Indebtedness of another
Person (as described in clauses (a) through (g)) directly or indirectly in any
manner guaranteed by the applicable Person.

 

“Indebtedness Amount” means, without duplication, determined in accordance with
the Accounting Principles, the Indebtedness of the Companies on a consolidated
basis as of 11:59 p.m. on the day preceding the Closing Date (and after giving
effect to the Reorganization).

 

“Intellectual Property” means all all right, title and interest in and to, or
arising under Law with respect to, the following intellectual property and
similar rights:  (a) patents, patent applications, and patent rights, including
any such rights granted upon any reissue, revision, reexamination, divisional,
extension, provisional, continuation, or continuation-in-part applications,
(b) copyrights, copyrightable works and other works of authorship, moral rights,
mask work rights, database rights and design rights, in each case, whether or
not registered, and registrations and applications for registration thereof,
(c) Trade Secrets, (d) Trademarks and (e) other intellectual property and
proprietary rights.

 

--------------------------------------------------------------------------------


 

“Interest Rate” means the rate of interest per annum equal to the rate of
interest published from time to time by the Wall Street Journal as the prime
rate at the large U.S. money center banks.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Knowledge of Buyer” means the knowledge of the Persons listed in
Section 1.01(b) of the Buyer Disclosure Letter.

 

“Knowledge of Seller” means the knowledge of the Persons listed in
Section 1.01(c) of the Seller Disclosure Letter.

 

“Law” means any federal, national, supra-national, state, provincial, county,
municipal, local, administrative or foreign law, statute, constitution,
ordinance, regulation, rule, code, Order or other requirement or rule of law
(including common law) enacted, promulgated or issued by any Government
Authority.

 

“Liability” means any liability, debt, guarantee, claim, demand, expense,
commitment or obligation (whether primary or secondary, direct or indirect,
absolute or contingent, accrued or fixed, known or unknown, matured or
unmatured, liquidated or unliquidated, determined or determinable or due or to
become due) of every kind and description, including, in each case, all costs
and expenses related thereto.

 

“Lien” means any mortgage, deed of trust, pledge, easement, hypothecation,
security interest, encumbrance, claim, lien, charge or similar restriction of
any kind or nature.

 

“Losses” means all losses, damages, costs, charges, obligations, settlement
payments, awards, judgments, fines, penalties, Taxes, diminution in value,
expenses and Liabilities actually suffered or incurred (including reasonable
attorneys’ fees).

 

“Material Adverse Effect” means any change, development, circumstance, or effect
that, individually or in the aggregate, (1) has had or would reasonably be
expected to have a material adverse effect on the Companies, the Business,
assets of the Companies (including the Acquired Assets), Assumed Liabilities, or
the financial condition or results of operations of the Business, taken as a
whole or (2) prevents or would reasonably be expected to prevent the Seller
Parties from timely consummating the Transactions or performing their respective
obligations hereunder; provided, however, that with respect to the foregoing
clause (1) any adverse change or effect arising out of, resulting from or
attributable to (a) an event or circumstances or series of events or
circumstances adversely affecting (i) the U.S., Canadian or the global economy
generally or capital, financial, banking, credit, securities, oil, gas, or
energy markets generally, including changes in interest or exchange rates and
changes in oil, gas or commodities prices, (ii) political conditions generally
of the U.S. or any other country or jurisdiction in which any Seller Party or
any of the Companies or their respective Affiliates engages in the Business or
(iii) any industry generally in which any of the Companies primarily operates or
in which products or services of the Business are used or distributed; (b) the
announcement of the Transactions, the performance of obligations under this
Agreement or any other Transaction Agreement, or the identity of Buyer or its
Affiliates (c) any changes in applicable Law or GAAP, or accounting principles,
practices or policies, in each case, after the Agreement Date that any of

 

--------------------------------------------------------------------------------


 

the Seller Parties or the Companies is required by applicable Law or GAAP to
adopt, or the enforcement or interpretation thereof; (d) actions specifically
required to be taken or omitted pursuant to and in accordance with this
Agreement or actions taken or omitted to be taken at the request or with the
prior written consent of Buyer; (e) any acts of God, including any earthquakes,
hurricanes, tornadoes, floods, tsunamis, or other natural disasters; (f) any
hostilities, acts of war (whether or not declared), sabotage, terrorism or
military actions, or any escalation or worsening of any such hostilities, act of
war, sabotage, terrorism or military actions or (g) any failure to meet internal
or published projections, estimates or forecasts of revenues, earnings, or other
measures of financial or operating performance for any future period (provided
that the underlying causes of such failures (subject to the other provisions of
this definition) shall not be excluded) shall not constitute a Material Adverse
Effect, and otherwise shall not be taken into account in determining whether a
Material Adverse Effect has occurred or would be reasonably likely to occur;
provided that any adverse effect arising out of, resulting from or attributable
to the foregoing clauses (a), (c), (e), and (f) may be taken into account in
determining whether a Material Adverse Effect has occurred or would be
reasonably likely to occur to the extent such adverse effect has a
disproportionate impact on the Companies and/or Business, taken as a whole,
relative to other similarly situated businesses in the same industry.

 

“Material Contract” means any contract to which a Seller Party or any Company is
a party (including any Acquired Contract, and, solely to the extent related to
the Business, any Cash Customer Overlap Contract), that (a) contains a legal
obligation of any Company (after giving effect to the Reorganization) to
purchase (or otherwise involves the purchase of) goods, products or services
from (i) any Key Supplier or (ii) any other supplier in connection with the
Business that is reasonably expected to result in aggregate payments that exceed
$50,000 in the 2015 fiscal year (on an annualized basis), (b) is a contract to
which any (i) Key Customer is a party or (ii) are cash paying customer contracts
in connection with the Business that is reasonably expected to result in
aggregate payments by any such customer in respect of the Business in excess of
$100,000 in the 2015 fiscal year (on an annualized basis), (c) contains
covenants or otherwise limits the ability of any Company (after giving effect to
the Reorganization) in any material respect to engage in any line of business or
to compete with any Person, (d) is a contract for the lease, purchase or sale of
real property by any Company (after giving effect to the Reorganization), (e) is
a contract for the acquisition or disposition of any business or the equity
ownership interests or assets of any other Person (whether by merger, sale of
stock, sale of assets or otherwise) by any Company (after giving effect to the
Reorganization) or otherwise in connection with the Business, (f) is a joint
venture, strategic alliance, development or other collaboration, partnership or
similar contract, in each case, that is related to the Business, (g) is a
collective bargaining agreement applicable to the Business or the Business
Employees, (h) is a settlement, conciliation or similar contract with any
Government Authority pursuant to which any Company (after giving effect to the
Reorganization) or any other Seller Party (with respect to the Business) is
obligated to pay after the Agreement Date consideration in an aggregate amount
that exceeds $50,000, (i) contains any non-competition requirement, requirement
limiting the ability of the Seller Parties (with respect to the Business) or any
of the Companies (after giving effect to the Reorganization) to engage in any
line of business, “most favored nation requirement,” minimum purchase
requirement, or non-solicitation requirement, (j) involves any Indebtedness of
the Companies (after giving effect to the Reorganization), (k) is reasonably
expected to require payments to or from any Company (after giving effect to the
Reorganization) in excess of $50,000 per year or in excess of $50,000 during the
term of the

 

--------------------------------------------------------------------------------


 

contract, provided, that this clause (k) shall not include any contract with any
supplier in connection with the Business or any contract covered by the
foregoing clauses (a) or (b), respectively, provided, further, that this clause
(k) does not include any offer letters or employment agreements with the
Business Employees (l) requires capital expenditures by any Company (after
giving effect to the Reorganization) in excess of $50,000, (m) other than any
customer contract, is a license, research, development or similar contract with
respect to Intellectual Property that is Related to the Business, excluding
licenses of generally commercially available Software with a replacement cost or
annual license, maintenance or other fees of less than $50,000 in the aggregate,
or (n) creates a material Lien on any Company or any of their respective assets
(including the Acquired Assets).

 

“Material Permits” means Permits required to conduct the Business in compliance
with applicable Law and otherwise in all material respects as conducted on the
Agreement Date and at the Closing.

 

“Net Equity Adjustment Amount” means the amount equal to (a) the Equity Amount
as shown in the Final Settlement Statement, minus (b) the Target Equity Amount
(which amount will be (i) a positive number if the Equity Amount exceeds the
Target Equity Amount and (ii) a negative number if the Equity Amount is less
than the Target Equity Amount).

 

“Order” means any order, writ, judgment, injunction, temporary restraining
order, executive order, decree, stipulation, determination, decision,
settlement, ruling or award entered, issued or made by or with any Government
Authority.

 

“Other Overlap Contract” means all Overlap Contracts, other than Cash Customer
Overlap Contracts.

 

“Overlap Contract” means all cash paying customer or trading contracts to which
any Seller Party or its Affiliates is a party relating to the provision of
products or services by the Business but which are entered into and are also
owned, used, or held for use in connection with the delivery of products and
services unrelated to the Business to or by Seller Parent and its Affiliates.

 

“Parties” means, collectively, the Seller Parties and Buyer, with each being a
“Party”.

 

“Permits” means all permits, licenses, Consents, registrations, concessions,
grants, franchises, certificates, identification numbers exemptions, waivers,
and filings issued or reasonably required by any Government Authority under
applicable Law.

 

“Permitted Liens” means the following Liens:  (a) Liens for Taxes that are not
yet due or payable or that are being contested in good faith by appropriate
proceedings or that may thereafter be paid without penalty and, in each case,
for which adequate reserves have been established; (b) statutory Liens of
landlords and Liens of carriers, warehousemen, mechanics, materialmen, workmen,
repairmen and other Liens imposed by operation of Law; (c) Liens incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other types of social security;
(d) zoning ordinances, variances, conditional use, entitlement, building and
other generally applicable land use and

 

--------------------------------------------------------------------------------


 

environmental restrictions of record by a Government Authority; (e) Liens not
created by Seller Parties that affect the underlying fee interest of any Leased
Real Property or real property over which Seller Parties (with respect to the
Business) or the Companies have easement rights); (f) Liens incurred in the
ordinary course of business securing Liabilities that are not material to the
Business; (g) any set of facts an accurate up to date survey would show,
provided, that such facts do not materially interfere with the ordinary conduct
of the business conducted on such property as of the date of this Agreement; and
(h) in the case of Intellectual Property, non-exclusive licenses, options to
license, covenants or other non-exclusive grants.

 

“Person” means any natural person, general or limited partnership, corporation,
company, joint venture, trust, limited liability company, limited liability
partnership, firm, association or organization or other legal entity.

 

“Pre-Closing Period” means the period beginning on the Agreement Date and ending
on the earlier of the Closing Date or the date this Agreement is terminated in
accordance with its terms.

 

“Post-Closing Period” means (a) in the case of Delaware NewCo or U.S. Buyer, a
taxable period beginning after the Closing Date and the portion of any Straddle
Period beginning after the Closing Date and (b) in the case of Canadian Company
or Canadian Buyer, a taxable period commencing on or after the Closing and the
portion of any Straddle Period beginning after the Closing.

 

“Registered IP” means the patents, patent applications, registered Trademarks,
applications for registration of Trademarks, copyright registrations, and
applications for registration of copyrights.

 

“Related to the Business” means (a) owned, used or held for use exclusively in
connection with, or (b) arising exclusively out of the operation or conduct of,
the Business as conducted by the Seller Parties and their respective Affiliates
on the Agreement Date and/or as of Closing.

 

“Release” means any actual or threatened discharging, depositing, dispersing,
disposing, dumping, emitting, emptying, escaping, injecting, leaching, leaking,
pouring, pumping, releasing or spilling of any Hazardous Substance into or
through the environment, or as otherwise defined under Environmental Laws.

 

“Representative” of a Person means the directors, officers, employees, advisors,
agents, consultants, attorneys, accountants, investment bankers, equityholders
or other representatives of such Person.

 

“Securities Act” means the Securities Act of 1933.

 

“Seller Disclosure Letter” means the disclosure letter dated as of the Agreement
Date and delivered by the Seller Parties to Buyer, and which forms a part of
this Agreement.

 

“Seller Fundamental Representations” means the representations and warranties
made in Sections 4.01 (Incorporation and Qualification of the Companies), 4.02

 

--------------------------------------------------------------------------------


 

(Capital Structure of the Companies), 4.03 (Incorporation and Authority of the
Seller Parties; Enforceability), 4.16 (Brokers) and, solely for the purposes of
Article XII, 4.17 (Sufficiency of Assets; Title).

 

“Seller Names and Seller Marks” means the names or marks of Seller Parent or any
of its Affiliates that use or contain “ITG” (in block letters or otherwise) or
“Investment Technology Group,” either alone or in combination with other words
and all marks, trade dress, logos, monograms, domain names and other source
identifiers confusingly similar to or derived from any of the foregoing either
alone or in combination with other words; provided, that the use of the words
“Investment,” “Technology” or “Group” shall not alone result in a name or mark
being included in the Seller Names and Seller Marks.

 

“Seller Transaction Agreements” means this Agreement, the Transition Services
Agreement and each other Transaction Agreement to which any Seller Party is
named as a party on the signature pages thereto.

 

“Seller Transactions” means the transactions contemplated by the Seller
Transaction Agreements.

 

“Software” means all (a) computer programs, including all software
implementation of algorithms, models and methodologies, whether in source code,
object code, human readable form or other form, (b) databases and compilations,
including all data and collections of data, whether machine readable or
otherwise, (c) descriptions, flow charts and other work products used to design,
plan, organize and develop any of the foregoing, screens, user interfaces,
report formats, firmware, development tools, templates, menus, buttons and
icons, and (d) all documentation including user manuals and other training
documentation relating to any of the foregoing.

 

“Special Indemnity Matters” means the matters set forth on Section 1.01(d) of
the Seller Disclosure Letter.

 

“Subsidiary” of any specified Person means any other Person of which such first
Person (either directly or indirectly or through one or more other Subsidiaries)
(a) owns or controls a majority of the outstanding equity securities or
securities or other interests carrying a majority of the voting power in the
election of the board of directors or other governing body of such Person,
(b) is a general partner or managing member or (c) has a right to receive
greater than fifty percent (50%) of the profits or losses of such other Person.

 

“Target Equity Amount” means the amount of $0.00.

 

“Tax” or “Taxes” means all taxes, charges, fees, duties, fines, penalties,
contributions, levies or other similar assessments or Liabilities, including
income, excise, gross receipts, ad valorem, value-added, sales, use, employment,
franchise, profits, gains, property, transfer, payroll, intangibles,
corporation, premium, net worth, capital stock, capital gains, documentary,
recapture, alternative or add-on minimum, disability, registration, recording,
estimated, real property, personal property, license, lease, service, service
use, withholding, unemployment, insurance, social security, national insurance,
business license, business organization, environmental, workers compensation,
severance, stamp, occupation, escheat or

 

--------------------------------------------------------------------------------


 

unclaimed property, windfall profits, customs duties or other taxes of any kind
whatsoever (whether payable directly or by withholding), imposed by the U.S. or
any state, local, provincial or non-U.S. government, or any agency or political
subdivision thereof, together with any interest and any penalties, assessments,
additions to tax or additional amounts imposed by any Taxing Authority with
respect thereto.

 

“Tax Act” means the Income Tax Act, R.S.C. 1985 (5th Supp.) c.1.

 

“Tax Benefit” means the Tax effect of any Tax Item that decreases cumulative
Taxes paid or due and payable (taking into account any increases to Taxes paid
or due and payable as a result of such Tax Item), including any interest
received with respect thereto or reduction in interest that would have been
payable but for such item, determined by treating the applicable Tax Item as the
last item to be used.

 

“Tax Item” shall mean any item of income, gain, loss, deduction, credit,
recapture of credit or any other item that increases or decreases Taxes paid or
payable, including an adjustment under Section 481 of the Code (or any similar
provision of state, local or foreign Law) resulting from a change in accounting
method.

 

“Tax Returns” means all returns and reports (including elections, declarations,
disclosures, schedules, estimates, claims for refunds and information returns)
and amendments of or attachments thereto filed or required to be supplied to a
Tax Authority relating to Taxes.

 

“Taxing Authority” means any Canadian or U.S. federal, state, provincial, or
local or non-Canadian or non-U.S. jurisdiction (including any subdivision and
any revenue agency of a jurisdiction) imposing Taxes and the agencies, if any,
charged with the collection of such Taxes for such jurisdiction.

 

“Trade Secrets” means confidential and proprietary information, including rights
relating to know-how or trade secrets, including ideas, concepts, methods,
techniques, inventions (whether patentable or unpatentable), and other works,
whether or not developed or reduced to practice, rights in industrial property,
customer, vendor, and prospect lists, and all associated information or
databases, and other confidential or proprietary information.

 

“Trademarks” means trademarks, service marks, trade names, service names, domain
names, trade dress, logos, slogans and other identifiers of same, including all
goodwill associated therewith, and all common law rights, and registrations and
applications for registration thereof and all reissues, extensions and renewals
of any of the foregoing.

 

“Transaction Agreements” means this Agreement, the Exclusive Distribution
Agreement, the Transition Services Agreement, the Equity Commitment Letter and
each other agreement and document contemplated hereby, in each case including
all exhibits and schedules thereto and all amendments thereto made in accordance
with the respective terms thereof.

 

“Transactions” means the transactions contemplated by this Agreement and the
other Transaction Agreements.

 

--------------------------------------------------------------------------------


 

“Transfer Taxes” means any sales Tax, use Tax, direct or indirect real property
transfer or gains Tax, documentary stamp Tax, business and occupation Tax, value
added Tax or similar Taxes and all related fees, together with any interest and
any penalties, additions to tax or additional amounts imposed by any Taxing
Authority with respect thereto.

 

“U.S.” means the United States of America.

 

“Unpaid Transaction Expenses” means the aggregate fees, costs and expenses
incurred by or on behalf of any of the Seller Parties, the Companies and/or any
of their respective Affiliates or Representatives in connection with, arising
from or relating to the Transactions and the process relating to the sale of the
Companies and/or the Business (including the Reorganization) including such
amounts payable to (i) Wachtell, Lipton, Rosen & Katz and Osler, Hoskin &
Harcourt LLP, (ii) any broker commissions, finders’ fees or similar compensation
in connection with the Transactions based on any contract, and (iii) all change
of control, transaction retention bonus, or similar payment obligations pursuant
to arrangements entered into by any of the Seller Parties or Affiliates or, if
entered into prior to the Closing, by the Companies that are triggered by the
Transactions, in each case, including the employer’s portion of any payroll,
social security, unemployment or similar Taxes related to such payments, in each
case, which are unpaid as of 11:59 p.m. on the day preceding the Closing Date.

 

Section 1.02                             Additional Defined Terms.  For purposes
of this Agreement, the terms set forth below shall have the meanings indicated
in the corresponding Section set forth below:

 

Term

 

Section

Affiliate Contracts

 

Section 4.18

After-Acquired Business

 

Section 7.04(b)(i)

After-Acquired Companies

 

Section 7.04(b)(i)

Agreement Date

 

Preamble

Allocation

 

Section 9.10

Business

 

Preliminary Statements

Business Confidential Information

 

Section 6.03(b)

Business Policies

 

Section 4.19

Buyer

 

Preamble

Buyer Indemnified Parties

 

Section 12.02(a)

Canadian Buyer

 

Preamble

Canadian Company

 

Preliminary Statements

Canadian Company Purchase Price

 

Section 3.01

Canadian Continuing Employees

 

Section 8.01(d)

Cap

 

Section 12.02(b)(ii)

Change of Control

 

Section 7.04(d)

Closing

 

Section 2.02

Closing Date

 

Section 2.02

Closing Date Balance Sheet

 

Section 3.03(a)

Closing Notice

 

Section 3.03(a)

Closing Payment

 

Section 3.03(a)(ii)

Companies

 

Preliminary Statements

Company

 

Preliminary Statements

 

--------------------------------------------------------------------------------


 

Company Equity Interests

 

Preliminary Statements

Company Systems

 

Section 4.10(e)

Competing Business

 

Section 7.04(d)

Consultation Period

 

Section 3.05(b)

Continuing Employees

 

Section 8.01(a)

Controlling Party

 

Section 12.04(b)

De Minimis Business

 

Section 7.04(d)

Deductible Amount

 

Section 12.02(b)(i)(B)

Deferred Asset

 

Section 7.07(a)

Delaware NewCo

 

Preliminary Statements

Delaware Newco Purchase Price

 

Section 3.01

Equity Commitment Letters

 

Section 5.06(a)

Equity Financing

 

Section 5.06(a)

Equity Investors

 

Section 5.06(a)

Estimated Closing Amount

 

Section 3.03(a)(i)

Exclusive Distribution Agreement

 

Preliminary Statements

Existing Business Activities

 

Section 7.04(d)

Final Settlement Statement

 

Section 3.05(c)

Financial Statements

 

Section 4.06(a)

Fraud

 

Section 12.01

Global Trading

 

Preamble

Indemnified Party

 

Section 12.04(a)

Indemnifying Party

 

Section 12.04(a)

Independent Accounting Firm

 

Section 3.05(c)

Initial Settlement Statement

 

Section 3.04(a)

Investment Research

 

Preamble

Key Customers

 

Section 4.20

Key Suppliers

 

Section 4.20

Latest Balance Sheet

 

Section 4.06(a)

Limited Guarantee

 

Preliminary Statements

Notice of Disagreement

 

Section 3.05(a)

Outside Date

 

Section 11.01(d)

PBGC

 

Section 4.13(b)

Post-Closing Adjustment

 

Section 3.06

Purchase Price

 

Section 3.01

Records

 

Section 7.03(c)

Reorganization

 

Preliminary Statements

Restricted Parties

 

Section 7.04(a)

Restrictive Covenants

 

Section 7.04(d)

Retained Claims

 

Section 13.18

Review Period

 

Section 3.04(c)

Seller Indemnified Parties

 

Section 12.03(a)

Seller Parent

 

Preamble

Seller Parties

 

Preamble

Sellers

 

Preamble

Solutions Network

 

Preamble

 

--------------------------------------------------------------------------------


 

Straddle Period

 

Section 9.03

Tax Claim

 

Section 9.04

Third Party Claim

 

Section 12.04(a)

Third Party Consents

 

Section 6.05

Threshold

 

Section 12.02(b)(i)(A)

Transaction Dispute

 

Section 13.11

Transferred Leased Property

 

Section 4.15(a)

Transition Services Agreement

 

Preliminary Statements

U.S. Buyer

 

Preamble

Updated Notice of Disagreement

 

Section 3.05(c)

 

ARTICLE II

 

PURCHASE AND SALE; CLOSING

 

Section 2.01                             Purchase and Sale of the Company Equity
Interests.  On the terms and subject to the conditions set forth in this
Agreement, at the Closing, (i) Global Trading shall sell, convey, assign,
transfer and deliver to Canadian Buyer and Canadian Buyer shall purchase,
acquire and accept from Global Trading, all of Global Trading’s right, title and
interest in and to the Company Equity Interests of the Canadian Company and
(ii) Solutions Network shall sell, convey, assign, transfer and deliver to U.S.
Buyer and U.S. Buyer shall Buyer shall purchase, acquire and accept from
Solutions Network, all of Solutions Network’s right, title and interest in and
to the Company Equity Interests of the Delaware NewCo, in each case, free and
clear of all Liens (other than transfer restrictions under applicable securities
laws, if any).

 

Section 2.02                             Closing.  The closing of the sale and
purchase of the Company Equity Interests (the “Closing”) shall take place at the
offices of Wachtell, Lipton, Rosen & Katz, 51 W. 52nd Street, New York New York,
at 10:00 a.m. (New York time) on the date that is three (3) Business Days after
the satisfaction or written waiver (to the extent (i) permitted by applicable
Law and (ii) signed by the party in whose favor such Closing Condition is for)
of each of the Closing Conditions in accordance with Article X (other than those
Closing Conditions that by their nature are to be satisfied at the Closing, but
subject to the satisfaction in full or such waiver of those Closing Conditions
at such time), or on such other date or at such other time or place as the
Parties may agree in writing.  The date on which the Closing occurs is referred
to in this Agreement as the “Closing Date”.  For all purposes under this
Agreement and each other Transaction Agreement, (a) all matters that are to
occur at the Closing will be considered to take place simultaneously and (b) the
Closing shall be deemed effective as of the Effective Time. Notwithstanding
anything to the contrary in this Agreement or any other Transaction Agreement,
in no event shall the Closing occur prior to December 31, 2015 without the prior
written consent of the Parties.

 

--------------------------------------------------------------------------------

 

ARTICLE III

 

PURCHASE PRICE

 

Section 3.01                             Purchase Price.  The aggregate
consideration to be paid or caused to be paid by (i) Canadian Buyer to Seller
Parent (for the benefit of the Sellers) for the sale of the Company Equity
Interests in the Canadian Company shall be an aggregate amount in cash equal to
thirteen percent (13%) of the Closing Amount (the “Canadian Company Purchase
Price”), and (ii) U.S. Buyer to Seller Parent (for the benefit of the Sellers)
for the sale of the Company Equity Interests in the Delaware Newco shall be an
amount in cash equal to 87% of the Closing Amount (the “Delaware Newco Purchase
Price” and, collectively with the Canadian Company Purchase Price, the “Purchase
Price”), as adjusted pursuant to pursuant to Section 3.06 and Section 12.09.

 

Section 3.02                             Certain Closing Deliverables.

 

(a)                                 At the Closing, Sellers shall deliver or
cause to be delivered to Buyer (i) to the extent Company Equity Interests are
certificated, certificates evidencing such Company Equity Interests, duly
endorsed in blank or accompanied by stock powers duly executed in blank and, in
any case, other duly executed instruments of transfer as required to validly
transfer title in and to such Company Equity Interests; (ii) a receipt for the
Closing Payment, duly executed by the Seller Parties; (iii) counterparts of the
Seller Transaction Agreements, duly executed by the applicable Seller Parties;
(iv) written resignations or evidence of removal (in each case, effective as of
immediately prior to the Effective Time) of each corporate director or other
office holder of the Companies in his or her capacity as such, except those
directors (or other office holders) as Buyer shall have requested in writing at
least ten (10) Business Days before the Closing Date; (v) the certificate
contemplated by Section 10.02(a); (vi) from each Seller Party, (A) a
certificate, reasonably satisfactory to Buyer, in form and substance consistent
with Treasury Regulation Section 1.1445-2(b)(2) and (B) a duly completed and
properly executed IRS Form W-9; and (vii) written evidence of the termination of
each of the Affiliate Contracts set forth in Section 3.02(a)(vii) of the
Disclosure Letter.

 

(b)                                 At the Closing, Buyer shall deliver or cause
to be delivered to Sellers (i) counterparts of the Buyer Transaction Agreements,
duly executed by Buyer (and, as applicable, the Escrow Agent) and (ii) the
certificate contemplated by Section 10.01(a).

 

Section 3.03                             Closing Payment.

 

(a)                                 No fewer than three (3) Business Days before
the Closing Date, Seller Parent shall prepare and deliver to Buyer (i) an
estimated combined statement of stockholders equity of the Companies (after
giving effect to the Reorganization) as of as of 11:59 p.m. on the date
immediately preceding the Closing Date (“Closing Date Balance Sheet”) prepared
in accordance with the Accounting Principles and consistent with Exhibit C,
together with (ii) a written notice (the “Closing Notice”) setting forth:

 

--------------------------------------------------------------------------------


 

(i)                                     Seller Parent’s good faith estimate and
supporting calculations of (A) the Equity Amount and the Net Equity Adjustment
Amount, (B) the Indebtedness Amount, and (C) the Closing Amount (the “Estimated
Closing Amount”) and the Purchase Price;

 

(ii)                                  the amount to be paid by Buyer to the
Seller Parent (for the benefit of the Sellers) at Closing (the “Closing
Payment”), which, subject to Section 3.08, shall equal an aggregate amount equal
to the Estimated Closing Amount; and

 

(iii)                               the account or accounts to which Buyer shall
pay the Closing Payment.

 

(iv)                              The Closing Date Balance Sheet, the Closing
Notice and all related calculations shall be prepared based upon the books and
records of the Business.

 

(b)                                 At the Closing, Buyer shall pay (or cause to
be paid) to Seller Parent (for the benefit of the Sellers) the Closing Payment.
The Closing Payment and other payments made to Seller Parent under this
Agreement shall be paid to Seller Parent as agent for the account of the other
Seller Parties by wire transfer of immediately available funds in accordance
with wire instructions and bank account information provided in writing by
Seller Parent.

 

Section 3.04                             Post-Closing Statements.

 

(a)                                 As promptly as practicable (but no later
than ninety (90) days after the Closing Date), Seller Parent shall prepare and
deliver to Buyer a statement (the “Initial Settlement Statement”) setting forth
(i) Seller Parent’s good faith calculations of (A) the Equity Amount and the Net
Equity Adjustment Amount and (B) the Indebtedness Amount, (ii) the Closing
Amount and Purchase Price based thereon, and (iii) such information, schedules
and data with respect to the determination thereof as may be necessary or
appropriate to support the calculations set forth in the Initial Settlement
Statement.  The foregoing items shall be calculated by Seller Parent based upon
the books and records of the Business and in accordance with this Agreement and
the Accounting Principles.

 

(b)                                 In connection with Seller Parent’s
preparation of the Initial Settlement Statement, to the extent Seller Parent
does not have copies of all reasonably required relevant information in its
possession, Buyer shall promptly upon reasonable prior notice, make available to
Seller Parent and its Representatives such relevant information and the
applicable individuals in Buyer’s and Buyer’s Affiliates’ employ who are
responsible for and knowledgeable about such information necessary for the
preparation of the Initial Settlement Statement to respond to the reasonable
inquiries of, or reasonable requests for information by, Seller Parent or its
Representatives, in each case, for purposes of preparing the Initial Settlement
Statement.

 

(c)                                  During (i) the period prior to Closing
following Buyer’s receipt of the Closing Notice and (ii) the sixty (60) day
period immediately following Buyer’s receipt of the Initial Settlement Statement
(the “Review Period”), Buyer and its Representatives shall be permitted to
review the applicable books and records of the Business and the supporting
documents and work papers used in the preparation of the Closing Notice or
Initial Settlement Statement, as applicable, and Seller Parent shall reasonably
promptly make available the individuals in its and its Affiliates’ employ and
their Representatives who are responsible for and

 

--------------------------------------------------------------------------------


 

knowledgeable about the information used in and necessary for the preparation of
the Closing Notice or Initial Settlement Statement, as applicable, to respond to
the reasonable inquiries of, or requests for information (including any
reasonably necessary books and records or other supporting documents used in
preparing the Closing Notice and calculating the Initial Settlement Statement)
by, Buyer or its Representatives.

 

Section 3.05                             Reconciliation of Post-Closing
Statements.

 

(a)                                 Buyer shall notify Seller Parent in writing
(the “Notice of Disagreement”) before the expiration of the Review Period if
Buyer does not agree with the Initial Settlement Statement or the Closing Amount
set forth therein.  The Notice of Disagreement shall set forth in reasonable
detail the basis for such dispute, the amounts involved in such dispute and
Buyer’s determination of the Closing Amount.

 

(b)                                 During the thirty (30) day period
immediately following the delivery of a Notice of Disagreement (the
“Consultation Period”), Seller Parent and Buyer shall seek in good faith to
resolve all differences that they may have with respect to the matters specified
in the Notice of Disagreement.  If, during the Consultation Period, such Parties
reach an agreement with respect to an item in dispute, such agreement shall be
evidenced in writing and such disputed item, as resolved, shall become final and
binding on all Parties the date of such agreement.

 

(c)                                  If, at the end of the Consultation Period,
Seller Parent and Buyer have been unable to resolve all differences that they
may have with respect to the matters specified in the Notice of Disagreement,
Seller Parent and Buyer shall submit all (but not less than all) matters that
remain in dispute with respect to the Notice of Disagreement (along with copies
of the Initial Settlement Statement and Notice of Disagreement marked to
indicate those line items that are not then in dispute) (the “Updated Notice of
Disagreement”) to a nationally recognized accounting firm as shall be agreed
upon in writing by Seller and Buyer (the “Independent Accounting Firm”).  The
Parties agree to cooperate with the Independent Accounting Firm during its
resolution of the matters that remain in dispute with respect to the Updated
Notice of Disagreement (including by entering into a customary engagement letter
with the Independent Accounting Firm).  The Parties shall instruct the
Independent Accounting Firm, within forty (40) days after referral of the matter
to such Independent Accounting Firm, to evaluate the appropriate amount of each
line item in the Initial Settlement Statement as to which Seller Parent and
Buyer disagree (as set out in the Updated Notice of Disagreement submitted to
the Independent Accounting Firm), and to make a final determination in writing
(acting as an expert and not as an arbitrator), binding on the Parties, of the
appropriate amount with respect to each such line item.  In resolving each such
dispute, the Independent Accounting Firm (i) shall make its determination based
solely on the presentations and supporting material provided by the Seller
Parent and the Buyer, in each case, to the Independent Accounting Firm and the
other Party, and not pursuant to any independent review, (ii) the definitions
and other applicable provisions of this Agreement and (iii) may not assign a
value to any item greater than the greatest value for such item claimed by
either the Seller Parent or Buyer or less than the smallest value for such item
claimed by either the Seller Parent or Buyer.  The Independent Accounting Firm
shall not consider any issues not raised in the Updated Notice of Disagreement. 
A copy of all materials submitted to the Independent Accounting Firm pursuant to
this Section 3.05(c) shall

 

--------------------------------------------------------------------------------


 

be provided by Seller Parent or Buyer, as applicable, to the other Party
concurrently with the submission thereof to the Independent Accounting Firm. 
During such determination period, the Independent Accounting Firm also shall
(i) prepare a statement of the Closing Amount based upon all line items not
disputed or resolved by the Parties and the line items determined by the
Independent Accounting Firm in accordance with this Section 3.05(c) and
(ii) determine the Closing Amount reflected on such statement, in each case, in
accordance with this Agreement, which determination shall, absent a showing of
fraud or manifest calculation error, be conclusive and binding on the Parties. 
The statement of Closing Amount that is conclusive and binding on the Parties,
as determined through agreement of the Parties pursuant to 3.05(a) or 3.05(b),
or through the action of the Independent Accounting Firm pursuant to this
Section 3.05(c), is referred to as the “Final Settlement Statement”.  Judgment
may be entered upon the determination of the Independent Accounting Firm by any
court referred to in Section 13.12.

 

(d)                                 Each of Seller Parent and Buyer shall bear
all the fees and costs incurred by it in connection with the Independent
Accounting Firm’s review, except that the fees and expenses relating to the
foregoing work by the Independent Accounting Firm shall be borne by Seller
Parent, on the one hand, and Buyer, on the other hand, in inverse proportion as
they may prevail on the matters resolved by the Independent Accounting Firm,
which proportionate allocation will also be determined by the Independent
Accounting Firm calculated on an aggregate basis based on the relative dollar
values of the amounts in dispute and be included in the Independent Accounting
Firm’s written report.  During the review by the Independent Accounting Firm,
Seller Parent and Buyer and their respective accountants and other
Representatives will each make available to the Independent Accounting Firm
interviews with such individuals, and such information, books and records and
work papers, as may be reasonably required by the Independent Accounting Firm to
fulfill its obligations under Section 3.05(c); provided, however, that the
accountants of Seller Parent or Buyer shall not be obliged to make any work
papers available to the Independent Accounting Firm except in accordance with
such accountants’ normal disclosure procedures and then only after the
Independent Accounting Firm has signed a customary agreement relating to such
access to work papers in form and substance reasonably acceptable to such
accountants.

 

Section 3.06                             Post-Closing Adjustment.  For purposes
of this Agreement, “Post-Closing Adjustment” means (a) the amount of Closing
Amount set forth in the Final Settlement Statement less (b) the Estimated
Closing Amount set forth in the Closing Notice.  If the Post-Closing Adjustment
is a positive amount, then Buyer shall pay (or cause the Companies to pay) in
cash to Seller Parent (for the benefit of the Sellers) the amount of the
Post-Closing Adjustment, in accordance with Section 3.07.  If the Post-Closing
Adjustment is a negative amount, then Seller Parent shall (on behalf of and as
agent for the account of the Sellers) pay in cash to Buyer the amount of the
absolute value of the Post-Closing Adjustment, in accordance with Section 3.07.
Any payment made by the Buyer pursuant to this Section 3.06 shall constitute an
increase in the Purchase Price and any payment made by the Seller Parties
pursuant to Section 3.06 shall constitute a reduction of the Purchase Price. 
Such adjustment shall be further apportioned between the Canadian Company
Purchase Price and the Delaware Newco Purchase Price based on which Company’s
assets or Liabilities gave rise to such adjustment.

 

Section 3.07                             Payments and Computations.  Except for
the payment of the Closing Payment (which shall be paid at the Closing), each
Party shall make each payment due

 

--------------------------------------------------------------------------------


 

to another Party not later than 5:00 p.m. (New York time) on the day when due. 
All payments (including the Closing Payment) shall be paid by wire transfer of
immediately available funds to the account or accounts designated in advance by
the Party receiving such payment and, except as otherwise contemplated by
Section 3.08, shall be free and clear of any withholding for Taxes.  All
computations of interest shall be made in accordance with Section 13.15.

 

Section 3.08                             Tax Withholding.  Buyer shall not
deduct or withhold any Taxes from any amounts payable pursuant to this Agreement
unless such deduction or withholding of Taxes is required under applicable Law
(as reasonably determined by Buyer).  In any case where withholding or deduction
is required, Buyer shall use reasonable efforts to provide notice to the Seller
Parties at least seven (7) Business Days prior to withholding (or, if later,
promptly after Buyer becomes aware of its obligation to withhold) any amount
pursuant to this Section 3.08 (other than in respect of any payroll taxes), and
the parties shall use reasonable efforts to reduce or avoid such withholding
where possible; provided, that Buyer shall not be required to make any payment
to any Person to obtain such result. The Seller Parties and Buyer shall
cooperate in completing any procedural formalities reasonably requested by the
Seller Parties necessary for Buyer to obtain authorization to make payments
under this Agreement without any withholding or deduction for or on account of
Tax. In the event any applicable Law requires the deduction or withholding of
any Tax from any such payments, then Buyer or the Companies or the Escrow Agent
(or any of their respective Affiliates) shall be entitled to make such deduction
or withholding and shall timely pay the full amount deducted or withheld to the
relevant Taxing Authority in accordance with applicable Law.  If any such
deduction or withholding is made, the amount so deducted or withheld shall be
treated for all purposes under this Agreement as having been received by the
Person in respect of which the deduction or withholding was made.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES

 

The Seller Parties, jointly and severally, hereby represent and warrant to Buyer
that, as of the Agreement Date and as of the Closing Date:

 

Section 4.01                             Incorporation and Qualification of the
Companies.  Each of the Companies is a corporation duly incorporated, validly
existing and in good standing under the Laws of its jurisdiction of
incorporation or organization and has all necessary corporate or other
appropriate power to operate and carry on its business as now conducted.  Each
of the Companies is duly qualified as a foreign entity to do business, and, to
the extent legally applicable, is in good standing, in each jurisdiction in
which the character of its owned, operated or leased properties or the nature of
its activities makes such qualification necessary, except for jurisdictions in
which the failure to be so qualified or in good standing would not reasonably be
expected to have a Material Adverse Effect. True and complete copies of the
certificates of incorporation, bylaws and similar governing documents of each
Company, and all amendments thereto, as in effect on the date hereof, have
previously been provided to Buyer.

 

Section 4.02                             Capital Structure of the Companies. The
authorized capital stock or other equity interests and number of issued and
outstanding shares (including the Company Equity Interests) or other equity
interests of each of the Companies as of the Agreement Date,

 

--------------------------------------------------------------------------------


 

after giving effect to the Reorganization, and as of Closing, in each case, is
set forth in Section 4.02 of the Seller Disclosure Letter.  The record owners of
all such capital stock or other equity interests (including all of the Company
Equity Interests) as of such times are listed in Section 4.02 of the Seller
Disclosure Letter, and such Persons own (or, as applicable, will own) such
capital stock and other equity interests (including the Company Equity
Interests) free and clear of all Liens, except (i) any transfer restrictions
arising out of, under or in connection with the Securities Act or any other
applicable securities Laws, or (ii) any Lien created by or through, or resulting
from any action taken by to Buyer or its pre-Closing Affiliates.  All of the
Company Equity Interests have been duly authorized and validly issued, are fully
paid and nonassessable and were not issued in violation of any preemptive or
similar rights or Law. There are no (x) options, subscriptions, warrants or
rights of conversion, calls, puts, rights of first refusal, preemptive rights or
other similar rights, contracts, agreements, arrangements or commitments
obligating any of the Companies, or, with respect to any Company, the Seller
Parties or their respective Affiliates to issue, sell or otherwise cause to
become outstanding or to acquire, repurchase or redeem any shares of a Company’s
capital stock (or any interest therein), other equity interests or securities
convertible into or exchangeable for a Company’s shares or other equity
interests or any shares or other direct or indirect equity interests of any
Company (whether issued or unissued), or (y) stock appreciation rights, phantom
stock, profit participation or other similar rights or equity equivalents with
respect to the Companies. There are no voting trusts, stockholder agreements,
registration rights agreement, proxies or other agreements in effect with
respect to or in any manner restricting the voting or transfer of the Company
Equity Interests.  The books of account, stock records, minute books and other
records of the Companies (and prior to the Reorganization, their respective
predecessors and contributors) have been maintained in all material respects in
accordance with all applicable Laws and are in the possession of the Companies
or the Seller Parties and as of the Closing, will be in the possession of the
Companies.  None of the Companies have any Subsidiaries.  Except as set forth in
Section 4.02 of the Seller Disclosure Letter, there is no outstanding
Indebtedness of any Company.

 

Section 4.03                             Incorporation and Authority of the
Seller Parties; Enforceability.  Each Seller Party is a corporation or other
entity duly incorporated or formed, validly existing and, to the extent legally
applicable, in good standing under the Laws of its jurisdiction of incorporation
or formation.  Each Seller Party has the requisite corporate power and
authority, and has taken all corporate action necessary, to execute, deliver and
perform its obligations under the Seller Transaction Agreements (including the
consummation of the Seller Transactions) to which it is a party in accordance
with the terms thereof.  The execution, delivery and performance by each Seller
Party of the Seller Transaction Agreements to which it is a party have been duly
authorized by all requisite corporate action on the part of such Seller Party. 
This Agreement has been duly and validly executed and delivered by each Seller
Party, and upon execution and delivery thereof, the other Seller Transaction
Agreements will be duly and validly executed and delivered by the Seller Parties
party thereto, and (assuming due authorization, execution and delivery thereof
by the other Parties (other than the Companies and the other Seller Parties)
hereto and thereto, as applicable) this Agreement constitutes, and, upon
execution and delivery thereof, the other Seller Transaction Agreements will
constitute, legal, valid and binding obligations of the Seller Parties and the
Companies party thereto, enforceable against the Seller Parties and the
Companies party thereto in accordance with their respective terms, subject to
the Bankruptcy and Equity Exception.

 

--------------------------------------------------------------------------------


 

Section 4.04                             No Conflict.  Except for (a) the
Consents listed in Section 4.05 of the Seller Disclosure Letter or (b) in the
case of clause (iii) below, for any such conflicts, violations, breaches,
defaults, rights or Liens as would not reasonably be expected to have,
individually or in the aggregate, an adverse effect which is material to the
Companies or the Business, the execution, delivery and performance by the Seller
Parties and the Companies of the Seller Transaction Agreements or the
consummation by the Seller Parties and the Companies of the Transactions, do not
and will not:

 

(i)                                     violate or conflict with the certificate
or articles of incorporation or bylaws or similar organizational documents of
any of the Seller Parties or the Companies;

 

(ii)                                  conflict with or violate in any material
respect any Law, Order or Permit applicable to the Seller Parties, the Companies
(or their respective assets, including the Acquired Assets), Assumed Liabilities
or the Business; or

 

(iii)                               result in any breach of, or constitute a
default under, or give to any Person any right to terminate, amend, accelerate
or cancel, or result in the creation of any Lien on the Company Equity Interests
or, other than a Permitted Lien, any of the assets of the Companies (including
the Acquired Assets) pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, Permit, franchise or other Material Contract to which
any Company is a party or by which the Company Equity Interests, assets of the
Companies (including the Acquired Assets) or Assumed Liabilities are bound or
otherwise subject to.

 

Section 4.05                             Consents and Approvals.  The execution,
delivery and performance by the Seller Parties of the Seller Transaction
Agreements do not and will not, and the consummation of the Transactions
contemplated thereby will not, require any Consent, waiver or other action by,
or any filing with or notification to, any Government Authority with respect to
the Business, the Companies (or their respective assets, including the Acquired
Assets), the Assumed Liabilities or otherwise, by any Seller Party or any
Company, except (a) where the failure to obtain such Consent or waiver, or to
take such action or make such filing or notification would not materially and
adversely affect the Companies or the Business and would not materially impair
or delay the ability of the Seller Parties to consummate the Seller Transactions
or otherwise perform their respective obligations under the Seller Transaction
Agreements, (b) as may be necessary solely as a result of any facts or
circumstances relating solely to Buyer or Buyer’s pre-Closing Affiliates or
(c) the obtaining and/or filing of any Consents listed in Section 4.05 of the
Seller Disclosure Letter.

 

Section 4.06                             Financial Statements; Absence of
Companies Undisclosed Liabilities.

 

(a)                                 Section 4.06(a) of the Seller Disclosure
Letter sets forth (i) the unaudited pro forma combined balance sheet of the
Business as of each of September 30, 2015 (the “Latest Balance Sheet”) and
December 31, 2014; and (ii) the unaudited pro forma combined income statement of
the Business for the years ended December 31, 2014 and 2013 and the nine-month
period ended September 30, 2015 (the balance sheets and statements referred to
in clauses (i) and (ii) being herein collectively referred to as the “Financial
Statements”).  The Financial Statements have been prepared in accordance with
the Accounting Principles, and present fairly,

 

--------------------------------------------------------------------------------


 

in all material respects, the assets, Liabilities, financial condition and the
results of operations of the Business at their respective dates and for the
periods covered by such statements.

 

(b)                                 Except (i) as set forth in the Latest
Balance Sheet included in the Financial Statements and (ii) for Liabilities
incurred in the ordinary course of business since September 30, 2015, there are
no Liabilities of the Companies or the Business that are required to be
reflected on a balance sheet prepared in accordance with GAAP.

 

Section 4.07                             Absence of Certain Changes or Events. 
From January 1, 2015, (a) through the Agreement Date, (i) except as required by
the Transaction Agreements or in connection with the consummation of the
Transactions, the Seller Parties and the Companies have conducted the Business
in all material respects in the ordinary course of business and (ii) none of the
Companies has taken any action (or made any omission) that, if taken (or
omitted) after the date of this Agreement without the consent of Buyer would
constitute a material violation of Section 6.01 and (b) there is no and has not
been any Material Adverse Effect.

 

Section 4.08                             Absence of Litigation.  No Actions are,
nor for the last three (3) years have been, outstanding, pending, or, to the
Knowledge of Seller, threatened against the Seller Parties (in respect of the
Business, any Company (or its assets, including Acquired Asset) or Assumed
Liability) or the Companies. For the last three (3) years, neither the Seller
Parties (in respect of the Business, any Company (or its assets, including
Acquired Asset) or Assumed Liability), or the Companies are or have been subject
to any Order (in respect of the Business or any Company (or its assets,
including Acquired Asset)or Assumed Liability).

 

Section 4.09                             Compliance with Laws; Permits.

 

(a)                                 The Seller Parties, the Companies and, as
applicable, their respective Affiliates are, and have at all times since
January 1, 2013 been, and during such period, each of them have conducted the
Business, in each case, in compliance in all material respects with all Laws and
Orders applicable to the conduct of the Business or by which any Seller Parties
(in respect of the Business, any Company (or its assets, including Acquired
Asset) or Assumed Liability) or the Companies, their respective assets
(including the Acquired Assets), or Assumed Liabilities are bound.  Since
January 1, 2013, none of the Seller Parties or the Companies has (i) received
any written, or to the Knowledge of Seller, other notice that any of the Seller
Parties, the Companies or the Business have not complied in any material respect
with any Laws and/or Orders applicable to the ownership, operation or conduct of
the Business, the Companies, their respective assets (including the Acquired
Assets) or Assumed Liabilities, (ii) been charged or threatened with, and, to
the Knowledge of Seller, is not under pending investigation by a Government
Authority with respect to, any material violation of any Law related to the
ownership, operation or conduct of the Business, the Companies, their respective
assets (including the Acquired Assets) or Assumed Liabilities, (iii) violated
any Law relating to anti-bribery or anticorruption or that otherwise prohibits
the corrupt payment to any government or public officials, nor (iv) made or
provided a voluntary or mandatory disclosure of any material false statement or
material omission to any Government Entity.  The Seller Parties, the Companies
and, as applicable, their respective Affiliates validly hold, and have at all
times since January 1, 2013 (including after giving effect to the
Reorganization) validly held, all Material

 

--------------------------------------------------------------------------------


 

Permits (including Environmental Permits) necessary or required for the
ownership, operation, and/or conduct of the Business, the Companies, their
respective assets (including the Acquired Assets) or Assumed Liabilities,
including making all material filings and payments of duties and fees required
by any Government Authority.  None of the Seller Parties, the Companies or, as
applicable their respective Affiliates is, and at all times since January 1,
2013 has not been, in violation or default under or is currently violating in
any material respect any Material Permit. No suspension, cancellation,
modification, revocation or nonrenewal of any Material Permit is pending, or, to
the Knowledge of Seller, threatened. The Companies and the Business will have as
of the Closing the use and benefit of all such Material Permits. None of the
Seller Parties, the Companies, nor any of their respective Affiliates, nor to
the Knowledge of Seller, any other Person acting on behalf of any of them, is a
Person that is, or, to Seller’s Knowledge, is owned or controlled by a Person
that is, or has otherwise engaged in any transaction or otherwise dealt directly
or indirectly with, a Person with whom Canadian or United States Persons are
prohibited from dealing under applicable Law.

 

(b)                                 Each of (i) the book value of assets in
Canada of the Companies and (ii) the gross revenues from sales in or from Canada
generated by the Companies’ assets in Canada are less than C$86 million, when
calculated in accordance with Part IX of the Competition Act and the regulations
thereunder.

 

(c)                                  None of the Seller Parties (with respect to
the Business) nor any of the Companies is, and since January 1, 2013 none have
been, required to be registered, licensed or qualified as (i) an investment
adviser, broker, dealer, commodity broker-dealer, introducing broker, futures
commission merchant or in any similar capacity within the meaning of any
applicable Law or (ii) subject to any Liability or disability by reason of any
failure to be so registered, licensed or qualified, in each case, with respect
to the ownership, operation and/or conduct of the Business, the Companies, their
respective assets (including the Acquired Assets) or Assumed Liabilities. None
of the Seller Parties, the Companies nor, as applicable, their respective
Affiliates has received notice of, and is not aware of any basis for, any
pending Action or Order concerning any failure to obtain any investment adviser,
broker, dealer, commodity broker-dealer, introducing broker, futures commission
merchant, or similar registration, license or qualification, in each case, with
respect to the ownership, operation and/or conduct of the Business, the
Companies, their respective assets (including the Acquired Assets) or Assumed
Liabilities.

 

Section 4.10                             Intellectual Property.

 

(a)                                 The Companies exclusively own and possess,
free and clear of all Liens, other than Permitted Liens, all right, title and
interest in and to the Company Intellectual Property, and, as of the Agreement
Date, the Seller Parties and their Affiliates exclusively own and possess, free
and clear of all Liens, other than Permitted Liens, all right, title and
interest in and to the Acquired Intellectual Property. The Company Intellectual
Property, together with the Acquired Intellectual Property and all other
third-party Intellectual Property covenants and rights granted to the Companies
and the rights of Buyer contemplated under Section 7.02 and the other applicable
provisions of the Transaction Agreements, constitute all Intellectual Property
that is necessary for, or used or held for use in the ownership, operation or
conduct of the Business as it is conducted on the Agreement Date and, in all
material respects, as it is contemplated to be

 

--------------------------------------------------------------------------------


 

conducted at Closing; provided, however, that this sentence shall not be deemed
a representation or warranty that the Seller Parties, the Companies or their
respective Affiliates are not or have not infringing(ed) upon or
misappropriating(ed) or otherwise violating(ed) the Intellectual Property or
other rights of any third party, which is the subject of the first sentence of
Section 4.10(b).  Assuming receipt of all relevant Consents relating to the
matters set forth in Section 4.05 of the Seller Disclosure Letter or as
contemplated by Section 4.05, the Transactions shall not impair the right, title
or interest of the Companies in or to the Company Intellectual Property and the
Acquired Intellectual Property, and all of the Company Intellectual Property and
the Acquired Intellectual Property shall be exclusively owned or available for
use (including as contemplated pursuant to the Transition Services Agreement) by
the Companies, free and clear of all Liens other than Permitted Liens,
immediately after the Closing on terms and conditions substantially similar to
those under which the Companies, or the Seller Parties and their respective
Affiliates, owned or used the Company Intellectual Property and the Acquired
Intellectual Property immediately prior to the Closing.

 

(b)                                 To the Knowledge of Seller, (i) none of the
Seller Parties, the Companies or, as applicable, their respective Affiliates is,
and in the past four (4) years none of them has, infringing(ed) upon or
misappropriating(ed) or otherwise violating(ed) the Intellectual Property or
other rights of any third party in connection with the ownership, operation or
conduct of the Business; provided, that with respect to Item 2 of
Section 1.01(d) of the Seller Disclosure Letter, this representation and
warranty shall not be (x) qualified by the Knowledge of Seller or (y) limited to
the past four (4) years, and (ii) no Person is (or has) infringing(ed) upon or
misappropriating(ed) or otherwise violating(ed) any Company Intellectual
Property or Acquired Intellectual Property during such four (4) year period.

 

(c)                                  The Seller Parties and the Companies, and,
as applicable, their respective Affiliates, have not received any written claim
or notice (including any demands to license any Intellectual Property) from any
Person during the four (4)-year period ending on the Agreement Date (i) alleging
that the Companies or the ownership, operation or conduct of the Business by any
of the Seller Parties or the Companies (or, as applicable, their respective
Affiliates) infringes upon or misappropriates or otherwise violates any
Intellectual Property of any third party or (ii) challenging the validity, use,
ownership, enforceability or registrability of any Company Intellectual Property
or Acquired Intellectual Property.  There are no Actions or other claims
(including office actions or oppositions or cancellation actions) outstanding,
pending, or, to the Knowledge of Seller, threatened against the Seller Parties
or the Companies or, as applicable, their respective Affiliates, (i) alleging
that the Companies or the operation of the Business by any of the Seller Parties
or the Companies or, as applicable, their respective Affiliates, infringes upon
or misappropriates or otherwise violates any Intellectual Property or other
rights of any third party or (ii) challenging the validity, use, ownership,
enforceability or registrability of any Company Intellectual Property or
Acquired Intellectual Property.

 

(d)                                 Section 4.10(d) of the Seller Disclosure
Letter sets forth a true and complete list of all Registered IP owned by the
Seller Parties or any of the Companies or, as applicable, their respective
Affiliates, and owned, used (or held for use) in connection with the ownership,
operation or conduct of the Companies or the Business (in each case, enumerating
specifically the applicable filing or registration number, title, jurisdiction
in which filing was made or from which registration issued, date of filing, date
of issuance, and names of all current

 

--------------------------------------------------------------------------------

 

applicant(s) and registered owner(s) and, for domain name registrations, the
registrant, registrar, and expiration date, as applicable), including
applications therefor.  The Registered IP that is included in the Company
Intellectual Property or Acquired Intellectual Property is valid, subsisting and
enforceable.  Neither the Company Intellectual Property nor the Acquired
Intellectual Property is subject to any outstanding consent, settlement, ruling
or Order restricting the use or ownership thereof in any material respect.  The
Seller Parties, the Companies, and, as applicable, their respective Affiliates
have taken commercially reasonable measures to protect and maintain the secrecy
of all Trade Secrets that constitute Company Intellectual Property or Acquired
Intellectual Property.

 

(e)                                  The computer systems, including the
Software, hardware, networks, platforms and related systems, owned, leased, or
licensed by the Companies, other than any such systems leased, licensed or
otherwise provided by the Seller Parties and their Affiliates (collectively, the
“Company Systems”), together with the services contemplated to be provided under
the Transition Services Agreement, are sufficient for the immediate needs of the
Business.

 

(f)                                   Since January 1, 2013, neither the
Companies, nor the Seller Parties nor, as applicable, their respective
Affiliates (in the operation of the Business), have violated any applicable Data
Security Requirements in any material respect, and the operation of the Business
as conducted on the Agreement Date complies in all material respects with all
Data Security Requirements.  During the three (3)-year period ending on the
Agreement Date, (i) no claims have been asserted in writing by any third party
against any of the Seller Parties or the Companies or, as applicable, any of
their Affiliates, alleging any violation of any Data Security Requirements in
the operation of the Business, (ii) neither Companies nor the Seller Parties
nor, as applicable, their respective Affiliates (in the operation of the
Business) have been subject to any investigation with regard to any Data
Security Requirements, and (iii) there have not been any material incidents of
security breaches of, or other unauthorized access to, any Company Systems
(including with respect to the data and other information contained therein or
transmitted thereby) or Trade Secrets that constitute Company Intellectual
Property or Acquired Intellectual Property.

 

Section 4.11                             Environmental Matters.

 

(a)                                 Except as disclosed on Section 4.11 of the
Seller Disclosure Letter or except as would not otherwise reasonably be expected
to have individually or in the aggregate, an adverse effect that is material to
the Business, the Companies, their respective assets (including the Acquired
Assets) or Assumed Liabilities, taken as a whole:

 

(i)                                     there are no Actions outstanding,
pending, threatened in writing or, to the Knowledge of Seller, otherwise
threatened, against the Seller Parties (in respect of the Business) or the
Companies, alleging that any of the Seller Parties in respect of the Business)
or the Companies is in violation of, or responsible for any Liability under,
Environmental Law;

 

(ii)                                  to the Knowledge of Seller, the Seller
Parties (in respect of the Business) and the Companies are in compliance in all
material respects with applicable Environmental Laws, including the obligation
to obtain, maintain and comply with all Environmental Permits; and

 

--------------------------------------------------------------------------------


 

(iii)                               to the Knowledge of Seller, there has been
no Release of Hazardous Materials by any Seller Parties (in respect of the
Business) or the Companies, nor by any other Person acting on behalf of any
Seller Parties (in respect of the Business or the Companies, in, on, at or under
the Transferred Leased Property that would reasonably be expected to result in
the Companies or the Business incurring Liabilities under Environmental Laws.

 

Section 4.12                             Material Contracts.

 

(a)                                 Except as set forth in Section 4.12(a) of
the Seller Disclosure Letter, neither the Seller Parties, the Companies nor
their respective Affiliates is party to any Material Contract in effect on the
Agreement Date.  The Seller Parties have made available to Buyer true, accurate
and complete copies of each Material Contract that is a written contract.

 

(b)                                 Each Material Contract is a legal, valid and
binding obligation of the applicable Seller Party, Company or their applicable
Affiliates, as the case may be, and, to the Knowledge of Seller, each other
party to such Material Contract, and is in full force and effect and enforceable
against the applicable Seller Party, Company or their applicable Affiliates, as
the case may be, and, to the Knowledge of Seller, each other party to such
Material Contract in accordance with its terms, subject, in each case, to the
Bankruptcy and Equity Exception.  None of the Seller Parties, the Companies or,
as applicable, any their respective Affiliates or, to the Knowledge of Seller,
any other party to a Material Contract is in default under or breach of a
Material Contract in any material respect (and to the Knowledge of Seller, no
event has occurred that would reasonably be expected to constitute such a
default or breach under the terms of any such Material Contract). There are no
material disputes outstanding, pending, or, to the Knowledge of Seller,
threatened, relating to, or any written notice of any intention to terminate or
modify, any Material Contract.

 

(c)                                  Section 4.12(c) of the Seller Disclosure
Letter sets forth a list of all Cash Customer Overlap Contracts.  The Seller
Parties have made available to Buyer true, accurate and complete copies of each
Cash Customer Overlap Contract.

 

Section 4.13                             Employment and Employee Benefit
Matters.

 

(a)                                 Section 4.13(a) of the Seller Disclosure
Letter lists each material Employee Plan.  Sellers have previously made
available to Buyer a true and complete copy of each material Employee Plan and,
to the extent applicable, the most recent summary plan description or a summary
or written description of each such plan, and the most recent IRS determination
or opinion letter.

 

(b)                                 None of the Seller Parties (in respect of
the Business, the Companies, their respective assets (including the Acquired
Assets) or Assumed Liabilities), the Companies or the Business sponsors or
maintains, nor in the past six (6) years has sponsored or maintained, nor do any
of the Companies have any Liabilities under or with respect to, any plan that is
or was subject to Title IV of ERISA or Section 412 of the Code, or any
multiemployer plan (within the meaning of Section 3(37) or 4001(a)(3) of ERISA).
None of the Seller Parties, the Companies, or any ERISA Affiliate of any of the
Companies has incurred any unsatisfied Liability (including

 

--------------------------------------------------------------------------------


 

any Pension Benefit Guaranty Corporation (“PBGC”) premiums) under Title IV of
ERISA or Sections 412 or 4980B of the Code, and no event or condition exists
that would result in the imposition of any such Liability on any of the
Companies, their respective assets (including the Acquired Assets), Assumed
Liabilities, or any ERISA Affiliate of any of the Companies that would result in
Liability to Buyer or any of the Companies following the Closing.  None of the
Companies has any Liabilities under the Code or ERISA as a consequence of at any
time being considered a single employer under Section 414 of the Code with any
other Person except as would not result in the imposition of any such Liability
on Buyer or any of the Companies following the Closing.  No Employee Plan
covering Business Employees located in Canada is or is intended to be a
“registered pension plan”, “deferred profit sharing plan”, a “retirement
compensation arrangement”, or a “tax-free savings account” as such terms are
defined in the Tax Act.

 

(c)                                  Each Employee Plan has been established,
registered, communicated, maintained, funded, invested and administered, in all
material respects, in compliance with its terms and all provisions of applicable
Law, except for any failure to comply that would not result in the imposition of
any Liability on the Buyer or the Companies following the Closing.  Each
Employee Plan intended to be qualified under Section 401(a) of the Code has
received a current favorable determination letter from the IRS, and to the
Knowledge of Seller, nothing has occurred that would adversely affect the
qualification of such Employee Plan.

 

(d)                                 Other than routine claims for benefits, no
Employee Plan is subject to any outstanding, pending or, to the Knowledge of
Seller, threatened Action, and, to the Knowledge of Seller, there exists no
state of facts which could be expected to give rise to any such Action, except
for any Actions that would not result in the imposition of any Liability on the
Buyer or the Companies following the Closing.

 

(e)                                  With respect to each Employee Plan, all
contributions, premiums or payments required to be made on behalf of Business
Employees have been made on or before their due dates (including permissible
extensions) and in accordance with the terms of each Employee Plan and
applicable Law.

 

(f)                                   Except as contemplated by Section 8.01,
neither the execution and delivery of this Agreement nor the consummation of the
Transactions (alone, or together with any other event) will (i) result in any
payment becoming due to any current or former Business Employee or satisfy any
prerequisite (whether exclusive or non-exclusive) to any payment or benefit to
any current or former Business Employee or officer, director or individual
service provider of any of the Companies under any Employee Plan or other plan,
program, policy or arrangement of the Seller or any of its Affiliates in effect
on or prior to the Closing, (ii) increase any benefits to any current or former
Business Employee or officer, director or individual service provider of any of
the Companies under any Employee Plan in effect on or prior to the Closing or
(iii) result in the acceleration of the time of payment, vesting or funding of
any such benefits for any current or former Business Employee or officer,
director or individual service provider of any of the Companies under any
Employee Plan or other plan, program, policy or arrangement of the Seller or any
of its Affiliates in effect on or prior to the Closing, or (iv) result in any
“excess parachute payment” within the meaning of Section 280G of the Code being
due to any Business Employee or officer, director, stockholder or other
individual service provider of any of the

 

--------------------------------------------------------------------------------


 

Companies under any Employee Plan or other plan, program, policy or arrangement
of the Seller or any of its Affiliates in effect on or prior to the Closing.

 

(g)                                  None of the Employee Plans provides for
medical or life insurance benefits to retired or terminated employees or to the
beneficiaries or dependents of retired or terminated employees, except as
required by applicable Law.

 

(h)                                 None of the Seller Parties, the Companies
or, as applicable, their respective Affiliates, is a party to a collective
bargaining agreement that is applicable to the Business Employees.  No trade
union, council of trade unions, employee bargaining agency or affiliated
bargaining agent holds bargaining rights with respect to any of the Business
Employees by way of certification, interim certification, voluntary recognition
or succession rights or has applied or, to the Knowledge of Seller threatened to
apply to be certified as the bargaining agent of any Business Employees.  There
are no pending or, to the Knowledge of Seller, threatened organizational
campaigns, decertification efforts, petitions or other material unionization
activities seeking recognition of a bargaining unit in the Business, and no
material unfair labor practice charges or other complaints or union
representation questions are before the National Labor Relations Board or other
labor board or Government Authority with respect to the Business Employees.
There are no strikes, labor disputes, slowdowns, work stoppages, or material
lockouts involving or, to the Knowledge of Seller, threatened with respect to
the Business Employees, the Companies or the Business, and no such strike, labor
dispute, slowdown, work stoppage, or material lockouts has occurred within the
three (3) years immediately preceding the Agreement Date. No trade union has
applied to have the Companies (or either of them) or any Seller Party declared a
common or related employer pursuant to the Labour Relations Code (Alberta) or
any similar legislation in any jurisdiction in which any of the Companies or any
Seller Party carry on business.

 

(i)                                     The Seller Parties, the Companies, and,
as applicable, their respective Affiliates are in compliance in all material
respects with all terms and conditions of employment and all applicable Law
relating to the employment of the Business Employees, including wages, hours of
work, overtime, collective bargaining, employment discrimination, civil rights,
human rights, workers’ compensation, plant closings or mass layoffs,
immigration, leaves of absence, the collection and payment of withholding and/or
social security Taxes and occupational health and safety and there are no
outstanding, pending or, to the Knowledge of Seller, otherwise threatened
Actions or Orders under any such Law and, to the Knowledge of Seller, there is
no basis for any such Action or Order in each case with respect to current
Business Employees.  The Seller Parties, the Companies, and, as applicable,
their respective Affiliates have paid all wages, salaries, commissions and other
compensation and benefits and all levies, assessments, contributions and
payments to third parties due to or on behalf of the Business Employees. No
material claim with respect to payment of wages, salary or overtime pay is
pending or, to the Knowledge of Seller, threatened in writing before any
Government Authority, with respect to current Business Employees.  No material
charge of discrimination in employment or employment practices for any reason,
including age, gender, race, religion or other legally protected category, is
pending or, to the Knowledge of Seller, threatened before the U.S. Equal
Employment Opportunity Commission or other Government Authority by current
Business Employees.  To the Knowledge of Seller, none of the Companies or any of
their Affiliates is subject to any pending investigation from any labor
inspection or similar Government Authority

 

--------------------------------------------------------------------------------


 

with respect to the Business, and no Action is currently pending against the
Seller Parties or the Companies with respect to current Business Employees.

 

(j)                                    Section 4.13(j) of the Seller Disclosure
Letter contains a correct and complete list of each Business Employee, whether
actively at work or not, showing without names or employee numbers their
salaries, wage rates, bonus arrangements, benefits, positions, employer, status
as full-time or part-time, location of employment, cumulative length of service
with the Seller Parties (in respect of the Business) and the Companies and
whether they are subject to a written employment contract including for this
purpose any offer letter.  Section 4.13(j) of the Seller Disclosure Letter
contains for each Business Employee their annual vacation entitlement in days,
their accrued and unused vacation days as of October 31, 2015, any other annual
paid time off entitlement in days and their accrued and unused days of such
other paid time off as of October 31, 2015.  The Business does not currently
directly retain any individuals, whether engaged in their personal capacity or
through a corporation, as independent contractors. To the Knowledge of the
Seller, each individual contractor who has been retained in the past three
(3) years as an independent contractor has been properly classified as an
independent contractor and none of the Seller Parties or the Companies have
received any notice from any Government Authority disputing such classification.

 

(k)                                 Neither of the Companies has any indemnity
obligation under any Employee Plan or otherwise on or after the date hereof for
any Taxes imposed under Section 4999 or 409A of the Code with respect to any
current or former Business Employees or officers or directors or individual
service provider of any of the Companies.

 

Section 4.14                             Taxes. Except as set forth in
Section 4.14 of the Seller Disclosure Letter:

 

(a)                                 Each of the Companies, and each Affiliated
Group for any period during which any Company was a member, has timely filed, or
has had filed on its behalf, all income and other material Tax Returns required
to be filed by or with respect to the Companies or the Business (taking into
account extensions of time to file such Tax Returns), each such income or other
material Tax Return is true, correct and complete in all material respects, and
all Taxes due and owing by (or with respect to the operations of) the Companies
(whether or not shown as due on such Tax Returns) have been timely paid. 
Neither Company currently is the beneficiary of any extension of time within
which to file any income or other material Tax Return;

 

(b)                                 The unpaid Taxes of each of the Companies
(being Taxes not yet due and owing) will not exceed by a material amount the
reserve for Tax Liability (rather than any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
in the face of the Latest Balance Sheet, as adjusted for the passage of time
through the Closing Date in accordance with the past custom and practice of each
Company in filing its Tax Returns;

 

(c)                                  No material deficiencies for (or material
disputes or other claims regarding) any Taxes have been proposed, asserted or
assessed in writing by a Taxing Authority against the Companies (or any
Affiliated Group for any period during which any Company was a member) that are
still pending and the Liability for Taxes of each Company has been assessed by

 

--------------------------------------------------------------------------------


 

all relevant Governmental Authorities for all periods up to and including
December 31, 2014 and each of the Companies has paid in full and when due all
Taxes and installments on account of Taxes required to be paid by it on or prior
to the date hereof;

 

(d)                                 No extensions of the period for assessment
of any Taxes are in effect with respect to the Companies, and neither Company
has waived any statute of limitations in respect of Taxes or agreed to any
extension of time with respect to a Tax assessment or deficiency;

 

(e)                                  No Tax Return filed by (or with respect to
the operations of) the Companies is under current examination by any Taxing
Authority; no federal, state, provincial, local, or non-U.S. Tax audits or
administrative or judicial Tax Actions are pending or being conducted with
respect to either Company;

 

(f)                                   There are no Liens for Taxes on the
Company Equity Interests or any assets of the Companies other than Liens for
Taxes that are not yet due or payable;

 

(g)                                  In all material respects, each Company has
withheld all amounts required to have been withheld in connection with any
amounts paid or owing to any employee, independent contractor, creditor,
equityholder, or other third party, has remitted all such amounts to the
appropriate Governmental Authority within the time prescribed under any
applicable Law and has properly completed and timely filed all material IRS
Forms W-2 and 1099 as well as any other applicable material Tax forms required
with respect thereto;

 

(h)                                 There are no circumstances existing which
could result in the application of section 17, section 78, section 79, or
sections 80 to 80.04 of the Tax Act, or any equivalent provision under
applicable provincial Law, to the Canadian Company at any time prior to the
Closing.  None of the Companies has claimed nor will any Company claim any
material reserve under any applicable income Tax Law, if any amount could be
included in the income of such Company for any period ending after the Closing
Date;

 

(i)                                     None of the Companies has acquired
property or services from, or disposed of property or provided services to, a
person with whom it does not deal at arm’s length (within the meaning of the Tax
Act) for an amount that is other than the fair market value of such property or
services, nor has any Company been deemed to have done so for purposes of the
Tax Act.  For all transactions between the Canadian Company, on the one hand,
and any non-resident Person with whom such Company was not dealing at arm’s
length, for the purposes of the Tax Act, on the other hand, during a taxation
year commencing after 1998 and ending on or before the Closing Date, the
Canadian Company has made or obtained records or documents that satisfy the
requirements of paragraphs 247(4)(a) to (c) of the Tax Act;

 

(j)                                    The Canadian Company has not entered into
an agreement contemplated by section 191.3 of the Tax Act;

 

(k)                                 The Company Equity Interests do not, and
have not at any particular time during the 60 months before Closing, derived,
directly or indirectly, more than 50% of their fair market value from one or any
combination of (i) real or immovable property situated in Canada; (ii) Canadian
resource properties; (iii) timber resource properties; or (iv) options in
respect of, or interests in, any of clauses (i), (ii) or (iii) above, whether or
not the property exists, as such terms

 

--------------------------------------------------------------------------------


 

are defined for purposes of the definition of “taxable Canadian property” in
subsection 248(1) of the Tax Act;

 

(l)                                     No written claim has been made within
the past five (5) years by any Governmental Authority in a jurisdiction where
either Company does not file Tax Returns that either Company is or may be
subject to taxation by, or may be required to file any Tax Returns in, that
jurisdiction;

 

(m)                             Neither Company (i) is a party to any Tax
sharing, allocation, or similar contract, (ii) has ever been a member of any
Affiliated Group for any Tax purpose (other than an Affiliated Group the common
parent of which is Seller Parent, and which affiliated entities are listed on
Section 4.14(m) of the Seller Disclosure Letter) or (iii) has any Liability for
the Taxes of any other Person under Treasury Regulation Section 1.1502-6 or any
analogous or similar state, provincial, local, or non-U.S. law or regulation (or
otherwise as a result of being or having been a member of any Affiliated Group
or being or having been included or required to be included in any Tax Return
related thereto), as a transferee or successor, by contract or otherwise;

 

(n)                                 Neither Company will be required to include
any item of income in, or exclude any item of deduction from, taxable income for
any taxable period (or portion thereof) ending after the Closing Date as a
result of any (i) change in, or improper use of, a method of accounting for a
taxable period ending on or prior to the Closing Date, (ii) “closing agreement”
as described in Section 7121 of the Code (or any corresponding or similar
provision of state, provincial, local or non-U.S. Tax Law), (iii) intercompany
transactions or any excess loss account described in Treasury Regulations under
Section 1502 of the Code (or any corresponding or similar provision of state,
provincial, local, or non-U.S. Tax Law), (iv) installment sale or open
transaction disposition, (v) prepaid amount received on or prior to the Closing
Date, or (vi) election pursuant to Section 108(i) of the Code;

 

(o)                                 Neither Company has engaged in any “listed
transaction” for purposes of Section 6707A(c)(2) of the Code;

 

(p)                                 Within the past three (3) years, neither
Company has distributed stock of another Person, nor had its stock distributed
by another Person, in a transaction that was purported or intended to be
governed in whole or in part by Sections 355 or 361 of the Code;

 

(q)                                 Since December 31, 2014, neither Company has
made or changed any Tax election, changed an annual accounting period for Tax
purposes, adopted or changed any Tax accounting method, filed any amended Tax
Return, entered into any closing agreement, settled any Tax Claim or assessment,
surrendered any right to claim a refund or other reduction of Taxes, consented
to any extension or waiver of the limitation period applicable to any Tax Claim
or assessment or taken any other similar action that would have the effect of
increasing in any material respect the Tax Liability of either Company for any
period ending after the Closing Date or decreasing in any material respect any
Tax attribute of either Company existing on the Closing Date;

 

--------------------------------------------------------------------------------


 

(r)                                    The Canadian Company is and has been at
all times since its formation properly treated as an entity disregarded for U.S.
Tax purposes.  The Canadian Company is a GST/HST Registrant within the meaning
of Part IX of the Excise Tax Act (Canada) and its registration number is 86750
8467 RT0001; and

 

(s)                                   The tax basis of the stock of Delaware
NewCo in the hands of Solutions Network at the time of the Closing will not be
more than the amount to be paid by Buyer to Solutions Network hereunder in
exchange for the stock of Delaware NewCo.

 

Section 4.15                             Real Property.

 

(a)                                 The Canadian Company has valid title to the
leasehold estate (as sublessee) in the real property leases governing the leased
real property listed in Section 4.14(a) of the Seller Disclosure Letter (the
“Transferred Leased Property”), free and clear of all Liens, except for
Permitted Liens.  The Companies do not own any real property and none of the
Seller Parties nor their Affiliates own (nor, other than the Companies with
respect to the leases in Section 4.15 of the Seller Disclosure Letter, do they
have any other interest in or contract with respect to) any real property used
in connection with the Business.  Neither the Seller Parties nor the Companies
has assigned or transferred to any Person any interest in or option to acquire
any interest in the Transferred Leased Property and have not sublet any portion
of the leases to the Transferred Leased Properties or granted any possessory
rights (or option to acquire any possessory rights) to the Leased Properties to
any Person.  To the Knowledge of Seller, the Canadian Company’s possession of
the Transferred Leased Property has not been disturbed.

 

(b)                                 None of the Seller Parties or the Companies
has received any written notice from any Government Authority asserting any
violation of any applicable Laws or from any other Person asserting any breach
(and none of the Seller Parties are aware of any violation or breach) with
respect to any Transferred Leased Property (or the leases with respect thereto
set forth in Section 4.14(a) of the Seller Disclosure Letter) that remains
uncured as of the Agreement Date and that would reasonably be expected to have
an adverse effect that is material to the Business, the Companies, their
respective assets (including the Acquired Assets) or the Assumed Liabilities,
taken as a whole.

 

Section 4.16                             Brokers.  No broker, finder or
investment banker is or may be entitled to any brokerage, finder’s or other fee
or commission from Seller Parent or any of its Affiliates in connection with any
Transaction, or from any Company, except for such fees or commission for which
Sellers are solely responsible.

 

Section 4.17                             Sufficiency of Assets; Title.  The
Seller Parties, the Companies and their applicable Affiliates and, from and
after the Reorganization, solely the Companies will, own and have good and valid
title to, or a valid license to use or leasehold interest in, the assets
(including the Acquired Assets) of the Companies, free and clear of all Liens,
except for Permitted Liens.  Except for the items set forth in Section 4.17 of
the Seller Disclosure Letter, the Acquired Assets, the Overlap Contracts and the
rights of the Companies pursuant to the Transaction Agreements (other than
Additional Services and Excluded Services (each as defined in the Transition
Services Agreement)), together with the assets of the Canadian Company,
constitute all of the assets necessary or reasonably required for the operation
and conduct of the

 

--------------------------------------------------------------------------------


 

Business in all material respects.  Except for employees of the Seller Parties
and their Affiliates that will, following the Closing, provide services as
contemplated by the Transition Services Agreement (only with respect to such
services) and the Exclusive Distribution Agreement (only with respect to the
matters set forth therein), the Business Employees constitute all of the
personnel that devote a meaningful amount of their time to the conduct of the
Business. Except for the Seller Parties and any Affiliate of the Seller Parties
that will, following the Closing, provide services pursuant to the Transition
Services Agreement (only with respect to such services) and the Exclusive
Distribution Agreement (only with respect to the matters set forth therein),
after giving effect to the Reorganization, (i) the Seller Parties and their
Affiliates (other than the Companies) do not (x) hold, lease or license any
assets (including the Acquired Assets) of any Company or (y) have any direct or
indirect right, title or interest in or to any such asset and (ii) no other
Affiliate of the Seller Parties is engaged in the Business or owns or has the
right to use any such asset.  From and after the Reorganization, Delaware NewCo
shall not hold as of such time and as of Closing any assets other than the
Acquired Assets or have any Liabilities other than the Assumed Liabilities.  The
Canadian Company has not (i) assumed any Liability of any Seller Party or its
Affiliates or (ii) other than any cash distributions made by it to Global
Trading as its sole stockholder, transferred any of its assets to any Seller
Party or its Affiliates, during the twelve months preceding the date hereof, and
will not hereafter (i) assume any Liability of any Seller Party or its
Affiliates or (ii) other than any cash distributions made by it to Global
Trading as its sole stockholder (and duly reflected in the calculation of the
Net Equity Adjustment Amount), transfer any of its assets to any Seller Party or
its Affiliates.

 

Section 4.18                             Affiliate Contracts.  Section 4.18 of
the Seller Disclosure Letter sets forth a true and complete list of all
contracts (all contracts required to be listed in Section 4.18 of the Seller
Disclosure Letter, collectively “Affiliate Contracts”) between or among
(a)(i) any Company or (ii) any Seller Party (on behalf of the Business) or the
Business itself (in each case to the extent binding on a Company after giving
effect to the Reorganization), on the one hand, and (b)(i) any Affiliate of a
Seller Party or (ii) any officer, director or employee of a Seller Party in an
executive position or above (or, to the Knowledge of Seller, any family member
of any of the foregoing), on the other.  Other than the Transaction Agreements
and except as listed in Section 4.18 of the Seller Disclosure Letter, no Seller
Party nor any Affiliate of any Seller Party (A) has any claim or cause of action
against any Company or the Business or (B) owes money to, or is owed money by,
any Company or the Business.

 

Section 4.19                             Insurance.  The Seller Parties, the
Companies and, as applicable, their respective Affiliates have obtained and
maintained in full force and effect insurance in such amounts, on such terms and
covering such risks as is reasonably appropriate for the ownership, operation or
the conduct of the Business.  All insurance policies providing coverage with
respect to the Business are listed in Section 4.19 of the Seller Disclosure
Letter (such policies, the “Business Policies”). The Seller Parties, the
Companies and, as applicable, their respective Affiliates have paid, or caused
to be paid, all premiums due under such policies and is not in default with
respect to any obligations under such policies in any material respect. All such
policies are valid, outstanding and enforceable and such policies, or comparable
replacements therefor, shall be kept in full force and effect through the
Closing Date. No Seller Party, Company or, as applicable, their respective
Affiliate has agreed to modify or cancel any of such insurance policies nor has
any Seller Party, Company, or as applicable, any of their respective Affiliates,
received any notice of any actual or threatened cancellation of, material
alteration of

 

--------------------------------------------------------------------------------


 

the terms of (including any material increase in premium) or non-renewal of such
insurance.  There are no outstanding material claims under such policies with
respect to the Business, and no material claim with respect to the Business has
been rejected in the preceding three (3) years.

 

Section 4.20                             Customers and Suppliers.  Section 4.20
of the Seller Disclosure Letter sets forth a list of (a) the twenty (20) most
significant subscription research customers of the Business (the “Key
Customers”), based on aggregate payment reasonably expected to be made in
respect of the Business in the 2015 fiscal year (on an annualized basis) and
(b) the ten (10) most significant suppliers (the “Key Suppliers”) of the
Business based on amounts reasonably expected to be invoiced in the 2015 fiscal
year (on an annualized basis), in each case, not taking into account any such
customer or supplier who has terminated its subscription or supply relationship
with the Seller Parties, the Companies or their applicable Affiliates (with
respect to the Business) prior to the Agreement Date.  Except as set forth in
Section 4.20 of the Seller Disclosure Letter, since January 1, 2015 through the
date hereof, neither the Seller Parties nor the Companies have received any
written notice of breach or termination from any Key Customer or any Key
Supplier.

 

Section 4.21                             No Other Representations or
Warranties.  Except for the representations and warranties expressly set forth
in this Agreement (as modified by the Seller Disclosure Letter), none of the
Seller Parties, the Companies or any other Person has made, makes or shall be
deemed to make any other representation or warranty of any kind whatsoever,
express or implied, written or oral, at law or in equity, on behalf of any
Seller Party, the Companies or any of their respective Affiliates, including any
representation or warranty regarding any Seller Party, the Companies, the
Company Equity Interests, the Business, any Transaction, any other rights or
obligations to be transferred pursuant to the Transaction Agreements or any
other matter, and the Seller Parties hereby disclaim all other representations
and warranties of any kind whatsoever, express or implied, written or oral, at
law or in equity, whether made by or on behalf of any Seller Party, the
Companies or any other Person.  Except for the representations and warranties
expressly set forth this Agreement (as modified by the Seller Disclosure
Letter), each Seller Party hereby disclaims all Liability and responsibility for
all projections, forecasts, estimates, financial statements, internal ratings,
financial information, appraisals, statements, promises, advice, data or
information made, communicated or furnished (orally or in writing, including
electronically) to Buyer or any of Buyer’s Affiliates or any Representatives of
Buyer or any of Buyer’s Affiliates, including omissions therefrom. Except for
the representations and warranties expressly set forth in this Agreement (as
modified by the Seller Disclosure Letter), without limiting the foregoing, no
Seller makes any representation or warranty of any kind whatsoever, express or
implied, written or oral, at law or in equity, to Buyer or any of its Affiliates
or any Representatives of Buyer of any of its Affiliates regarding the success,
profitability or value of the Companies or the Business. Nothing herein
(including any disclaimer of reliance) shall limit or restrict in any manner any
of Buyer’s rights or available remedies in the event of Fraud.

 

--------------------------------------------------------------------------------

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to the Seller Parties, as of the date
hereof and as of the Closing Date:

 

Section 5.01                             Incorporation and Authority of Buyer. 
Each of the U.S. Buyer and the Canadian Buyer is a corporation or other entity
duly incorporated or formed, validly existing and, to the extent legally
applicable, in good standing under the Laws of its jurisdiction of incorporation
or organization and has the requisite corporate or entity power to execute,
deliver and perform its obligations under the Buyer Transaction Agreements
(including the consummation of the Buyer Transactions) to which it is party in
accordance with the terms of thereof.  The execution, delivery and performance
each of the U.S. Buyer and the Canadian Buyer of the Buyer Transaction
Agreements have been duly authorized by all requisite corporate or other action
on the part of the U.S. Buyer and the Canadian Buyer, as applicable, and no
further shareholder or other similar approval is required in connection with of
the U.S. Buyer and the Canadian Buyer’s execution, delivery and performance of
the Buyer Transaction Agreements, as applicable.  This Agreement has been duly
and validly executed and delivered by Buyer, and upon execution and delivery
thereof, the other Buyer Transaction Agreements will be duly and validly
executed and delivered by of the U.S. Buyer and the Canadian Buyer, and
(assuming due authorization, execution and delivery thereof by the other parties
hereto and thereto) this Agreement constitutes, and upon execution and delivery
thereof, the other Buyer Transaction Agreements will constitute, legal, valid
and binding obligations of the U.S. Buyer and the Canadian Buyer enforceable
against of the U.S. Buyer and the Canadian Buyer in accordance with their
respective terms, subject to the Bankruptcy and Equity Exception.

 

Section 5.02                             No Conflict.  Except for (a) the
Consents listed in Section 5.03 of the Buyer Disclosure Letter and (b) in the
case of clause (iii) below, any such conflicts, violations, breaches, defaults,
rights or Liens as would not materially impair or delay the ability of Buyer to
consummate the Buyer Transactions, or otherwise perform its obligations under
the Buyer Transaction Agreements, in each case, that are to be consummated and
performed at the Closing, the execution, delivery and performance by Buyer of
the Buyer Transaction Agreements or the consummation by the Buyer Parties of the
Transactions, do not and will not:

 

(i)                                     violate or conflict with the certificate
or articles of incorporation or bylaws or similar organizational documents of
Buyer;

 

(ii)                                  conflict with or violate any Law or Order
applicable to Buyer; or

 

(iii)                               result in any breach of, or constitute a
default under, or give to any Person any right to terminate, amend, accelerate
or cancel, or result in the creation of any Lien on any assets or properties of
Buyer pursuant to, any note, bond, mortgage, indenture, contract, agreement,
lease, license, permit, franchise or other material instrument to which Buyer or
any of its Subsidiaries or Affiliates is a party or by which any of such assets
or properties is bound.

 

--------------------------------------------------------------------------------


 

Section 5.03                             Consents and Approvals.  The execution,
delivery and performance by Buyer of the Buyer Transaction Agreements do not and
will not, and the consummation of the Transactions contemplated thereby will
not, require any Consent, waiver or other action by, or any filing with or
notification to, any Government Authority, except (a) as may be necessary solely
as a result of any facts or circumstances relating to solely the Seller Parties,
the Companies or their respective Affiliates or (b) the obtaining and/or filing
Consents listed in Section 5.03 of the Buyer Disclosure Letter.

 

Section 5.04                             Absence of Restraints; Compliance with
Laws.

 

(a)                                 To the Knowledge of Buyer as of the
Agreement Date, no facts or circumstances exist that would reasonably be
expected to materially impair or delay the ability of Buyer to consummate the
Buyer Transactions or otherwise perform in all material respects its obligations
under the Buyer Transaction Agreements.

 

(b)                                 Buyer is not in violation of any Laws or
Orders applicable to the conduct of its business, except for violations the
existence of which would not reasonably be expected to materially impair or
delay the ability of Buyer to consummate the Transactions or otherwise perform
in all material respects its obligations under the Buyer Transaction Agreements.

 

Section 5.05                             Securities Matters.  Buyer is an
“accredited investor” (as such term is defined in Rule 501 of Regulation D under
the Securities Act).  The Company Equity Interests are being acquired by Buyer
for its own account, and not with a view to, or for the offer or sale in
connection with, any public distribution or sale of the Company Equity Interests
or any interest in them.  Buyer has sufficient knowledge and experience in
financial and business matters to be capable of evaluating the merits and risks
of its investment in the Company Equity Interests, and Buyer is capable of
bearing the economic risks of such investment, including a complete loss of its
investment in the Company Equity Interests.  Buyer acknowledges that the Company
Equity Interests have not been registered under the Securities Act, or any
securities Laws of any state or other jurisdiction (U.S. or non-U.S.), and
understands and agrees that it may not sell or dispose of any Company Equity
Interests except pursuant to a registered offering in compliance with, or in a
transaction exempt from, the registration requirements of the Securities Act and
any other applicable securities Laws of any state or other jurisdiction (U.S. or
non-U.S.).

 

Section 5.06                             Financial Ability.

 

(a)                                 Attached hereto as Exhibit D is a true and
complete copy of the executed commitment letter to Buyer dated as of the
Agreement Date (the “Equity Commitment Letter”), from the Persons listed on the
signature pages thereto (collectively, the “Equity Investors”), pursuant to
which the Equity Investors have, on and subject to the terms set forth therein,
committed to provide cash equity for the Transactions up to an aggregate amount
set forth therein (the “Equity Financing”), which amount is greater than or
equal to the full amount of the cash required to consummate the Transactions (on
the terms contemplated by the Transaction Agreements) to be consummated at the
Closing and in each case to pay all related fees and expenses.

 

--------------------------------------------------------------------------------


 

(b)                                 The Equity Commitment Letter is a legal,
valid and binding obligation of the parties thereto, is in full force and
effect, and is enforceable against the parties thereto in accordance with their
terms, subject to the Bankruptcy and Equity Exception.

 

(c)                                  There are no side letters or other
contracts, agreements or understandings to which Buyer or any of its Affiliates
is a party relating to the Equity Financing other than as expressly set forth in
the Equity Commitment Letter.

 

(d)                                 The Equity Commitment Letter provides, and
will continue to provide, that Seller Parent is a third party beneficiary
thereof and is entitled to cause Buyer to enforce such agreement, and that Buyer
and the Equity Investors have waived any defenses to the enforceability of such
third party beneficiary rights, in each case in accordance with its terms and
subject to the limitations set forth herein and therein.

 

(e)                                  Except as specifically set forth in the
Equity Commitment Letters, (i) there are no conditions precedent to the
obligations of the Equity Investors to fund the Equity Financing and (ii) there
are no contingencies pursuant to any contract, agreement or other understanding
relating to the Transactions to which Buyer or any of its Affiliates is a party
that would permit any of the Equity Investors to reduce the total amount of the
Equity Financing or impose any additional condition precedent to the
availability of the Equity Financing.

 

(f)                                   As of the Agreement Date, (i) the Equity
Commitment Letter has not been amended or modified (and no such amendment or
modification is contemplated by Buyer as of the Agreement Date), (ii) the
commitments set forth in the Equity Commitment Letter have not been withdrawn or
rescinded in any respect (and no such withdrawal or rescission is contemplated
as of the Agreement Date) and (iii) assuming the accuracy of the representations
and warranties of the Seller Parties set forth in this Agreement (and in any
certificate delivered in connection with this Agreement), to the Knowledge of
Buyer, no event has occurred which would result in any breach by Buyer of, or
constitute a default by Buyer under, any term or condition to closing of the
Equity Commitment Letter, or otherwise result in any portion of the Equity
Financing contemplated thereby to be unavailable or delayed (assuming
satisfaction of the conditions set forth in Section 10.02).

 

(g)                                  Buyer has, and, will have at the Closing,
(i) the resources and capabilities (financial and otherwise) to perform (or
cause the performance of) its obligations under the Buyer Transaction Agreements
to be performed at the Closing (including all payments to be made by it at the
Closing) and (ii) immediately available funds in connection with the Equity
Financing and any other available sources in an aggregate amount that will
enable Buyer to (x) consummate the Buyer Transactions (on the terms contemplated
by the Buyer Transaction Agreements) to be consummated at Closing and (y) pay
all related fees and expenses to be paid at Closing and (z) undertake its other
obligations at Closing upon the terms contemplated by the Buyer Transaction
Agreements.  As of the Agreement Date, Buyer has not incurred any obligation,
commitment, restriction or other Liability of any kind, and is not contemplating
or aware of any obligation, commitment, restriction or other Liability of any
kind, in either case which would materially impair or delay Buyer’s ability to
consummate the Buyer Transactions contemplated by the Transaction Agreements to
be consummated at the Closing.

 

--------------------------------------------------------------------------------


 

Section 5.07                             Brokers.  No broker, finder or
investment banker is or may be entitled to any brokerage, finder’s or other fee
or commission from Buyer or any of its Affiliates in connection with any
Transaction, except for such fees or commission for which Buyer or its
Affiliates are solely responsible.

 

Section 5.08                             Investigation.  Buyer acknowledges and
agrees that it (a) has had an opportunity to conduct such inquiries and
investigations as it deemed appropriate into, and, based thereon, has formed an
independent judgment concerning, the Companies, the Company Equity Interests,
the Business, the Acquired Assets and Assumed Liabilities, (b) to the Knowledge
of Buyer, has been furnished with, or given access to, all such projections,
forecasts, estimates, appraisals, statements, promises, advice, data or
information about the Companies, the Company Equity Interests, the Business, the
Acquired Assets and Assumed Liabilities, as it has requested.  Buyer further
acknowledges and agrees that the only representations and warranties made by the
Seller Parties are the representations and warranties expressly set forth in
this Agreement (as modified by the Seller Disclosure Letter) and Buyer has not
relied upon any other express or implied representations, warranties or other
projections, forecasts, estimates, appraisals, statements, promises, advice,
data or information made, communicated or furnished by or on behalf of the
Seller Parties or any of their respective Affiliates, any Representatives of the
Seller Parties or any of their respective Affiliates or any other Person,
including any projections, forecasts, estimates, internal ratings, appraisals,
statements, promises, advice, data or information made, communicated or
furnished by or through such Persons, or management presentations, data rooms
(electronic or otherwise) or other due diligence information, and that Buyer
will not have any right or remedy arising out of any such representation,
warranty or other projections, forecasts, estimates, appraisals, statements,
promises, advice, data or information and (ii) any claims Buyer may have for
breach of any representation or warranty shall be based solely on the
representations and warranties of the Seller Parties expressly set forth in this
Agreement (as modified by the Seller Disclosure Letter).  Nothing herein shall
affect, limit or restrict in any manner any of Buyer’s or any of its respective
Affiliates’ rights or available remedies in the event of Fraud.

 

ARTICLE VI

 

ADDITIONAL AGREEMENTS

 

Section 6.01                             Conduct of Business Before the Closing.

 

(a)                                 Except as required by applicable Law or as
otherwise required by this Agreement or the other Transaction Agreements prior
to Closing, and except for matters identified in Section 6.01 of the Seller
Disclosure Letter, during the Pre-Closing Period unless Buyer otherwise consents
in advance in writing (which consent shall not be unreasonably withheld,
conditioned or delayed), the Seller Parties will, and will cause the Companies
to, (x) conduct the Business in the ordinary course of business, and (y) use
commercially reasonable efforts to preserve intact their business organizations
related to the Business and preserve their current business relationships and
goodwill. With respect to the Business, the Companies, their respective assets
(including the Acquired Assets) and/or the Assumed Liabilities, the Seller
Parties shall not, and shall cause each of its applicable Affiliates (including
each Company) not to, directly or indirectly:

 

--------------------------------------------------------------------------------


 

(i)                                     amend the organizational documents of
any of the Companies or form any Subsidiary of a Company;

 

(ii)                                  acquire (by merger, consolidation,
acquisition of stock or assets or otherwise) any corporation, partnership or
other Person, business, organization or division (or any material assets of any
of the foregoing);

 

(iii)                               incur any Indebtedness (including any
intercompany loan or intercompany debt), issue any debt securities or assume,
grant, guarantee or endorse, or otherwise as an accommodation become responsible
for, the Liabilities of any Person, or make any loans or advances (in each case,
other than (A) in the ordinary course of business or (B) pursuant to
intercompany borrowing arrangements, in each case, that will be either Excluded
Liabilities or settled or repaid in full, or canceled or terminated at or before
the Closing with no Liability to the Business or the Companies arising therefrom
for all periods after Closing);

 

(iv)                              (A) redeem, dispose of, issue or sell any
shares of, or other equity interests in, any Company, or securities convertible
into or exchangeable for such shares or equity interests, or redeem, dispose of,
issue or grant any options, warrants, calls, subscription rights or other rights
of any kind to acquire such shares, other equity interests or securities; or
(B) split, subdivide, combine or reclassify the outstanding capital stock or
equity interests of any Company;

 

(v)                                 (A) grant or announce any new incentive
awards, bonus or similar compensation or any increase in the wages, salaries,
compensation, bonuses, or incentives payable to any Business Employee, or
(B) establish or increase or promise to increase any benefits under any Employee
Plan, except, in either case, (1) as required by Law, any Employee Plan in
existence on the Agreement Date that has been previously disclosed to Buyer,
(2) increases in wages, salaries, compensation, bonuses and incentives to the
extent required by Law or if the Closing Date is after December 31, 2015, annual
increases in wages and base salaries in the ordinary course of business
consistent with past practice, (3) the payment of annual bonuses in the ordinary
course consistent with past practice as required under the terms of the
applicable Employee Plan in existence on the Agreement Date that has been
previously disclosed to Buyer and (4) changes to benefits that are applicable to
the covered employees of the Business and the Seller Parties generally or that
result from negotiations involving any labor union representing any employees of
the Business, or (D) terminate any Business Employee other than for cause as
determined in the sole discretion of the Seller Parties and the Companies;

 

(vi)                              enter into any settlement or release with
respect to any Action relating to the Business other than (A) any settlement or
release that contemplates only the payment of money (which payment shall be
fully paid prior to the Closing Date) without admission of wrongdoing or
misconduct, without ongoing limits on the ownership, conduct or operation of the
Business, the Companies, their respective assets (including the Acquired Assets)
or Assumed Liabilities and results in a full and absolute release of the claims
giving rise to such Action, or (B) any settlement or release involving the
payment of Excluded Liabilities reflected on the Seller Disclosure Letter;

 

--------------------------------------------------------------------------------


 

(vii)                           enter into any transactions, contracts or
understandings with Affiliates that would be binding on the Business, any
Company (or its assets, including the Acquired Assets) or Assumed Liabilities
after the Closing;

 

(viii)                        (A) incur, create, assume, or grant any Lien on
the (1) Company Equity Interests (whether tangible or intangible); (2) the
Business; or (3) other than granting or suffering to exist a Permitted Lien, the
Acquired Intellectual Property or the assets of the Companies (including the
Acquired Assets), (B) sell, assign, transfer, pledge, encumber, license, or
sublicense (other than, in the case of Company Intellectual Property,
non-exclusive licenses granted to customers in the ordinary course of business),
convey surrender, relinquish, abandon or otherwise dispose of any Acquired
Intellectual Property or options or rights in or to any Acquired Intellectual
Property, or (C) enter into any new or discontinue any line of business material
to the Business;

 

(ix)                              except as may be required as a result of a
change in Law or GAAP first arising after the Agreement Date, change any of the
financial accounting principles or practices, methods of accounting or
accounting practice or policy used by the Seller Parties or their Affiliates (as
it relates to the Business, the Companies, their respective assets (including
the Acquired Assets)  or Assumed Liabilities), including any changes to the
working capital policies applicable to the Business (including by accelerating
the receipt of amounts due with respect to any receivables or lengthening the
period for payment of accounts payable), other than in the ordinary course of
business of the Business;

 

(x)                                 (A) make or change any Tax election (except
in the ordinary course of business), (B) change an annual accounting period for
Tax purposes, (C) adopt or change any Tax accounting method, (D) file any
amended Tax Return, (E) enter into any closing agreement, (F) settle any Tax
Claim or assessment, (G) surrender any right to claim a refund or other
reduction of Taxes, or (H) consent to any extension or waiver of the limitation
period applicable to any material Tax Claim or assessment (except in the
ordinary course of business), in each case except to the extent that such action
would not have the effect of increasing in any material respect the Tax
Liability of either Company for any period ending after the Closing Date or
decreasing in any material respect any Tax attribute of the Company existing on
the Closing Date;

 

(xi)                              (A) other than in the ordinary course of
Business, enter into, amend, renew, terminate, waive or otherwise modify any
Material Contract, or (B) enter into any contract that restrains, restricts or
limits the ability of the Companies or the Business to compete with or conduct
any business or line of business in any geographic area;

 

(xii)                           fail to maintain in full force and effect any
Business Policies or fail to take commercially reasonable efforts to replace or
renew any such policies;

 

(xiii)                        (A) make or commit to make any non-budgeted,
capital expenditures, other than capital expenditures made in order to continue
to operate the Business in the ordinary course of business or (B) fail to make
any budgeted capital expenditures; or

 

--------------------------------------------------------------------------------


 

(xiv)                       enter into any legally binding commitment or
contract with respect to any of the foregoing.

 

Section 6.02                             Access to Information.

 

(a)                                 During the Pre-Closing Period, upon
reasonable prior notice, the Seller Parties shall, and shall cause the Companies
to, (i) permit Buyer, its Affiliates and Representatives reasonable access,
during normal business hours, to the properties, books and records, personnel,
facilities and representatives of the Business (including those of the Seller
Parties and their respective Affiliates and Representatives, in each case, in
respect of the Business) and (ii) furnish to Buyer and the Representatives of
Buyer such additional financial and operating data and other information
regarding the Business (or true and complete copies thereof) as Buyer or its
Representatives may from time to time reasonably request for purposes of
consummating the Transactions and preparing to operate the Business following
the Closing.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary,

 

(i)                                     (A) in no event shall the Seller
Parties, the Companies or their respective Affiliates and Representatives be
obligated to provide any (1) access or information in violation of any
applicable Law, (2) information the disclosure of which (based on the advice of
outside legal counsel) would jeopardize any applicable privilege (including the
attorney-client privilege) available to the Seller Parties, the Companies or any
of their respective Affiliates relating to such information, (3) information the
disclosure of which would cause the Seller Parties, the Companies or any of
their respective Affiliates to breach a confidentiality obligation to which it
is bound or (4) consolidated Tax Return of the Seller Parties or their
Affiliates (other than the portion of such Tax Returns that relates to the
Companies or the Business), and (B) the investigation contemplated by
Section 6.02(a) shall not unreasonably interfere with any of the normal
businesses, personnel or operations of the Seller Parties, the Companies or any
of their respective Affiliates or the Business; provided, that, in each case,
the Seller Parties shall, and shall cause its Affiliates to, use commercially
reasonable efforts to permit such access or disclosure, including by using
commercially reasonable efforts to obtain any consents of third parties
(including the auditors and accountants of the Seller Parties, the Companies,
any of their respective Affiliates or the Business) that are necessary to permit
such access or make such disclosure;

 

(ii)                                  the auditors and accountants of the Seller
Parties, the Companies, any of their respective Affiliates or the Business shall
not be obligated to make any work papers available to any Person except in
accordance with such auditors’ and accountants’ normal disclosure procedures
and, only after and if the applicable auditors and accountants so request, such
Person has signed a customary agreement relating to such access to work papers
in form and substance reasonably acceptable to such auditors or accountants; and

 

(iii)                               before the Closing, Buyer shall not conduct,
without the prior written consent of Seller Parent, which Seller Parent may
withhold for any reason, any intrusive or physical environmental investigation,
testing or sampling in, on, at or under any property affiliated with the
Business or with, the Seller Parties, the Companies or any of their respective
Affiliates, including any sampling, testing or other intrusive or physical
indoor or outdoor

 

--------------------------------------------------------------------------------


 

investigation of air, surface water, groundwater, soil, building structures or
materials or anything else in, on, at or in connection with any real property
associated or affiliated in any way with the Business, the Seller Parties, the
Companies or any of their respective Affiliates.

 

(c)                                  If reasonably requested by Seller Parent,
Buyer shall enter into a customary and reasonable joint defense agreement or
common interest agreement with one or more of the Seller Parties, the Companies
or any of their respective Affiliates with respect to any privileged information
provided by such Person to Buyer, pursuant to this Section 6.02 or otherwise.

 

Section 6.03                             Confidentiality.

 

(a)                                 The terms of the Confidentiality Agreement
are incorporated into this Agreement by reference and shall continue in full
force and effect (and all obligations thereunder shall be binding upon Buyer to
the same extent as Warburg Pincus LLC as if party thereto) until the Closing, at
which time all of the confidentiality, use and other obligations under the
Confidentiality Agreement and this Section 6.03(a) shall terminate; provided,
however, that Buyer’s confidentiality obligations shall terminate only in
respect of that portion of the Confidential Information (as defined in the
Confidentiality Agreement) relating to the Business, the Companies, their
respective assets (including the Acquired Assets) or Assumed Liabilities, and
for all other Confidential Information (as defined in the Confidentiality
Agreement) the Confidentiality Agreement shall continue in full force and effect
in accordance with its terms.  If for any reason the Closing does not occur, the
Confidentiality Agreement shall continue in full force and effect in accordance
with its terms.

 

(b)                                 After the Closing and, except in the
ordinary course of business, during the Pre-Closing Period, the Seller Parties
shall (and shall cause each of their respective Affiliates and Representatives
to) not use or disclose (except as required in connection such Seller Parties
performance under the Transition Services Agreement or the Exclusive
Distribution Agreement) to any Person any information concerning the Business,
any Company, their respective assets (including Acquired Assets) or liabilities
(including Assumed Liabilities) (in each case, solely to the extent used in the
Business, the “Business Confidential Information”).  This Section 6.03(b) shall
not apply to disclosure of Business Confidential Information (i) to the extent
that it becomes generally known to the public through no fault of any Seller
Party, its Affiliates or any of their respective Representatives; (ii) to the
extent it becomes available to the Seller Party or its Affiliates or
Representatives on a non-confidential basis without violation of this Agreement
or the Confidentiality Agreement from a source not known by the Seller Party or
its Affiliates, as applicable, to be bound by an obligation or duty of
confidentiality; (iii) to a director, officer or employee of the Seller Parties
who needs to know such Business Confidential Information for purposes of
performing his or her duties as required under the Exclusive Distribution
Agreement and Transition Services Agreement and is subject to confidentiality
duties or obligations with respect to such Business Confidential Information; or
(iv) to the extent that it is required to be disclosed in connection with the
enforcement by the Seller Parties of their rights under the Seller Transaction
Agreements or as required by Law, by a rule of a listing authority by which the
applicable Seller Party’s shares are listed, a stock exchange on which Seller’s
shares are listed or traded or by a Government Authority, provided that the
disclosure shall to the extent reasonably permissible by Law be made after
consultation with Buyer and

 

--------------------------------------------------------------------------------


 

allowing Buyer the reasonable opportunity to contest (and review and comment on)
such disclosure.

 

Section 6.04                             Regulatory and Other Authorizations.

 

(a)                                 Subject to the terms and conditions set
forth in this Agreement, each of the Seller Parties and Buyer shall use their
respective reasonable best efforts, and shall cause their respective Affiliates
to use reasonable best efforts, to (i)  promptly secure the issuance, reissuance
or transfer of all licenses and Permits that may be or become necessary to
operate the Business following the consummation of the Transactions, and
(ii) avoid the entry of, or effect the dissolution of, any permanent,
preliminary or temporary Order, that would otherwise have the effect of
preventing or materially delaying the consummation of the Transactions.  Each
Party will use reasonable best efforts to cooperate with the reasonable requests
of the other Party in seeking promptly to obtain all Consents from Government
Authorities required in connection with Closing, if any, and the issuance,
reissuance or transfer of all such licenses and Permits.

 

(b)                                 Each Party shall promptly notify the other
Party of any oral or written communication it receives from any Government
Authority which are material to the matters that are the subject of this
Section 6.04, permit the other Party and its Representatives to review in
advance any communication relating to the matters that are the subject of this
Section 6.04 proposed to be made by such Party to any Government Authority and
provide the other Party with copies of all correspondence, filings or other
communications between them or any of their Representatives, on the one hand,
and any Government Authority or members of its staff, on the other hand,
relating to the matters that are the subject of this Section 6.04.  No Party
shall agree to participate in any meeting or discussion with any Government
Authority in respect of any material issues pertaining to such filings,
investigation or other inquiry unless it consults with the other Party in
advance and, to the extent permitted by such Government Authority and as
reasonably practicable, gives the other Party the opportunity to attend and
participate at such meeting.

 

(c)                                  Each Party shall, upon request, furnish the
other Party with all information concerning itself, its Affiliates, directors,
officers and shareholders and such other matters as may be reasonably necessary
in connection with any filing, notice or application required to be made by or
on behalf of such Party or any of its Affiliates with any Government Authority
in connection with the Transactions.  Each Party represents, warrants and agrees
that any information furnished by it or its Affiliates for inclusion in any
regulatory application will be true and complete in all material respects as of
the date so furnished (or as of such other date to which such information
speaks).

 

(d)                                 Each Party may, as each deems advisable and
necessary, designate any competitively sensitive material provided to the other
under this Section 6.04 as “Outside Counsel Only.”  Such materials and
information contained therein shall be given only to the outside counsel of the
recipient and will not be disclosed by such outside counsel to employees,
officer, or directors of the recipient unless express written permission is
obtained in advance from the providing Party (Buyer or Seller Parent, as the
case may be).  Notwithstanding anything to the contrary in this Section 6.04,
materials provided to the other Party or its outside counsel

 

--------------------------------------------------------------------------------


 

may be redacted (i) to remove references concerning valuation and (ii)  as
necessary (based on the advice of outside legal counsel) to protect reasonable
attorney-client or other legal privilege.

 

(e)                                  Subject to applicable Law, and without
limiting the generality of the foregoing, from time to time following the
Closing, the Seller Parties shall, and shall cause their respective Affiliates
to, work in good faith and cooperate with Buyer, its Representatives and
Affiliates (as applicable), to assist Buyer with (i) the transition of any
customer or other business relationships, as may be reasonably requested by
Buyer and (ii) without limiting the foregoing or Section 6.03(b), a
communication plan with respect to the Transactions for employees, customers and
other material third parties.

 

Section 6.05                             Third Party Consents.  Each Party
agrees to cooperate with the other, and, as requested by the other party, use
commercially reasonable efforts, to obtain any other Consents and approvals from
any third Person other than a Government Authority that may be required in
connection with the Transactions (collectively, “Third Party Consents”). 
Notwithstanding anything in this Agreement to the contrary, none of the Seller
Parties or any of their Affiliates shall be required to compensate any third
party, commence or participate in any Action or offer or grant any accommodation
(financial or otherwise) to any third party to obtain any such required Third
Party Consent.

 

Section 6.06                             Intercompany Obligations. The Seller
Parties shall take such action and make such payments as may be reasonably
necessary so that, as of the Closing Date, there shall be no intercompany
obligations (other than (a) pursuant to the Transaction Agreements or (b) as set
forth in Section 6.06 of the Seller Disclosure Letter) between any Companies, on
the one hand, and the Seller Parties and their other Affiliates, on the other
hand, in each case, without any Liability to Buyer, the Companies or the
Business at or after the Closing.  Notwithstanding anything to the contrary
contained herein, any Liabilities that arise as a result of or in connection
with the settlement or elimination of intercompany obligations pursuant to
Section 6.06 shall be borne solely by the Seller Parties.

 

Section 6.07                             Cooperation.  During the Pre-Closing
Period, (a) each of Seller Parent and Buyer shall use reasonable best efforts,
and shall cause their respective Affiliates to use reasonable best efforts to
(i) refrain from taking any actions that would reasonably be expected to impair,
delay or impede the Closing (other than any action required by the Transaction
Agreements) and (ii) without limiting the foregoing, use reasonable best efforts
to cause all Closing Conditions (the satisfaction of which are reasonably within
the control of such Party) to be satisfied as promptly as practicable and in any
event on or before the Outside Date and (b) each Party shall keep the other
reasonably apprised of the status of material matters relating to the completion
of the Transactions.

 

Section 6.08                             Reorganization.  At or prior to the
Closing, as described in and in accordance with Exhibit E hereto, (a) Seller
Parent shall cause Investment Research and its applicable Affiliates to transfer
to the Delaware NewCo the Acquired Assets and Assumed Liabilities not owned and
held by the Canadian Company and (b) the Seller Parties shall (and shall cause
their respective Affiliates to) take all actions necessary or reasonably
required to achieve the effects contemplated by this Section 6.08 and Exhibit E
hereto.  Upon completion of the Reorganization and at the Closing, (i) all of
the Acquired Assets and Assumed Liabilities will

 

--------------------------------------------------------------------------------

 

be held or owned by the Delaware NewCo (and ((x) Delaware NewCo shall not hold,
own or be obligated in respect of any assets or Liabilities other than Acquired
Assets and Assumed Liabilities and (y) all assets of the Companies (including
the Acquired Assets) shall be free and clear of all Liens, except for Permitted
Liens), and (ii) except as set forth in Section 6.08 of the Seller Disclosure
Letter, in respect of any Overlap Contracts, or pursuant to the Transaction
Agreements, the Seller Parties and their Affiliates (other than the Companies)
will not (A) be engaged in the Business or hold, lease or license, or have any
direct or indirect right, title or interest in or to (including to use) any
assets of the Companies (including any Acquired Assets) or assets owned, used or
held for use exclusively in connection with or which are Related to the Business
and (B) no other Affiliate of the Seller Parties will be engaged in the Business
or own or have the right to use any assets Related to the Business. The Seller
Parties shall provide Buyer with a reasonable opportunity to review and comment
on all documentation relating to the Reorganization and consider in good faith
any comments with respect thereto.  The Canadian Company is not acquiring any
assets or assuming any Liabilities in connection with the Reorganization.

 

Section 6.09                             Equity Financing.

 

(a)                                 Buyer shall not permit any assignment of any
Equity Commitment Letter, or any amendment or modification to be made to, or any
waiver of any provision or remedy under, any Equity Commitment Letter, in each
case without obtaining Seller Parent’s prior written consent; provided that
Buyer may amend, supplement or modify the Equity Commitment Letter without any
such Seller Parent’s consent if such amendment supplement, modification or
waiver does not (i) impose new or additional conditions beyond those contained
in the Equity Commitment Letter as of the Agreement Date or adversely modify any
existing condition or contingency to the funding of the Equity Financing
contained in the Equity Commitment Letter as of the Agreement Date, (ii) reduce
the aggregate amount of the Equity Financing from that contemplated in the
Equity Commitment Letter or (iii) adversely impact the ability of Buyer to
timely consummate the Transactions or the ability of the Seller Parties to
enforce its rights hereunder or thereunder.

 

(b)                                 Buyer shall take all actions and do all
things necessary, proper or advisable to obtain the Equity Financing, including
by (i) maintaining in effect the Equity Commitment Letter, (ii) complying with
its obligations under the Equity Commitment Letter and (iii) satisfying on a
timely basis all conditions applicable to Buyer in the Equity Commitment Letter
that are within its control, (v) enforcing its rights under the Equity
Commitment Letter to the extent permitted in accordance with its terms and
(vi) consummating the Equity Financing at the Closing, including by causing the
Equity Investors to fund the Equity Financing at the Closing.

 

(c)                                  Upon written request, Buyer shall keep
Seller Parent reasonably informed on a reasonably current basis in reasonable
detail of all material activity concerning the Equity Financing.  Without
limiting the generality of the foregoing, Buyer shall promptly notify Seller
Parent (A) of any breach (or threatened breach) or default (or any event or
circumstance that would reasonably be expected to give rise to any breach or
default) by any party to the Equity Commitment Letter of which Buyer actually
becomes aware, (B) of the receipt by Buyer of any written notice or
communication from any Equity Investor with respect to any breach (or

 

--------------------------------------------------------------------------------


 

threatened breach) or default (or any event or circumstance that would
reasonably be expected to give rise to any breach or default), or any
termination or repudiation, in each case by any party to an Equity Commitment
Letter of any provisions of any Equity Commitment Letter, and (C) if for any
reason, Buyer at any time believes it will not be able to obtain all or any
portion of the Equity Financing on the terms, in the manner or from the sources
contemplated by the Equity Commitment Letter.

 

(d)                                 Buyer acknowledges and agrees that its
obtaining the Equity Financing is not a condition to any of its Closing
obligations hereunder, regardless of the reasons why financing is not obtained
or whether such reasons are within or beyond the control of the Buyer. For the
avoidance of doubt, if the Equity Financing has not been obtained, Buyer shall
continue to be obligated to consummate the Transactions on and subject to the
terms and conditions contemplated by this Agreement regardless of whether Buyer
has complied with all of its other obligations under this Agreement (including
its obligations under this Section 6.09).

 

(e)                                  Upon request of Buyer, at the sole cost and
expense of Buyer, the Seller Parties and the Companies shall cooperate and
provide reasonable assistance to the Buyer and its Representatives in connection
with the arrangement of any equity or debt financing sought by Buyer in
connection with the Transactions, including the financing contemplated by the
Equity Commitment Letter (including, without limitation, the production of
executory financial statements to the extent not materially burdensome to
provide); provided, that such requested cooperation and assistance does not
unreasonably interfere with their respective businesses, impair or delay the
consummation of the Transactions in accordance with the terms hereof or require
any Seller Party or its Affiliates to enter into any contract that is not
contingent upon Closing or subject any Seller Party or its Affiliates to any
actual or potential Liability. Buyer shall promptly reimburse (or, if reasonably
requested by the Seller Parties in writing together with appropriate invoices
and other documentation, pay in advance) all documented, out-of-pocket costs and
expenses reasonably incurred by the Seller Parties, the Companies or their
Affiliates and their respective Representatives in connection with their
cooperation and assistance with respect to any financing (including the Equity
Financing) pursuant to Section 6.09.

 

Section 6.10                             Affiliate Contracts.  The Seller Parent
shall (and shall cause each of its Affiliates to) fully pay, discharge and
terminate each of the Affiliate Contracts set forth in Section 6.10 of the
Seller Disclosure Letter, in each case, without any Liability to Buyer, the
Companies or the Business at or after the Closing.

 

Section 6.11                             Migration Plan.  Following the
Agreement Date, the Parties will use commercially reasonable efforts to agree on
a written plan (which plan shall be attached to the Transition Services
Agreement, including through an amendment if agreed following the Closing)
setting forth the required cooperation and undertakings of the parties with
respect to Buyer’s and its Affiliates’ transition and migration from the use of
the systems, operations, processes and platforms contemplated under the
Transitions Services Agreement (such plan to be in accordance with the terms and
time periods contemplated by the Transition Services Agreement attached hereto).

 

--------------------------------------------------------------------------------


 

Section 6.12                             Cash Subscriber Exhibit.  Promptly, and
in no event more than four (4) Business Days, following the Agreement Date,
Seller Parent (on behalf of the Sellers) shall provide the list of Cash
Subscribers (as defined in the Exclusive Distribution Agreement) to Buyer to be
included in Exhibit B and Exhibit D thereof.

 

ARTICLE VII

 

POST-CLOSING COVENANTS

 

Section 7.01                             Access.

 

(a)                                 From and after the Closing Date, in
connection with any reasonable, noncompetitive business purpose agreed to by the
Parties, including the preparation of Tax Returns or complying with obligations
of the Parties or any of their respective Affiliates under any audit request,
subpoena or other investigative demand or the defense of any Tax audit, claim or
assessment, or U.S. Securities and Exchange Commission or other applicable
regulatory reporting obligations of the Parties or any of their respective
Affiliates, accounting matters, the defense or prosecution of any litigation,
arbitration or other dispute, but excluding any subject matter of any Action
between the Parties, upon reasonable prior notice, and except to the extent
necessary to (i) ensure compliance with any applicable Law, (ii) preserve any
applicable privilege, as reasonably determined upon the advice of counsel
(including the attorney-client privilege and work product privilege) or
(iii) comply with any contractual confidentiality obligations, Buyer and the
Seller Parties shall, as applicable, and shall cause their respective Affiliates
and Representatives to (A) permit the requesting Party and its Representatives
and their respective Affiliates reasonable access, during normal business hours,
to the properties, books and records of such Party and its applicable Affiliates
and Representatives, in each case, in respect of the Business, the Companies,
their respective assets (including the Acquired Assets) and Assumed Liabilities,
(B) furnish to the requesting Party and its Representatives and their respective
Affiliates such additional financial, operating data, employee and other
information and policies regarding the Companies, their respective Affiliates,
and the Business (or true, accurate and complete copies thereof) as any Party or
its Representatives may from time to time reasonably request and (C) make
available to each of the Parties and their Representatives and their respective
Affiliates those employees of such Party or its Affiliates whose assistance,
expertise, testimony, notes or recollections or presence may be reasonable and
necessary to assist such requesting Party, its Representatives or their
respective Affiliates in connection with its reasonable inquiries for any
purpose referred to above, including the presence of such persons as witnesses
in hearings or trials for such purposes and the reasonable assistance of such
persons in furnishing information pursuant to Section 7.01(a)(iii)(A); provided,
however, that the foregoing access shall not unreasonably interfere with the
normal business or operations of the Parties or any of their respective
Affiliates (including the Business) or result in any breach of the Law or
contract or waive attorney-client privilege, work product privilege or similar
doctrines; and provided, further, that the respective auditors and accountants
of the Parties or any of their respective Affiliates shall not be obligated to
make any work papers available to any Person except in accordance with such
auditors’ and accountants’ normal disclosure procedures and then only after such
Person has signed a customary agreement relating to such access to work papers

 

--------------------------------------------------------------------------------


 

in form and substance reasonably acceptable to such auditors or accountants. 
Notwithstanding anything to the contrary in this Agreement, in no event shall
the Buyer, the Companies or their respective Affiliates be obligated to provide
any (i) consolidated Tax Return of the Buyer or its Affiliates (other than the
portion of such Tax Returns that relates to the Companies) or (ii) any
information that, as reasonably determined by Buyer in good faith, would require
disclosure of proprietary information of the Business, the Companies or their
respective Affiliates. Buyer or Seller Parent (on behalf of the Sellers), as
applicable, shall reimburse the other Party for reasonable out-of-pocket costs
(including reasonable attorneys’ fees) and expenses incurred in assisting Buyer
or Seller Parent (on behalf of the Sellers), as applicable, pursuant to this
Section 7.01(a).

 

(b)                                 From and after the Closing Date, the Seller
Parties will cooperate and provide reasonable assistance to Buyer and the
Companies in connection with the preparation of audited financial statements for
the Companies for periods ending on or prior to the Closing.

 

(c)                                  Any information disclosed to the Seller
Parties or its Affiliates or Representatives pursuant to this Section 7.01 shall
be held and treated as confidential for the purposes of this Agreement subject
to the confidentiality obligations in Section 6.03 and any information disclosed
to Buyer or its Affiliates or Representatives pursuant to this Section 7.01 that
is not related to the Company and/or the Business shall be held and treated as
confidential for the purposes of this Agreement subject to the confidentiality
obligations in Section 6.03.

 

Section 7.02                             Rights to Seller Names and Seller
Marks.

 

(a)                                 Except as otherwise provided in this
Section 7.02 or any other Transaction Agreement, (i) Buyer and its Affiliates
shall cease and discontinue all uses of the Seller Names and Seller Marks
promptly after the Closing, and in any event no later than nine (9) months after
the Closing Date and (ii) Buyer, for itself and its Affiliates, agrees that the
rights of the Companies to the Seller Names and Seller Marks pursuant to the
terms of any trademark agreements or otherwise between Seller and its Affiliates
on the one hand and the Companies on the other shall terminate on the Closing
Date.

 

(b)                                 Buyer and its Affiliates shall (i) upon the
Closing Date, as promptly as practicable, cease all use of any of the Seller
Names and Seller Marks on or in connection with all stationery, business cards,
purchase orders, invoices and other similar correspondence and other documents
of a contractual nature, (ii) promptly, and in any event no later than nine
(9) months after the Closing Date, complete the removal of the Seller Names and
any Seller Marks from all product, services and technical information
promotional brochures, and (iii) with respect to the assets of the Companies
bearing any Seller Names or Seller Mark, use their commercially reasonable
efforts to relabel such assets or remove or obscure such Seller Names and Seller
Marks from such assets as promptly as practicable, and in any event no later
than nine (9) months after the Closing Date. For the avoidance of doubt, except
as provided herein or otherwise established in Section 5 of the Exclusive
Distribution Agreement, Buyer and its Affiliates shall not use any of the Seller
Names and Seller Marks in any product or service produced and distributed after
the Closing.

 

--------------------------------------------------------------------------------


 

(c)                                  Buyer, for itself and its Affiliates,
agrees that after the Closing Date Buyer and its Affiliates (i) will not
expressly do business as or represent themselves as any Seller Party or any of
its Affiliates and (ii) with respect to the assets of the Companies managed,
operated or leased after the Closing Date, will not represent to the owners or
lessors of such assets that such assets are those of the Seller Parties and
their respective Affiliates and (iii) will reasonably cooperate with the Seller
Parties or any of their respective Affiliates in terminating any contracts
pursuant to which Seller or the Companies licenses any Seller Names or Seller
Marks to customers in connection with the Business.

 

(d)                                 Promptly after the Closing Date, but in any
event no later than thirty (30) Business Days after the Closing Date, Buyer and
its Affiliates shall make all filings with any Government Authority required to
effect the elimination of any use of the Seller Names and Seller Marks from the
corporate names, registered names or registered fictitious names of the
Companies.

 

(e)                                  Buyer, for itself and its Affiliates,
acknowledges and agrees that, except to the extent expressly provided in this
Section 7.02, neither Buyer nor any of its Affiliates shall have any rights in
any of the Seller Names and Seller Marks and neither Buyer nor any of its
Affiliates shall contest the ownership or validity of any rights of Seller
Parent or any of its Affiliates in or to any of the Seller Names and Seller
Marks. Seller Parties hereby grant, on behalf of themselves and their
Affiliates, to Buyer, its Affiliates and the Companies, a royalty-free,
non-exclusive right and license to use the Seller Names and Seller Marks in
connection with the Business during the periods and for the purposes
contemplated under this Section 7.02.

 

Section 7.03                             Preservation of Books and Records.

 

(a)                                 The Seller Parent and its Affiliates shall
have the right to retain copies of all books and records of the Business
relating to periods ending on or before the Closing Date to the extent necessary
to comply with applicable Law.  Buyer agrees that it shall preserve and keep all
original books and records in respect of the Business in the possession of Buyer
or its Affiliates for at least a period of six (6) years from the Closing Date.
Buyer shall, upon Seller Parent’s reasonable request, make available to Seller
Parent the original IRS Forms W-8 and W-9 in its possession that are Related to
the Business relating to period ending on or before the Closing Date to enable
Seller Parent or its Affiliates to respond to a Taxing Authority’s request
therefor.

 

(b)                                 During such six (6) year period, Buyer or
its Affiliates may at any time dispose of such books and records to the extent
permitted by applicable Law, which such disposal shall not be a breach of this
Agreement; provided, that before Buyer or any Affiliate shall dispose of any of
such books and records, Buyer shall give at least ninety (90) days’ prior
written notice of such intention to dispose to Seller, together with a
reasonably detailed list of the books and records to be disposed of, and Seller
or any of its Affiliates shall be given an opportunity, at their sole cost and
expense, to remove and retain all or any part of such books and records as it
may elect.

 

(c)                                  As soon as reasonably practical after the
Closing Date and subject to applicable Law, the Seller Parties shall deliver or
cause to be delivered to Buyer all books,

 

--------------------------------------------------------------------------------


 

records, data and files, including (without duplication) records and files
stored on computer discs or tapes or any other storage medium (collectively,
“Records”) in the possession of or under the reasonable control of the Seller
Parties (other than the Companies) that the Companies need, or as may be
reasonably requested by Buyer, in order to operate the Business following the
Closing; provided, however, that:

 

(i)                             Buyer recognizes that portions of certain
Records may solely relate to Seller Parent or to Subsidiaries, divisions or
assets of Seller Parent other than the Business and that Seller Parent may
extract and or redact such Records;

 

(ii)                          Seller Parent may retain (and not provide copies
of) all Records prepared in connection with the sale of the Business, including
bids received from other parties and analyses relating to the sale of the
Business; and

 

(iii)                       Seller Parent may retain any combined, consolidated
or unitary Tax Returns that include a Company and Buyer shall be provided with
copies of such Tax Returns only to the extent that they relate to separate Tax
Returns or Tax Liability of any of the Companies or with respect to the Acquired
Assets, Assumed Liabilities or the Business.

 

Section 7.04                             Non-Competition Covenant.

 

(a)                                 Non-Competition.  Prior to a Change of
Control of Seller Parent and except as permitted by this Section 7.04, for a
period of two (2) years from the Closing Date, no Seller Party shall, and each
Seller Party shall cause its Controlled Affiliates (collectively with the Seller
Parties, the “Restricted Parties”) not to, engage in a Competing Business.

 

(b)                                 Exceptions.

 

(i)                                     Nothing in this Section 7.04 shall
preclude, prohibit or restrict any Restricted Party or any of its Subsidiaries
from engaging in any manner in:  (A) any Existing Business Activities; (B) any
De Minimis Business; or (C) any business or activity that would otherwise
violate Section 7.04(a) that is acquired from any Person (an “After-Acquired
Business”) or is carried on by any Person that is acquired by or combined with
any Restricted Party or any of its Subsidiaries (an “After-Acquired Company”) in
each case after the Closing Date; provided, that with respect to clause (C), at
the time of acquisition, the After-Acquired Business or After-Acquired Company
obtains less than 20% of its revenues from a Competing Business and, if the
After-Acquired Business or After-Acquired Company is not a De Minimis Business,
the applicable Person, (1) within nine (9) months after the consummation of the
purchase or other acquisition of the After-Acquired Business or the
After-Acquired Company, signs a definitive agreement to dispose, and
subsequently disposes pursuant to such agreement, of the relevant portion of the
business or securities of the After-Acquired Business or the After-Acquired
Company or (2) at the expiration of such nine (9) month period, the business and
activities of the After-Acquired Business or the After-Acquired Company complies
with this Section 7.04.

 

(ii)                                  With respect to each Seller Party (other
than Seller Parent) and each Subsidiary of any Seller Party this Section 7.04
shall cease to be applicable to such Person at such time as it is no longer a
Subsidiary of Seller Parent and shall not apply to any Person that

 

--------------------------------------------------------------------------------


 

purchases assets, operations or a business from any Seller Party or any of their
respective Subsidiaries if such Person is not a Subsidiary of Seller after such
transaction is consummated.

 

(c)                                  Notwithstanding anything to the contrary
set forth in any Transaction Agreement, no Restricted Party may take, accomplish
or otherwise effect indirectly any action it is prohibited from taking,
accomplishing or otherwise effecting directly pursuant to this Section 7.04

 

(d)                                 As used in this Section 7.04:

 

“Change of Control” means (a) any acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than fifty percent (50%), indirectly or directly, of the
voting power of the then outstanding securities of the Seller Parent, or
(b) consummation of any amalgamation, merger, consolidation, recapitalization,
share exchange or similar business combination transaction involving Seller
Parent or any direct or indirect Subsidiary thereof with any other entity, or
any sale or other disposition of all or substantially all of the assets of
Seller Parent and its consolidated Subsidiaries to any other person or entity,
following which the voting securities of Seller Parent that are outstanding
immediately prior to such transaction cease to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
(or the person or entity that owns substantially all of Seller Parent’s assets
either directly or through one or more Subsidiaries) or any parent thereof) at
least fifty percent (50%) of the combined voting power of the securities of the
Seller Parent or, if Seller Parent is not the surviving entity, such surviving
entity (or the person or entity that owns substantially all of Seller Parent’s
assets either directly or through one or more Subsidiaries) or any parent
thereof, outstanding immediately after such transaction.

 

“Competing Business” means the business of producing oil-and-gas research,
products, information and data services and oil-and-gas midstream or services
research products, information and data services, and in connection therewith,
obtaining and analyzing data and other information related to the oil and gas
sector, issuers, plays or regions and creating analytical models and
corresponding databases.

 

“De Minimis Business” means (a) any minority non-Control equity investment by
Seller Parent or any of its Subsidiaries in any Person in which Seller Parent
and its Subsidiaries collectively hold not more than five (5%) of the
outstanding voting securities or similar equity interests and (b) any business
activity that is carried on by an After-Acquired Business or an After-Acquired
Company, but only if, at the time of such acquisition and thereafter, the net
revenues derived from the Competing Business by such After-Acquired Business or
After-Acquired Company constitute less than ten percent (10%) of the net
revenues of such After-Acquired Business or After-Acquired Company for the most
recently completed fiscal year preceding such acquisition; provided, that, in
the case of the foregoing clause (a) that the Seller Parent or any of its
Subsidiaries has no other participation in the Competing Business of such
Person.

 

--------------------------------------------------------------------------------


 

“Existing Business Activities” means any business conducted or investment held
by the Seller Parties or, as of the Agreement Date, their Subsidiaries other
than the Business.

 

(e)                                  The parties intend that the conditions set
forth in subsection 56.4(7) of the Tax Act (and the equivalent provisions of any
applicable provincial tax legislation) have been met such that subsection
56.4(5) of the Tax Act (and the equivalent provisions of any applicable
provincial tax legislation) applies to any “restrictive covenants” (as defined
in subsection 56.4(1) of the Tax Act) granted by the Seller Parties pursuant to
this Agreement with respect to the Business, including the covenants contained
in Section 7.04 and 7.05 of this Agreement (the “Restrictive Covenants”). For
greater certainty, the parties hereto agree and acknowledge that: (i) for the
purposes of the Tax Act, no part of the consideration payable to the Seller
Parties under this Agreement is allocable to, and no proceeds are receivable by
Seller Parties for, granting the Restrictive Covenants; and (ii) the Restrictive
Covenants are integral to this Agreement and have been granted to maintain or
preserve the fair market value of the Company Equity Interests acquired by the
Buyer under this Agreement.

 

Section 7.05                             Non-Solicitation.  Each Seller Party
covenants and agrees that, during the period from the Closing Date until the
second (2nd) anniversary of the Closing Date, such Seller Party shall not, and
shall cause its Affiliates and its and their respective Representatives not to,
directly or indirectly, (a) hire or engage, or solicit to employ, any Continuing
Employee, or (b) induce or otherwise counsel, advise or encourage any Continuing
Employee to terminate their employment or engagement with Buyer, any Company or
any of their respective Affiliates; provided, however, that with respect to the
foregoing clauses (a) and (b), it shall not be a violation of this Section 7.05
to (i) make general solicitations in the public media that are not targeted
specifically at or to the Continuing Employees or (ii) hire any Continuing
Employee not solicited in violation of this Section 7.05 at any time six (6) or
more months following the date of termination of such Continuing Employee by
Buyer or its applicable Affiliate (unless such hiring or soliciting would cause
such employee to breach any of such employee’s contractual obligations to Buyer,
a Company or any of their respective Affiliates).

 

Section 7.06                             Receivables.  Except to the extent
addressed by the Exclusive Distribution Agreement, from and after the Closing,
if the Seller Parties or any of their Affiliates receives or collects any funds
relating to any accounts receivable for, or payment due in respect of, the
Business (other than Overlap Contracts, the revenue of which is accounted for in
the Exclusive Distribution Agreement), the Seller Parties shall, or shall cause
its Affiliates to, as soon as reasonably practicable and in no event more than
thirty (30) calendar days, or as otherwise agreed by the Parties, after its
receipt thereof, remit such funds by making payment of such funds to the bank
account designated by Buyer from time to time, and inform in writing the
representative designated by Buyer of the amount and payor of the receivable to
be transferred. No Party shall have a right of set off with respect to such
payments.

 

Section 7.07                             Assignment of Contracts; Approvals and
Consents.

 

(a)                                 Notwithstanding anything in this Agreement
to the contrary, unless and until such Consent is obtained, this Agreement shall
not constitute an assignment or transfer of any asset that would be included in
the Acquired Assets as of the Closing but for this

 

--------------------------------------------------------------------------------


 

Section 7.07  if (i) any assignment or transfer thereof (whether by operation of
law or otherwise), without the Consent of any Person (other than the Seller
Parties or any of their respective Subsidiaries) would constitute a breach,
violation or give rise to any other contravention or termination right thereof
or be ineffective with respect to any party thereto or would violate any
applicable Law and (ii) such Consent has not been obtained at or prior to the
Closing (each such asset, a “Deferred Asset”).

 

(b)                                 With respect to any such Deferred Asset, the
Seller Parties shall (and shall cause their respective Subsidiaries to)
cooperate with Buyer and its Affiliates and (i) use its reasonable best efforts
to obtain, or cause to be obtained, all Consents required to assign, convey
and/or transfer such Deferred Asset to Buyer (or its designee) and (ii) upon
obtaining the requisite Consents thereto, assign and convey all rights, title
and interests associated with such Deferred Asset to Buyer (or its designee), in
each case, without the payment of any consideration by Buyer or any of its
Affiliates to the Seller Parties or any of its Affiliates or agreement by any
Person to any adverse amendments, modifications or waivers of any material terms
of any Deferred Assets, Acquired Assets or any other assets that would be
Deferred Assets or Acquired Assets but for any such amendment, modification or
wavier in order to obtain such Consents; provided, that no Seller Party shall be
required to make any payment to any Person to obtain such Consent.

 

(c)                                  If any Consent or approval required to
assign or transfer any Deferred Asset is not obtained at or prior to Closing,
then, until the time such Consent is obtained following the Closing Date,
(x) the Seller Parties shall each use reasonable best efforts to provide Buyer
and its Affiliates the maximum allowable use of the Deferred Assets (which shall
include, at a minimum, the economic benefits of such Deferred Assets), including
by establishing an agency type or other similar arrangement reasonably
satisfactory to Buyer under which Buyer (or its Affiliates) would obtain, to the
fullest extent practicable, the claims, rights, interests and benefits and
assume the corresponding Liabilities and obligations thereunder (to the extent
such Liabilities and obligations would otherwise be Assumed Liabilities if such
Deferred Assets were not Deferred Assets as of the Closing) from and after the
Closing in accordance with this Agreement (including by means of any
subcontracting, sublicensing or subleasing arrangement) and (y) to the extent
permitted by Law, the Seller Parties shall (and shall cause their respective
Subsidiaries to) exercise, enforce and exploit, only at the direction of and for
the benefit of Buyer and its Affiliates, any and all claims, rights and benefits
of such Person arising in connection with such Deferred Asset.  Except as
expressly set forth in the Exclusive Distribution Agreement, during such period
and without further consideration, (i) the Seller Parties will promptly pay,
assign and remit to Buyer (or its designee) when received all monies and other
consideration received by it under any Deferred Asset or any claim, right or
benefit arising thereunder not transferred pursuant to this Section 7.07 and
(ii) Buyer will promptly pay (or cause to be paid), perform or discharge when
due any Liability arising thereunder after the Closing Date.

 

Section 7.08                             Overlap Contracts.

 

(a)                                 Notwithstanding anything in this Agreement
to the contrary, with respect to any Cash Customer Overlap Contract, the Parties
shall (and shall cause their respective Subsidiaries to) cooperate and use their
respective reasonable best efforts to amend, modify or renegotiate any Cash
Customer Overlap Contract such that (i) such contract is used solely in

 

--------------------------------------------------------------------------------


 

connection with the business of the Seller Parties (other than the Business) and
(ii) a Company enters into a substantially similar contract with the
counterparty to such Cash Customer Overlap Contract with respect to the products
and services provided by the Business under such Cash Customer Overlap Contract,
provided, in each case, that no Party shall be required to make any payment to
any Person to obtain such result.

 

(b)                                 Until such time as all rights, title and
interests in and to the Cash Customer Overlap Contracts have been amended,
modified or renegotiated pursuant to Section 7.08(a), (x) the Seller Parties
shall each use reasonable best efforts to provide Buyer and its Affiliates the
maximum allowable use of the Cash Customer Overlap Contracts to the extent
relating to the ownership, operation or conduct of the Business (which shall
include, at a minimum, the economic benefits of such Cash Customer Overlap
Contracts related to the Business), including by establishing an agency type or
other similar arrangement reasonably satisfactory to Buyer under which Buyer (or
its Affiliates) would obtain, to the fullest extent practicable, the claims,
rights, interests and benefits and assume the corresponding Liabilities and
obligations thereunder (to the extent such Liabilities and obligations would
otherwise be Assumed Liabilities if such Cash Customer Overlap Contracts were
Acquired Assets as of the Closing) from and after the Closing in accordance with
this Agreement (including by means of any subcontracting, sublicensing or
subleasing arrangement) and (y) to the extent permitted by Law, the Seller
Parties shall (and shall cause their respective Subsidiaries to) exercise,
enforce and exploit, only at the direction of and for the benefit of Buyer and
its Affiliates, any and all claims, rights and benefits of such Person arising
in connection with such Cash Customer Overlap Contracts.  Except as expressly
set forth in the Exclusive Distribution Agreement, during such period and
without further consideration, (i) the Seller Parties will promptly pay, assign
and remit to Buyer (or its designee) when received all monies and other
consideration received by it under any (1) Cash Customer Overlap Contract to the
extent relating to the ownership, operation or conduct of the Business,
(2) Other Overlap Contract to the extent relating to the ownership, operation or
conduct of the Business prior to Closing, or (3) claim, right or benefit arising
thereunder not transferred pursuant to this Agreement and (ii) Buyer will
promptly pay (or cause to be paid), perform or discharge when due any Assumed
Liability arising thereunder after the Closing Date.

 

Section 7.09                             Further Assurances. From time to time
following the Closing, the Parties shall, and shall cause their respective
Affiliates to, execute, acknowledge and deliver all reasonable further
conveyances, transfers notices, assumptions, releases and acquittances and such
instruments, and shall take such reasonable actions as may be necessary or
appropriate to make effective the Transactions as may be reasonably requested by
the other Party; provided, however, that nothing in this Section 7.09 shall
require either Party or its Affiliates to pay money to, commence or participate
in any Action with respect to, or offer or grant any accommodation (financial or
otherwise) to, any third party following the Closing. Notwithstanding anything
to the contrary contained herein, to the extent that, from time to time after
the Closing, any Party identifies any asset related to the Business that should
have been transferred to or retained by a Company but was not so transferred or
retained, or any asset that should have been transferred to or retained by a
Seller Party but was transferred or retained, the Parties shall (and shall cause
their respective Affiliates to) use their reasonable best efforts to transfer
such assets to the appropriate Parties and, if applicable such asset shall be
deemed or no longer deemed to be an Acquired Asset hereunder.

 

--------------------------------------------------------------------------------

 

ARTICLE VIII

 

EMPLOYEE MATTERS

 

Section 8.01                             Employment of All Business Employees.

 

(a)                                 Terms and Conditions of Employment.  For a
period of at least six (6) months following the Closing Date (or, if earlier,
the date of termination of employment of the relevant employee), each Business
Employee employed by any of the Companies on the Closing Date including any
Business Employees on leave (“Continuing Employees”) shall be entitled to
receive while in the employ of Buyer or any of the Companies reasonable and
customary compensation and benefits as Buyer shall in its sole good faith
discretion determine.

 

(b)                                 Bonuses.  As of the Closing Date, and solely
to the extent applicable and solely to the extent accrued on the Final
Settlement Statement, Buyer shall, or shall cause the Companies to, assume all
obligations to each Continuing Employee pursuant to any incentive or bonus
program covering such Continuing Employee in respect of the period from
January 1, 2015 through the remainder of the 2015 calendar year.  Consistent
with Buyer’s obligations under this Section 8.01, Buyer shall, or shall cause
the Companies to, pay the Continuing Employees incentive compensation on the
same basis as in effect prior to the Closing Date for the applicable performance
measurement period which includes the Closing Date.  For the avoidance of doubt,
the form of payment is not requirement to be in equity or equity-based.

 

(c)                                  Except as specifically set forth in
Section 8.01(c) of the Disclosure Letter, the Seller Parties shall assume and
retain the sponsorship of and be solely responsible for all Liabilities relating
to or arising under or in connection with any Employee Plan, any “employee
benefit plan” (as defined in Section 3(3) of ERISA, whether or not subject to
ERISA), and any other compensation or benefit plan, program and policy
maintained, sponsored or contributed to or required to be contributed to by any
of the Seller Parties or any of their Affiliates (including any of the
Companies) or under or with respect to which any of the Seller Parties or any of
their Affiliates (including any of the Companies) has any Liabilities in any
case with respect to periods at or prior to the Closing (it being agreed that
all of the foregoing are Excluded Liabilities hereunder).

 

(d)                                 Credit for Service.  Buyer shall, or shall
cause the Companies to credit Canadian Continuing Employees for service earned
on and prior to the Closing Date with a Seller Party and any of their Affiliates
(including the Companies), or any of their respective predecessors, in addition
to service earned with Buyer and the Companies on or after the Closing Date,
(i) using commercially reasonable efforts with respect to Continuing Employees
whose principal place of business is in Canada (the “Canadian Continuing
Employees”), to the extent that service is relevant for purposes of eligibility,
vesting or the calculation of sick days or benefits (but not for purposes of
defined benefit pension benefit accruals or for any purpose under any
equity-based plan or arrangement) under any retirement or other employee benefit
plan, program or arrangement of Buyer or any of the Companies (other than
equity-based plan or arrangement) maintained for the benefit of the Canadian
Continuing Employees on or after the Closing Date and (ii) with respect to any
Continuing Employees for any purpose as may be

 

--------------------------------------------------------------------------------


 

required by applicable Law; provided that nothing herein shall result in a
duplication of benefits or compensation with respect to the Continuing
Employees.

 

(e)                                  Pre-existing Conditions; Coordination. 
Buyer shall, and shall cause the Companies to, use commercially reasonable
efforts in the plan year in which the Closing occurs, waive limitations on
benefits relating to any pre-existing conditions of the Continuing Employees and
their eligible spouses and dependents under any health benefit plan established
in the plan year in which the Closing occurs and in which the Continuing
Employees are eligible to participate, to the extent such conditions were waived
or satisfied under the corresponding Employee Plan prior to the Closing.  Buyer
shall, and shall cause the Companies to, use commercially reasonable efforts in
the plan year in which the Closing occurs, recognize for purposes of annual
deductible and out-of-pocket limits under their health plans applicable to
Continuing Employees in the plan year in which the Closing occurs, deductible
and out-of-pocket expenses paid by Continuing Employees and their respective
spouses and dependents under the Employee Plans that are health plans in the
calendar year in which the Closing Date occurs.

 

(f)                                   As of the Closing, the Seller Parties
shall (i) cause all Canadian Continuing Employees to be fully vested in their
account balances or accrued benefits under any defined contribution, defined
benefit, or nonqualified deferred compensation retirement plans, and (ii) make
to such plans all employer contributions that would have been made on behalf of
the Canadian Continuing Employees who participate in such plans had the
Transactions not occurred, regardless of any service or end of year employment
requirements, but pro-rated for the portion of the plan year that ends on the
Closing.  As of the Closing, the Seller Parties shall make all employer
contributions that are required to be made on behalf of any Continuing Employees
whose principal place of business is in the United States under the terms of any
defined contribution, defined benefit or nonqualified deferred compensation
retirement plan.

 

(g)                                  No Third Party Beneficiary. The provisions
of this Section 8.01 are solely for the benefit of the Parties, and no other
Person (including any Business Employee, Continuing Employee or any beneficiary
or dependent thereof) shall be regarded for any purpose as a third party
beneficiary of this Agreement, and no provision of this Section 8.01 shall
create such rights in any such Person.  Nothing in this Section 8.01 shall
(i) be construed as an amendment to any benefit or compensation plan, program,
policy or contract, (ii) limit the ability of Buyer or any of its Affiliates
(including, following the Closing, any of the Companies) from amending,
modifying or terminating any benefit or compensation plan, program, policy or
contract at any time assumed, established, sponsored or maintained by any of
them, (iii) guarantee employment or continued employment or any term or
condition of employment of any Person (including any Business Employee or
Continuing Employee) for any period, or (iv) restrict the right of Buyer or any
of its Affiliates (including, following the Closing, any of the Companies) to
terminate the employment of any Person (including any Business Employee or
Continuing Employee) at any time and for any or no reason.

 

(h)                                 Participation in Employee Plans.  Except as
otherwise specifically provided in the Agreement or the Transition Services
Agreement, all Continuing Employees will cease, effective as of the Closing
Date, any participation in and any benefit accrual under each of the Employee
Plans. Notwithstanding the first sentence of this Section 8.01(h), Continuing

 

--------------------------------------------------------------------------------


 

Employees may continue after the Closing Date to participate in accordance with,
and subject to, their eligibility under the terms of the applicable Employee
Plans as in effect from time to time as follows:

 

(i)                                     Continuing Employees may continue
participation under the Employee Plans that provide health, disability,
severance, worker’s compensation, life insurance or similar benefits with
respect to claims incurred by the Continuing Employees and their eligible
spouses, dependents or qualified beneficiaries, as applicable, prior to the
Closing, or as provided in the Transition Services Agreement; and

 

(j)                                    Continuing Employees shall continue
participation under the Employee Plans that are pension plans with respect to
vested, accrued benefits as of the Closing Date.

 

Section 8.02                             Cooperation and Assistance.

 

(a)                                 Mutual Cooperation by Seller and Buyer. 
After the Closing Date, the Sellers and Buyer shall, and each shall cause their
Affiliates to, cooperate with the other party and its Affiliates to provide such
current information regarding the Continuing Employees on an ongoing basis as
may be necessary to facilitate determinations of eligibility for, and payments
of benefits to, such employees (and their spouses and dependents, as applicable)
under the Sellers’ plans or Buyer plans, as applicable.

 

(b)                                 Claims Assistance.  At Seller Parent’s
expense, Buyer shall, and shall cause its Affiliates to, permit Continuing
Employees to provide such assistance to Seller and its Affiliates as may be
required in respect of claims against Seller or its Affiliates, whether asserted
or threatened, to the extent that, in Seller’s opinion, (i) a Continuing
Employee has knowledge of relevant facts or issues, or (ii) a Continuing
Employee’s assistance is reasonably necessary in respect of any such claim,
subject to such assistance not interfering with the normal conduct or operation
of the Business or any Company.

 

ARTICLE IX



TAX MATTERS

 

Section 9.01                             Filing of Tax Returns by Seller.

 

(a)                                 Seller Parent shall (i) timely prepare and
file (or cause to be timely prepared and filed) all Tax Returns that are
required to be filed by or with respect to the Companies on an affiliated,
consolidated, combined or unitary basis with Seller Parent or with at least one
Affiliate of Seller Parent other than one of the Companies for Tax years or
periods beginning on or before the Closing Date, and (ii) timely prepare and
file (or cause to be timely prepared and filed) all other Tax Returns required
to be filed by the Companies with a due date (taking into account requests for
extensions to file such returns) on or before the Closing Date.

 

(b)                                 With respect to any Tax Return prepared by
Seller Parent pursuant to Section 9.01(a) such Tax Return shall, unless
otherwise required by applicable Law, (i) reflect any income of the Companies
for all periods through the Closing Date (including any deferred items triggered
into income by Treasury Regulation Section 1.1502-13, any excess loss account

 

--------------------------------------------------------------------------------


 

taken into income under Treasury Regulation Section 1.1502-19, and any income
from the Reorganization), (ii) to the extent that such Tax Return shows a net
operating loss of any of the Companies, such net operating loss shall be carried
back to previous Tax periods to the maximum extent permitted by applicable Law,
and (iii) be prepared in accordance with past practices of the Business.  With
respect to any such Tax Return:  (A) completed drafts of the portion of such Tax
Returns relating to a Company shall be submitted to Buyer for Buyer’s review not
later than thirty (30) days before the due date for filing such Tax Returns (or,
if such due date is within forty-five (45) days following the Closing Date, as
promptly as practicable following the Closing Date), (B) Buyer shall have the
right, acting reasonably, to review each such portion of such Tax Returns
delivered to it before the filing thereof, and (C) Seller Parent shall make any
changes to such portions of such Tax Returns reasonably requested by Buyer in
writing not later than ten (10) days before the due date for filing such Tax
Returns.

 

(c)                                  With respect to each Tax Return prepared
and filed by Seller Parent pursuant to Section 9.01(a), Seller Parent shall
timely remit (or cause to be timely remitted) any Taxes shown as due on such Tax
Returns to the extent that Taxes are required to be remitted upon filing such
Tax Returns.

 

(d)                                 Promptly, but no later than ninety (90) days
after the Closing Date (but, in any event, no later than sixty (60) days before
the due date (without extensions) of the relevant Tax Return), either Party
shall provide (or cause to be provided) to the other Party any information
reasonably requested by such other Party relating to the Companies within its
possession to facilitate the preparation and filing of the Tax Returns described
in Sections 9.01(a) and 9.02(a).  In the case of any such requests by Seller
Parent, Buyer shall prepare (or cause to be prepared) such information in a
manner consistent with past practice of the Business.

 

Section 9.02                             Filing of Tax Returns by Buyer.

 

(a)                                 Except for the Tax Returns described in
Section 9.01(a), Buyer shall timely prepare and file (or cause to be timely
prepared and filed) all Tax Returns of each Company.  If such Tax Returns
reflect any Taxes for which indemnification may be claimed from Seller Parent
pursuant to Article XII then:  (A) Buyer shall prepare (or cause to be prepared)
such Tax Returns in accordance with past practices of the Business to the extent
consistent with a “more likely than not” (or stronger) position, (B) completed
drafts of such Tax Returns, and, in the case of any Tax Return for a Straddle
Period, a pro forma Tax Return for the portion of the Straddle Period ending on
the Closing Date, shall be submitted to Seller Parent for Seller Parent’s review
not later than thirty (30) days before the due date for filing such Tax Returns
(or, if such due date is within forty-five (45) days following the Closing Date,
as promptly as practicable following the Closing Date), (C) Seller Parent shall
have the right, acting reasonably, to review each such Tax Return delivered to
it before the filing thereof, and (D) Buyer shall make any changes to such Tax
Returns reasonably requested by Seller Parent in writing not later than ten
(10) days before the due date for filing such Tax Returns.  Without limiting the
obligations of Seller Parent under Article XII, Buyer shall remit (or cause to
be remitted) any Taxes due with respect to such Tax Returns.  Seller Parent
shall reimburse Buyer for Taxes for which Seller Parent is liable pursuant to
Article XII but which are payable with any Tax Return filed by Buyer pursuant to
this Section 9.02(a) upon the written request from Buyer

 

--------------------------------------------------------------------------------


 

within five (5) Business Days after payment by Buyer, but in no event earlier
than ten (10) days before the due date for the payment of such Taxes.

 

(b)                                 With respect to any income Tax Return
prepared by Buyer pursuant to Section 9.02(a) that is required to be filed by or
with respect to the Companies for any Tax year or period ending on or prior to
the Closing Date, unless otherwise required by applicable Law and to the extent
applicable to such Tax Return (i) such Tax Returns for the Companies shall
reflect any income of the Companies for all periods through the Closing Date
(including any income from the Reorganization), (ii)  to the extent that such
Tax Return shows a net operating loss of any Companies, such net operating loss
shall be carried back to previous Tax periods to the maximum extent permitted by
applicable Law and (iii) with respect to the Tax Return for Canadian Company for
the Tax year that ends as a result of the Closing of the sale and purchase of
the Company Equity Interests, the Parties agree that the election referred to in
subsection 256(9) of the Tax Act (and comparable provisions of applicable
provincial or territorial legislation) will be made such that the tax year of
the Canadian Company shall terminate immediately before the time of the Closing
on the Closing Date.

 

(c)                                  Except as required by applicable Law or in
connection with a “final determination” under Section 1313 of the Code, neither
Buyer nor any Affiliate of Buyer shall (or shall cause or permit any Companies
to) amend or refile any Tax Return relating in whole or in part to any Companies
(or a group the parent of which is any Companies) with respect to any taxable
year or period (or portion thereof) ending on or before the Closing Date (or
with respect to any Straddle Period) without the prior written consent of Seller
Parent, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

Section 9.03                             Straddle Periods.  For all purposes
under this Agreement, in the case of any Tax period of the Companies that
includes but does not end on the Closing Date (in each case, a “Straddle
Period”), the portion of Taxes (or any Tax refund and amount credited against
any Tax) that are allocable to the portion of the Straddle Period ending at the
end of the Closing Date will be determined (i) in the case of Taxes that (x) are
based upon or related to income or receipts, (y) imposed in connection with any
sale or other transfer or assignment of property, or (z) are attributable to the
ownership of any equity interest in a partnership or other “flowthrough” entity,
the amount that would be payable if the taxable year (or the Tax period of the
applicable entity) terminated at the end of the Closing Date and (ii) in the
case of Taxes not described in the foregoing subclause (including Taxes imposed
on a periodic basis (such as real property Taxes)), the amount of such Taxes for
the entire period multiplied by a fraction the numerator of which is the number
of calendar days in the period ending on (and including) the Closing Date and
the denominator of which is the number of calendar days in the entire period.

 

Section 9.04                             Tax Proceedings.

 

Any pending or threatened audit, claim, demand or administrative or judicial
proceeding (a “Tax Claim”)

 

(a)                                 that (A) relates to any taxable year or
period ending on or before the Closing Date or (B) could reasonably be expected
to result in any Tax Liability with respect to

 

--------------------------------------------------------------------------------


 

which Seller Parent has agreed to provide indemnification under this Agreement
shall be subject to the procedural principals of Section 12.04.

 

Section 9.05                             Refunds.  Buyer shall pay (or cause to
be paid) to Seller Parent any Tax refunds that are received by the Companies (or
Buyer or any Affiliate of Buyer on its behalf), and any amounts credited against
Tax to which the Companies (or Buyer or any Affiliate of Buyer) become entitled,
that relate to Tax periods (or portions of a Straddle Period) ending on or
before the Closing Date or that are for Taxes for which Seller Parent has
previously indemnified Buyer (in each case, including any interest paid thereon
and net of any Taxes incurred in respect of the receipt or accrual of the refund
or credit and any expenses of Buyer or its Affiliates in obtaining such refund
or credit), excluding any refund or credit (i) attributable to any loss in a tax
year (or portion of a Straddle Period) beginning after the Closing Date applied
(e.g., as a carryback) to income in a tax year (or portion of a Straddle Period)
ending on or before the Closing Date or (ii) taken into account in determining
the Post-Closing Adjustment.  Upon Seller Parent’s reasonable request (and at
Seller Parent’s expense), Buyer shall file (or cause to be filed) all Tax
Returns (including amended Tax Returns) or other documents claiming any refunds,
including through the carryback of any net operating losses that are
attributable to a Tax period ending on or before the Closing Date, to which
Seller Parent is entitled pursuant to the immediately preceding sentence.  Any
payments required to be made under this Section 9.05 shall be made in
immediately available funds, to an account or accounts as directed by Seller
Parent, within five (5) days of the receipt of the refund or the application of
any such refunds as a credit against Tax for which Seller Parent has not
otherwise agreed to provide indemnification under this Agreement.

 

Section 9.06                             Post-Closing Actions.  Unless otherwise
required by applicable Law, Buyer shall not, and shall not permit any of its
Affiliates to (a) take any action that could create a Tax Liability for which
Seller Parent would be required to indemnify Buyer under this Agreement, on the
Closing Date after the Closing that is outside the ordinary course of business
(other than as expressly contemplated by this Agreement), or (b) except upon
Seller Parent’s request pursuant to Section 9.05 or pursuant to Section 9.01(b),
carryback any net operating losses to a Tax period (or portion thereof) ending
on or before the Closing Date.  Seller Parent shall not, and shall not permit
any of its Affiliates to, make an election under Section 336(e) of the Code with
respect to the transactions contemplated by this Agreement.  Buyer and Seller
Parent agree to report all transactions by the Buyer or the Companies occurring
on the Closing Date after the Closing that are outside the ordinary course of
business on Buyer’s federal income Tax Return to the extent permitted by
Treasury Regulation Section 1.1502-76(b)(1)(ii)(B).

 

Section 9.07                             Transfer Taxes.  Notwithstanding
anything to the contrary in this Agreement, Seller Parent (on behalf of the
Sellers) and Buyer shall each be responsible for 50 percent of any and all
Transfer Taxes imposed or arising with respect to the Transactions; provided
that, for the avoidance of doubt, Seller Parent shall be solely responsible for
any Transfer Taxes arising with respect to the Reorganization.  The Party
required by Law to file a Tax Return with respect to Transfer Taxes shall timely
prepare, with the other Party’s cooperation, and file such Tax Return and timely
pay the amount of tax shown due thereon.  If Buyer or any of its Affiliates
files any such Tax Return or otherwise pays any such Transfer Taxes, Seller
Parent (on behalf of Sellers) shall promptly reimburse Buyer for 50 percent of
any Transfer Taxes paid by Buyer or its Affiliates.  If Seller or any of its
Affiliates files any such Tax

 

--------------------------------------------------------------------------------


 

Return or otherwise pays any such Transfer Taxes, Buyer shall promptly reimburse
Seller for 50 percent of any Transfer Taxes paid by Buyer or its Affiliates. 
Buyer and Seller Parent each agrees to timely sign and deliver (or to cause to
be timely signed and delivered) such certificates or forms as may be necessary
or appropriate and otherwise to cooperate to establish any available exemption
from (or otherwise reduce) such Transfer Taxes.

 

Section 9.08                             Tax Sharing Agreements.  To the extent
relating to the Companies, Seller Parent shall terminate (or cause to be
terminated) on or before the Closing Date all Tax sharing agreements or
arrangements (other than this Agreement) among the Companies, on the one hand,
and any Seller Party or any Affiliate of any Seller Party (other than the
Companies), on the other hand, and neither any Seller Party nor any Affiliate of
any Seller Party, on the one hand, or the Companies, on the other hand, will
have any Liability or entitlement to any right thereunder to each other on or
after the Closing Date.

 

Section 9.09                             Tax Cooperation.  Without limiting the
obligations set forth in Sections 6.01(a)(vi) and 7.01, the Parties shall
furnish or cause to be furnished to each other, upon request, as promptly as
practicable, such information and assistance relating to the Companies or their
assets or businesses (including access to books and records) as is reasonably
necessary for the filing of all Tax Returns, the making of any election related
to Taxes, the preparation for any audit by any Taxing Authority, and the
prosecution or defense of any audit, proposed adjustment or deficiency,
assessment, claim, suit or other proceeding relating to any Taxes or Tax
Return.  The Parties shall cooperate with each other in the conduct of any audit
or other proceeding related to Taxes and all other Tax matters relating to the
Companies or their assets or businesses and each shall execute and deliver such
powers of attorney and other documents as are necessary to carry out the intent
of this Article IX.  Buyer agrees that it shall preserve and keep, or cause to
be preserved and kept, all original books and records in respect of the Business
relating to any Taxes with respect to taxable years or periods (in whole or in
part) ending on or before the Closing Date and in the possession of Buyer or its
Affiliates in accordance with Section 7.03.

 

Section 9.10                             Allocation.  The Canadian Company
Purchase Price (as finally determined) and the Liabilities (and other relevant
items for United States federal income Tax purposes) of the Canadian Company
shall be allocated among the assets of the Canadian Company in a manner
consistent with Section 1060 of the Code and Treasury regulations thereunder,
and any analogous provisions of state or local law as appropriate (the
“Allocation”).  A draft of the Allocation shall be prepared by Buyer and
delivered to Seller Parent not less than one hundred and twenty (120) days
following the Closing Date.  If the Seller Parent notifies Buyer in writing that
the Seller Parent objects to one or more items reflected on the Allocation,
Seller Parent and Buyer shall negotiate in good faith to resolve such dispute. 
Neither Buyer nor Seller Parent shall unreasonably withhold its approval and
consent with respect to such Allocation. Once Seller Parent and Buyer agree on
the Allocation, and all disputes related to the Allocation, if any, are resolved
pursuant to the foregoing sentence, Seller Parent, the Companies and Buyer shall
thereafter file, update and amend all income tax forms and returns (including
Internal Revenue Service Form 8594) in accordance with such Allocation (as
adjusted) and shall not take any position inconsistent with such Allocation on
any Tax Return, before any Taxing Authority or in any judicial proceeding,
unless otherwise required by a final determination as defined in
Section 1313(a) of the Code.  Buyer and Seller Parent agree that such Allocation
shall

 

--------------------------------------------------------------------------------


 

be amended, as appropriate to reflect any post-Closing adjustments to the
Canadian Company Purchase Price or other relevant items pursuant to this
Agreement.  Any such amendment shall be made in a manner consistent with past
preparation of the Allocation.  If Buyer and Seller Parent do not reach a
written agreement as to the Allocation prior to the 150th day after the Closing
Date or, with respect to any revision of the Allocation, within thirty (30)
days, then either Buyer or Seller Parent may by notice to the other submit to
the Independent Accounting Firm for resolution, in accordance with the
procedural principles of Sections 3.05(c) and 3.05(d) hereof (including as to
fees and expenses of the Independent Accounting Firm), of the portions of the
Allocation in dispute.

 

Section 9.11                             Reorganization.  The Parties (i) agree
that the Reorganization is intended to be treated for U.S. federal income tax
purposes as follows: (A) the contribution of Investment Research to Delaware
NewCo and the subsequent conversion of Investment Research to a limited
liability company together (Step 2 and Step 3 of the Reorganization as depicted
in Exhibit E) is intended to qualify as a reorganization described under
Section 368(a)(1)(F) of the Code, and (B) the distribution of Investment
Research from Delaware NewCo to Solutions Network (Step 5 of the Reorganization
as depicted in Exhibit E) is intended to constitute a distribution described
under Section 301 of the Code, (ii) agree that the acquisition of the Canadian
Company shall be treated as an acquisition of the assets of the Canadian Company
for U.S. federal income tax purposes, and (iii) shall file all U.S. federal and
applicable state and local income Tax Returns in a manner consistent therewith.

 

Section 9.12                             Survival.  The indemnity and payment
obligations set forth in this Article IX and Section 12.02(a)(iii) with respect
to Taxes (and the representations contained in Section 4.14) shall survive until
the date that is thirty (30) days following the expiration of the applicable
statute of limitations.

 

Section 9.13                             Certain Tax Benefits.  The Seller
Parties shall be entitled to any Tax Benefit resulting from any Tax Item arising
in respect of any Covered Bonus Amount on or before December 31, 2016, and Buyer
acknowledges and agrees that neither Buyer nor any of its Affiliates shall claim
any such Tax Item on any Tax Return for a Post-Closing Period except as
otherwise provided in this Section 9.13.  Notwithstanding anything herein to the
contrary, to the extent permitted by applicable Law, any Tax Item arising in
respect of any Covered Bonus Amount shall be reflected on a Tax Return of the
Seller Parties (and/or the Companies, as appropriate) for the last taxable
period of such entity ending on or before the Closing Date.  If any Tax Item
arising in respect of any Covered Bonus Amount is not permitted to be claimed on
the income Tax Return of the Seller Parties (and/or the Companies, as
appropriate) for the last taxable period of such entity ending on or before the
Closing Date, and such Tax Item is permitted to be claimed on a Tax Return of
Buyer or any of its Affiliates (including the Companies after the Closing) for a
Straddle Period or a Post-Closing Period, then Buyer shall claim such Tax Item
and pay to the Seller Parties the amount of any Tax Benefit actually realized by
Buyer or any of its Affiliates resulting from such Tax Item, net of any expenses
incurred by Buyer incurred in realizing such Tax Benefit (to the extent such
expense is not already taken into account in determining such Tax Benefit).  To
the extent a Tax Benefit paid to the Seller Parties is subsequently disallowed
or otherwise required to be returned to the applicable Taxing Authority, the
Seller Parties agree to repay such amount, together with any interest, penalties
or other additional amounts imposed by such Taxing Authority, to Buyer.  For
purposes of this

 

--------------------------------------------------------------------------------


 

Section 9.13, a tax position shall be treated as “permitted” only to the extent
such position is consistent with a “more likely than not” (or stronger)
position.

 

ARTICLE X



CONDITIONS TO CLOSING

 

Section 10.01                      Conditions to Obligations of Seller Parties. 
The obligation of the Seller Parties to consummate the transactions contemplated
by this Agreement shall be subject to the satisfaction or written waiver by
Seller Parent, in its sole discretion to the extent permitted by applicable Law,
at or before the Closing, of each of the following conditions:

 

(a)                                 Representations and Warranties; Covenants. 
(i) The representations and warranties of Buyer contained in this Agreement
shall be true and correct in all respects as of the Closing as if made on the
Closing Date (other than representations and warranties that are made as of a
specific date, which representations and warranties shall have been true and
correct as of such date), except for breaches or inaccuracies that would not
reasonably be expected to impair or delay the ability of Buyer to consummate the
Transactions or otherwise perform its obligations under the Transaction
Agreements required to be performed at or prior to the Closing; provided,
however, that for purposes of determining the satisfaction of the condition in
this clause (i), no effect shall be given to any “material” or other similar
qualifier in such representations and warranties, (ii) the covenants contained
in this Agreement required to be complied with by Buyer on or before the Closing
shall have been complied with in all material respects, and (iii) Seller shall
have received a certificate signed by an authorized officer of Buyer, dated the
Closing Date, with respect to the satisfaction of the conditions set forth in
the foregoing clauses (i) and (ii).

 

(b)                                 No Order.  There shall be no Order pending
or in existence that prohibits or materially restrains the sale of the Company
Equity Interests or the consummation of the other Transactions and no Law shall
have been enacted, entered, enforced or promulgated that remain in effect that
prohibits or makes illegal the sale of the Company Equity Interests or the
consummation of the other Transactions.

 

(c)                                  Buyer Transaction Agreements.  Buyer shall
have executed and delivered to the Seller Parties all Buyer Transaction
Agreements and the Closing deliverables set forth in Section 3.02(b).

 

Section 10.02                      Conditions to Obligations of Buyer.  The
obligations of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or written waiver by Buyer, in its
sole discretion to the extent permitted by applicable Law, at or before the
Closing, of each of the following conditions:

 

(a)                                 Representations and Warranties; Covenants. 
(i) (A) The representations and warranties of the Seller Parties contained in
Sections 4.01 (Incorporation and Qualification of the Companies), 4.02 (Capital
Structure of the Companies), 4.03 (Incorporation and Authority of the Seller
Parties; Enforceability), and 4.16 (Brokers), shall be true and correct in all
but de minimis respects as of the Closing as if made on the Closing Date (other
than representations and

 

--------------------------------------------------------------------------------


 

warranties that are made as of a specific date, which representations and
warranties shall have been true and correct as of such date); (B) the
representations and warranties of the Seller Parties contained in
Section 4.07(b) (No Material Adverse Effect) shall be true and correct in all
respects as of the Closing as if made on the Closing Date, and (C) the other
representations and warranties of the Seller Parties contained in this Agreement
shall be true and correct as of the Closing as if made on the Closing Date
(other than representations and warranties that are made as of a specific date,
which representations and warranties shall have been true and correct as of such
date); except for breaches or inaccuracies, as the case may be, as to matters
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect; provided, however, that for purposes of determining
the satisfaction of the condition in this clause (C), no effect shall be given
to any “material”, “Material Adverse Effect” or other similar qualifier in such
representations and warranties; (ii) the covenants contained in this Agreement
required to be complied with by the Seller Parties on or before the Closing
shall have been complied with in all material respects, and (iii) Buyer shall
have received a certificate signed by an authorized officer of the Seller
Parties, dated the Closing Date, with respect to the satisfaction of the
conditions set forth in the foregoing clauses (i) and (ii).

 

(b)                                 No Order.  There shall be no Order pending
or in existence that prohibits or materially restrains the sale of the Company
Equity Interests or the consummation of the other Transactions and no Law shall
have been enacted, entered, enforced or promulgated that remain in effect that
prohibits or makes illegal the sale of the Company Equity Interests or the
consummation of the other Transactions.

 

(c)                                  Seller Transaction Agreements.  The Seller
Parties shall have executed and delivered, or caused to be executed and
delivered, to Buyer all Seller Transaction Agreements and the Closing
deliverables set forth in Section 3.02(a).

 

(d)                                 Reorganization.  The Reorganization shall
have been completed in accordance with the terms hereof (including the
description thereof set forth in Exhibit E hereto) and the Seller Parties shall
have delivered, or caused to be executed and delivered, to Buyer one or more
bills of sale or such other good and sufficient instruments or evidence of
transfer and conveyance as are reasonable necessary to evidence the consummation
of the Reorganization in accordance with the terms hereof.

 

ARTICLE XI



TERMINATION

 

Section 11.01                      Termination.  This Agreement may only be
terminated before the Closing:

 

(a)                                 by the mutual written consent of each of
Seller Parent and Buyer;

 

(b)                                 by Seller Parent, if Buyer shall have
breached any representation or warranty or failed to comply with any covenant or
agreement applicable to Buyer that individually or in the aggregate with all
other such breaches or failures to comply would, if occurring or continuing on
the Closing Date, cause any Closing Condition set forth in

 

--------------------------------------------------------------------------------

 

Section 10.01(a) not to be satisfied, and such breach is not cured within thirty
(30) days following written notice to Buyer or is incapable of being cured by
the Outside Date; provided, however, that the Seller Parent may not terminate
this Agreement pursuant to this Section 11.01(b) if any of the Seller Parties
are then in material breach of this Agreement;

 

(c)                                  by Buyer, if any of the Seller Parties
shall have breached any representation or warranty or failed to comply with any
covenant or agreement applicable to any such Seller Party that individually or
in the aggregate with all other such breaches or failures to comply would, if
occurring or continuing on the Closing Date, cause any Closing Condition set
forth in Section 10.02(a) not to be satisfied, and such breach is not cured
within thirty (30) days following written notice to the Seller Parent or is
incapable of being cured by the Outside Date; provided, however, that the Buyer
may not terminate this Agreement pursuant to this Section 11.01(c) if Buyer is
then in material breach of this Agreement;

 

(d)                                 by either Seller Parent or Buyer if the
Closing shall not have occurred by March 31, 2015 (the “Outside Date”);
provided, however, that the right to terminate this Agreement under this
Section 11.01(d) shall not be available to a Party whose failure to take any
action required under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur before such date; or

 

(e)                                  by either Seller Parent or Buyer in the
event of the issuance of a final, nonappealable Order permanently restraining or
prohibiting the consummation of the Transactions; provided, that the Party
seeking termination pursuant to this Section 11.01(e) has not failed to comply
with its obligations pursuant to Section 6.04, which such failure shall have
been the cause of, or shall have resulted in, such issuance, Order or denial,
and is otherwise not then in material breach of this Agreement).

 

Section 11.02                      Notice of Termination.  A Party desiring to
terminate this Agreement pursuant to Section 11.01 shall give written notice of
such termination to the other Parties.

 

Section 11.03                      Effect of Termination.  If this Agreement is
terminated pursuant to Section 11.01, this Agreement shall thereupon become null
and void and of no further force and effect, except for the provisions of
(a) Section 6.03, (b) Section 6.09(e), (c) Section 11.01 and this Section 11.03
and (d) Article XIII.  Nothing in this Section 11.03 shall be deemed to release
any Party from any Liability for Fraud on behalf of it and/or its Affiliates or
Representatives or any pre-termination breach by such Party of any covenant of
this Agreement or impair the right of any party to compel specific performance
by any other party of its post-termination obligations, if any, under this
Agreement; provided, however, except in the event of Fraud, that, if this
Agreement is validly terminated pursuant to this Article XI, no Party shall have
any remedy or right to recover for any Liabilities resulting from any such
breach unless such breach was a knowing and intentional breach on the part of
the breaching party; provided, further, that a failure of Buyer to consummate
the Transactions in breach or violation of this Agreement shall be deemed to be
a knowing and intentional breach or violation, whether or not Buyer had
sufficient funds available.  Notwithstanding anything to the contrary in the
Agreement or any other Transaction Agreement, prior to the Closing and the
consummation of the Transactions contemplated to occur at the Closing (after
which time, for the avoidance of doubt, Article IX

 

--------------------------------------------------------------------------------


 

and Article XII shall control with respect to the Liability of the Parties), and
without limiting the rights of the Seller Parties in Section 13.14 or their
rights to cause Buyer to specifically enforce the Equity Commitment Letter, in
no event shall the aggregate Liability of Buyer in respect of any or all
breaches of this Agreement, the Equity Commitment Letter or the Limited Guaranty
exceed the Maximum Amount (as defined in the Limited Guarantee).  Each Seller
Party acknowledges that the limitations contained in this Section 11.03 are an
integral part of the Transactions contemplated by this Agreement and that,
without these agreements, the Buyer would not enter this Agreement.

 

ARTICLE XII



INDEMNIFICATION

 

Section 12.01                      Survival.  The representations and warranties
of the Seller Parties and Buyer contained in or made pursuant to this Agreement
or in any certificate delivered pursuant to this Agreement shall survive in full
force and effect until the first anniversary of the Closing Date, at which time
they shall terminate and no new claims shall be made for indemnification under
Sections 12.02 or 12.03 thereafter; provided, however, that, the representations
and warranties referenced or otherwise set forth in Section 1.01(d) of the
Seller Disclosure Letter, to the extent relating to, or necessary to give effect
to the claims provided for as, Special Indemnity Matters, as applicable and in
each case, shall survive in full force and effect and claims may be made until
the time periods set forth in Section 12.01(a) of the Seller Disclosure Letter,
at which time they shall terminate (and no new claims shall be made for
indemnification under Sections 12.02 or 12.03 thereafter); provided, further,
that the Seller Fundamental Representations (except for the representations and
warranties made in Section 4.17 (Sufficiency of Assets; Title) and the Buyer
Fundamental Representations shall survive in full force and effect until the
fifth (5th) anniversary of the Closing Date, at which time they shall terminate
(and no new claims shall be made for indemnification under Sections 12.02 or
12.03 thereafter); provided, further, that, the representations and warranties
made in Section 4.14 (Taxes), shall survive the Closing until the thirtieth
(30th) day after expiration of the applicable statute of limitations; it being
understood that in the event notice of any claim for indemnification under
Sections 12.02 or 12.03 shall have been given within the applicable survival
period set forth in this Section 12.01, the representations and warranties that
are the subject of such indemnification claim shall survive with respect to such
claim until such time as such claim is finally resolved.  The agreements and
covenants contained in this Agreement that by their terms contemplate
performance after the Closing (including Article XIII) shall survive the Closing
until performed in accordance with their terms, and the covenants and agreements
of the parties contained herein that by their terms are to be performed at or
prior to the Closing Date shall survive in full force and effect until the first
anniversary of the Closing Date; it being understood that in the event notice of
any claim for indemnification under Sections 12.02 or 12.03 shall have been
given within the applicable survival period set forth in this Section 12.01, the
agreements and covenants that are the subject of such indemnification claim
shall survive with respect to such claim until such time as such claim is
finally resolved. Notwithstanding the foregoing, nothing contained herein shall
be applicable to any actual fraud (including common law fraud) in connection
with entering into this Agreement or any other Transaction Agreement or
consummating the Transactions (“Fraud”), which may be made at any time
notwithstanding

 

--------------------------------------------------------------------------------


 

the fact that the survival of any representation, warranty, covenant or
agreement relating thereto may have already expired pursuant to the terms of
this Section 12.01.

 

Section 12.02                      Indemnification by Seller Parent.

 

(a)                                 From and after the Closing, on the terms and
subject to the conditions of this Agreement, Seller Parent shall indemnify,
defend and hold harmless Buyer and its Affiliates, each of their respective
members, equityholders, directors, officers, employees, agents and
Representatives, and each successor and permissible assign of any of the
foregoing (collectively, the “Buyer Indemnified Parties”) from and against, and
reimburse or pay to any Buyer Indemnified Party for all Losses that such Buyer
Indemnified Party may suffer or incur, or become subject to, as a result of:

 

(i)                                     the breach or inaccuracy of any
representations or warranties made by the Seller Parties in this Agreement or in
any certificate delivered in connection herewith;

 

(ii)                                  any breach or failure by any of the Seller
Parties to perform any of its covenants or agreements contained in this
Agreement;

 

(iii)                               (A) any Taxes imposed as a result of the
Companies being a member of any Affiliated Group at any time on or prior to the
Closing Date pursuant to Treasury Regulation Section 1.1502-6(a) (or under any
similar provision of Law), (B) any Taxes of the Companies for taxable years or
periods ending on or before the Closing Date, (C) in the case of any Straddle
Period, any Taxes of the Companies for the portion of such Straddle Period
ending on and including the Closing Date, (D) any Taxes arising from or relating
to the Reorganization, (E) 50 percent of any and all Transfer Taxes imposed or
arising with respect to the Transactions (and, for the avoidance of doubt, 100
percent of any and all Transfer Taxes imposed or arising with respect to the
Reorganization) and (F) any Taxes of any Person imposed on any Company as a
transferee or successor, by contract or otherwise, which Taxes relate to an
event or transaction occurring before the Closing;

 

(iv)                              any Excluded Liabilities; or

 

(v)                                 the Special Indemnity Matters.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary:

 

(i)                                     Seller Parent shall not be required to
indemnify or hold harmless any Buyer Indemnified Party against, or reimburse any
Buyer Indemnified Party for, any Losses pursuant to Section 12.02(a)(i) (other
than with respect to Fraud, the Seller Fundamental Representations, and/or the
representations and warranties made in Section 4.14 (Taxes)) or, solely with
respect to the limitations set forth in Section 12.02(b)(i)(A), any Losses
pursuant to Section 12.02(a)(v) (other than with respect to Fraud) in respect of
the matters described in items 1 and 3 of Section 1.01(d) of the Seller
Disclosure Schedule:

 

(A)                               with respect to any claim unless such claim
(together with all other claims, if any, resulting from the same facts and
circumstances) involves Losses in excess of $50,000 (the “Threshold”); provided,
however, (1) once the Threshold is exceeded in

 

--------------------------------------------------------------------------------


 

respect of any such claim or series of claims resulting from the same facts and
circumstances, the full amount of all Losses relating to such claim or series of
claims shall be, subject to the other limitations set forth in this Article XII,
indemnifiable and (2) whether or not the Threshold is exceeded, all Losses in
respect of such claim (or series of claims) shall be taken into account for
purposes of calculating the aggregate amount of Buyer Indemnified Parties’
Losses and the Deductible Amount described in Section 12.02(b)(i)(B); and

 

(B)                               until the aggregate amount of Buyer
Indemnified Parties’ Losses exceeds $1,250,000 (the “Deductible Amount”), after
which Seller Parent shall only be obligated for such aggregate Losses of Buyer
Indemnified Parties in excess of the Deductible Amount;

 

(ii)                                  the cumulative indemnification obligation
of Seller Parent under Section 12.02(a)(i) (other than with respect to Fraud,
the Seller Fundamental Representations and/or the representations and warranties
in Section 4.14 (Taxes)) shall in no event exceed $12,000,000 (the “Cap”);

 

(iii)                               the cumulative indemnification obligation of
Seller Parent under Article XII (other than with respect to Fraud,
Section 12.02(a)(iii) and/or Section 12.02(a)(iv)) shall in no event exceed the
Purchase Price;

 

(iv)                              Seller Parent shall not be required to
indemnify or hold harmless any Buyer Indemnified Party for any Liability or Loss
to the extent reflected on the Final Settlement Statement; and

 

(v)                                 The Buyer Indemnified Parties shall not have
any right to indemnification under this Agreement with respect to, or based on,
Taxes to the extent such Taxes result from transactions or actions taken by
Buyer or any of its Affiliates on the Closing Date after the Closing that are
outside the ordinary course of business and not specifically contemplated by
this Agreement.

 

Section 12.03                      Indemnification by Buyer.

 

(a)                                 From and after the Closing, on the terms and
subject to the conditions of this Agreement, Buyer shall indemnify, defend and
hold harmless the Seller Parties and their Affiliates, each of their respective
members, equityholders, directors, officers, employees, agents and
Representatives, and each successor and permissible assign of any of the
foregoing (collectively, the “Seller Indemnified Parties”) against, and
reimburse or pay to any Seller Indemnified Party, all Losses that such Seller
Indemnified Party may suffer or incur, or become subject to, as a result of:

 

(i)                                     the breach or inaccuracy of any
representations or warranties made by Buyer in this Agreement as of the Closing
Date or in any certificate delivered in connection herewith;

 

(ii)                                  any breach or failure by Buyer to perform
any of its covenants or agreements contained in this Agreement;

 

--------------------------------------------------------------------------------


 

(iii)                               50 percent of any and all Transfer Taxes
imposed or arising with respect to the Transactions (for the avoidance of doubt,
other than Transfer Taxes imposed or arising with respect to the
Reorganization); or

 

(iv)                              subject to the Seller Parties and their
Affiliate compliance with the first sentence of Section 4.17 and its obligations
under Section 6.08, any Assumed Liabilities.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary:

 

(i)                                     Buyer shall not be required to indemnify
or hold harmless any Seller Indemnified Party against, or reimburse, any Seller
Indemnified Party for, any Losses pursuant to Section 12.03(a)(i) (other than
with respect to Fraud or the Buyer Fundamental Representations):

 

(A)                               with respect to any claim unless such claim
(together with all other claims, if any, resulting from the same facts and
circumstances) involves Losses in excess of the Threshold; provided, however,
(1) once the Threshold is exceeded in respect of any such claim or series of
claims resulting from the same facts and circumstances, the full amount of all
Losses relating to such claim or series of claims shall be, subject to the other
limitations set forth in this Article XII, indemnifiable and (2) whether or not
the Threshold is exceeded, all Losses in respect of such claim (or series of
claims) taken into account for purposes of calculating the aggregate amount of
Seller Indemnified Parties’ Losses and the Deductible Amount described in
Section 12.03(b)(i)(B); and

 

(B)                               until the aggregate amount of Seller
Indemnified Parties’ Losses exceeds the Deductible Amount, after which Buyer
shall only be obligated for such aggregate Losses of Seller Indemnified Parties
in excess of the Deductible Amount;

 

(ii)                                  the cumulative indemnification obligation
of Buyer under Section 12.03(a)(i) (other than with respect to Fraud and the
Buyer Fundamental Representations) shall in no event exceed the Cap; and

 

(iii)                               the cumulative indemnification obligation of
Buyer under Article XII (other than with respect to Fraud shall in no event
exceed the Purchase Price).

 

Section 12.04                      Notification of Claims.

 

(a)                                 Except as otherwise provided in this
Agreement, a Person that may be entitled to be indemnified under this Agreement
(the “Indemnified Party”), shall promptly notify the Party liable for such
indemnification (the “Indemnifying Party”) in writing, after receiving written
notice, or otherwise becoming actually aware, of any Losses or any pending or
threatened claim, demand, Action or circumstance that the Indemnified Party has
determined has given or would reasonably be expected to give rise to a right of
indemnification under this Agreement (including a pending or threatened claim or
demand asserted by a third party against the Indemnified Party, such claim being
a “Third Party Claim”), describing in reasonable detail the facts and
circumstances with respect to the subject matter of such claim, demand, Action
or circumstance; provided, however, that the failure to provide such notice
shall not release the Indemnifying Party from (or otherwise affect) any of its
obligations under this Article XII except

 

--------------------------------------------------------------------------------


 

to the extent the Indemnifying Party is actually prejudiced by such failure, it
being understood and agreed that notices for claims in respect of a breach of a
representation, warranty, covenant or agreement must be delivered at or before
the expiration of any applicable survival period, if any, specified in
Section 12.01 for such representation, warranty, covenant or agreement.

 

(b)                                 Upon receipt of a notice of a claim for
indemnity from an Indemnified Party pursuant to Section 12.04(a) with respect to
any Third Party Claim, the Indemnifying Party shall have the right (but not the
obligation) to assume (at its sole cost and expense) the defense and control of
any Third Party Claim by delivering written notice to the applicable Indemnified
Parties in a timely manner (and in no event more than thirty (30) days after
receipt of such notice) and, if the Indemnifying Party shall assume the defense
of such claim, it shall allow the Indemnified Party a reasonable opportunity to
participate in the defense of such Third Party Claim with its own counsel and at
its own expense; provided that, notwithstanding the foregoing, no Indemnifying
Party shall be entitled to assume or control the investigation, defense or
prosecution of such Third Party Claim if (i) substantially all of the Losses
associated with such Third Party Claim are not reasonably expected to be
indemnifiable hereunder (including in the event the amount in dispute is
reasonably likely to exceed the maximum amount for which the Indemnifying Party
can then be liable pursuant to this Article XII in light of the limitations
contained herein), (ii) at the time of assumption and thereafter, the
Indemnifying Party fails to demonstrate its ability to conduct the
investigation, defense or prosecution of such Third Party Claim actively and
diligently, (iii) such claim seeks and has a more than remote likelihood of
obtaining any material non-monetary, equitable or injunctive relief or involves
any violation of criminal Law asserted by a Government Authority, (iv) the
Indemnifying Party is also a party to such Third Party Claim and joint
representation would be inappropriate due to conflict of interest or because the
Indemnified Party has claims or defenses that are available to the Indemnified
Party and unavailable to the Indemnifying Party.  If the Indemnifying Party
shall undertake to defend any such Third-Party Claim, it shall (i) indemnify and
advance fees and expenses of the Indemnified Party and keep the Indemnified
Party indemnified, on demand against any and all Losses suffered or incurred by
the Indemnified Party as a result of such election and (ii) timely notify the
Indemnified Party of its intention to do so in accordance with this
Section 12.04(b).  The Person that shall control the defense of any such Third
Party Claim (the “Controlling Party”) shall select counsel, contractors and
consultants of recognized standing and competence after consultation with the
Indemnified Party and shall take all steps reasonably necessary in the diligent
defense or, to the extent permitted hereunder, settlement of such Third Party
Claim.

 

(c)                                  The Seller Parties or Buyer, as the case
may be, shall, and shall cause each of its Affiliates and Representatives to,
reasonably cooperate fully with the Controlling Party in the defense of any
Third Party Claim.  The Indemnifying Party shall not be authorized to settle,
compromise or discharge, or consent to a settlement of, or the entry of any
judgment arising from or with respect to, any Third Party Claim without the
consent of any Indemnified Party, unless the terms of such settlement,
compromise, discharge or judgment, as applicable, (i) do not impose injunctive
or other equitable relief against any Indemnified Party and consists solely of
monetary damages for which the Indemnified Parties are entitled to full
indemnification under this Agreement as Losses arising from such Third Party
Claim and for which the Indemnifying Party agrees in writing to pay (and pays)
all Losses and other amounts arising out of such settlement, judgment,
compromise or discharge concurrently with the effectiveness of such settlement,
judgment, compromise, or discharge, (ii) do not impose on any Indemnified Party
or

 

--------------------------------------------------------------------------------


 

its Affiliates any continuing obligation regarding the Third Party Claim,
(iii) include, as a condition thereto, a complete, unconditional and irrevocable
release of the Indemnified Parties and their respective Affiliates from all
Liability with respect to such claim given by each claimant or plaintiff to such
claim, and (iv) do not contain a finding or admission of any wrongdoing or
violation of applicable Law or violation or acknowledgment of any rights of any
Person by any Indemnified Party).  Except as provided in the preceding sentence,
no Party or its Affiliates shall settle or consent to the entry of any judgment
without the prior approval of the Seller Parent and the Buyer. Unless and until
the Indemnifying Party assumes (and actually conducts)the defense of any such
Third Party Claim in accordance with the terms hereof, the Indemnified Party may
defend against such Third Party Claim in any manner the Indemnified Party
reasonably deems appropriate at the cost and expense of the Indemnifying Party,
subject to any limitations set forth in this Article XII regarding the
Indemnifying Party’s obligations in respect of Losses, settlements, judgments,
compromises or discharges.

 

Section 12.05                      Exclusive Remedies.  Except (a) as otherwise
expressly set forth in this Agreement, including Section 3.05 and Article IX,
(b) with respect to matters for which the remedy of specific performance,
injunctive relief or other non-monetary equitable remedies are available, or
(c) in the case of Fraud, from and after the Closing the provisions of this
Article XII shall be the sole and exclusive remedies of any Seller Indemnified
Party and any Buyer Indemnified Party, respectively, and any of their
Affiliates, representatives and agents, for any Losses (including any Losses
from claims for breach of contract, warranty, tortious conduct (including
negligence) or otherwise and whether predicated on common law, statute, strict
liability, or otherwise) that it may at any time suffer or incur, or become
subject to, as a result of, or in connection with, any breach of or inaccuracy
with respect to any representation or warranty set forth in this Agreement by
Buyer or the Seller Parties, respectively, or any breach or failure by Buyer or
the Seller Parties, respectively, to perform or comply with any covenant or
agreement set forth herein.  Without limiting the generality of the foregoing,
except in the event of Fraud, from and after the Closing the Parties hereby
irrevocably waive any right of rescission they may otherwise have or to which
they may become entitled.

 

Section 12.06                      Additional Indemnification Provisions.

 

(a)                                 With respect to each indemnification payment
or advancement obligation contained in this Agreement:  (i) all Losses shall be
calculated net of any amounts actually received by the Indemnified Party
pursuant to any indemnification by, or indemnification agreement with, any third
party or any insurance policy or other cash receipts or sources of reimbursement
in respect of such Loss; (ii) without duplication of Section 12.02(b)(iv) or the
following clause (iii), all Losses will be determined after deducting therefrom
the amount of any reserve with respect to such matter reflected on the Final
Settlement Statement; (iii) without duplication of Section 12.02(b)(iv) or the
preceding clause (ii), Seller Parent shall not be liable for any Losses to the
extent that such Losses suffered by any Buyer Indemnified Party were properly
taken into account in the calculation of the Closing Amount as reflected on the
Final Settlement Statement and (iv) in no event shall any Indemnified Party be
(A) deprived of its right to rely upon or (B) precluded from any indemnification
against or payment or advancement of, any Losses arising out of a breach or
inaccuracy of any representation and warranty or covenant or agreement of any
Party made to or for the benefit of such Indemnified Party (and no such
indemnity, advancement, representation, warranty, covenant or agreement shall be
deemed

 

--------------------------------------------------------------------------------


 

waived) due to any knowledge (constructive or otherwise) of, or investigation or
other examination made by or on behalf of, such Indemnified Party (or any of its
Affiliates or Representatives) or by reason of the fact that such party or any
of its Affiliates or Representatives knew or should have known that any such
representation or warranty is, was or might be inaccurate or by reason of such
Party’s waiver of any condition set forth in Article X; and (iv) for purposes of
determining whether there has been a breach or inaccuracy of any representation
or warranty, or the amount of any Loss related to any such breach or inaccuracy,
for purposes of Section 12.02(a)(i) or Section 12.03(a)(i), the representations
and warranties set forth in this Agreement (other than the representations and
warranties set forth in Section 4.06(a) (Financial Statements),
Section 4.07(b) (No Material Adverse Effect), Section 4.13(a) (Employment and
Employee Benefit Matters), Section 4.19 (Insurance) and the definition of
“Material Lien” shall be considered without giving effect to any materiality
(including the terms “material”, “Material Adverse Effect” or similar term)
limitation or qualification.

 

(b)                                 If an Indemnifying Party makes any payment
for any Losses suffered or incurred by an Indemnified Party pursuant to the
provisions of this Article XII, such Indemnifying Party shall be subrogated, to
the extent of such payment, to all rights and remedies of the Indemnified Party
to any insurance benefits or other claims of the Indemnified Party with respect
to such Losses and with respect to the claim giving rise to such Losses.

 

(c)                                  Notwithstanding any provision of this
Agreement to the contrary, from and after Closing, Buyer and its Affiliates
(including the Business and the Companies) shall have no Liability to the Seller
Parties or their Affiliates in respect of, and none of the Seller Parties and
its Affiliates shall have (and the Seller Parties (on behalf of itself and, to
the maximum extent permitted by Law, their Affiliates), hereby irrevocably and
unconditionally releases, waives and agrees not to assert) any right (whether at
Law or in equity, based in contract, contribution, tort or otherwise) against,
or recourse to, Buyer or its Affiliates, the Business, the Companies, or their
respective assets (including the Acquired Assets) in respect of, any breach of
any provision of this Agreement or any Transaction Agreement resulting from any
act or omission taken by any Company, the Business or any Representative thereof
(unless undertaken at the request of Buyer), or by the Seller Parties or any of
their Affiliates in respect of the Business, the Companies or their respective
assets (including the Acquired Assets), in each case, occurring at or prior to
the Closing.

 

(d)                                 Subject to Section 12.06(a)(i), the
provisions of this Article XII are in addition to, and not in substitution of,
any other rights to indemnification or contribution that any such Person may
have from any Person that is not an Affiliate of ITG Parent, whether by contract
or otherwise.

 

Section 12.07                      Mitigation.  Each Party shall, and shall
cause its applicable Affiliates (including the Companies) and Representatives
to, use commercially reasonable efforts to mitigate their respective Losses upon
and after becoming aware of any fact, event, circumstance or condition that has
given rise to or would reasonably be expected to give rise to, any Losses for
which it would have the right to seek indemnification hereunder.

 

--------------------------------------------------------------------------------


 

Section 12.08                      Limitation on Liability.  Notwithstanding
anything in this Agreement or in any other Transaction Agreement to the
contrary, in no event shall any Party have any Liability under any Transaction
Agreement (including under this Article XII) for any special or punitive
damages; provided, however, that the limitations set forth in this sentence
shall not apply to any damages to the extent awarded by a court of competent
jurisdiction in connection with a third party claim or any claim of Fraud.

 

Section 12.09                      Tax Treatment of Indemnity Payments.  Unless
otherwise required by applicable Law, any indemnity payment made under this
Agreement shall be treated by all Parties as an adjustment to the final Purchase
Price, in accordance with Section 3.01, for all Tax purposes, and the Parties
shall file their Tax Returns accordingly.

 

Section 12.10                      Manner of Payment.  All payments due and
owing by any Indemnifying Party to an Indemnified Party pursuant to this
Article XII pursuant to either (i) mutual agreement of the Indemnifying Party,
on the one hand, or the applicable Indemnified Party, on the other hand or
(ii) a final non-appealable judgment (as may be rendered by a court of competent
jurisdiction) shall be effected by wire transfer of immediately available funds
from the Indemnifying Party to an account or account(s) designated in writing by
the applicable Indemnified Party within five (5) business days after the
determination thereof.

 

ARTICLE XIII



MISCELLANEOUS

 

Section 13.01                      Rules of Construction.  The following
rules of construction shall govern the interpretation of this Agreement:

 

(a)                                 references to “applicable” Law or Laws with
respect to a particular Person, thing or matter means only such Law or Laws as
to which the Government Authority that enacted or promulgated such Law or Laws
has jurisdiction over such Person, thing or matter; references to any contract,
statute, rule, regulation or form (including in the definition thereof) shall be
deemed to include references to such contract, statute, rule, regulation or form
as amended, modified, supplemented or replaced from time to time (and, in the
case of any (i) contract, include all exhibits, schedules and annexes thereto
and (ii) statute, include any rules and regulations promulgated under such
statute), and all references to any section of any statute, rule, regulation or
form include any successor to such section;

 

(b)                                 an item arising with respect to a specific
representation or warranty shall be “reflected on” or “set forth in” a balance
sheet or financial statements to the extent (i) there is a readily identifiable
(including by reference to any underlying works papers or applicable books and
records) reserve or accrual underlying a number on such balance sheet or
financial statement that is related to the subject matter of such
representation, (ii) such item is otherwise specifically set forth in the face
of the balance sheet or financial statement or (iii) such item is reflected on
the balance sheet or financial statement and is specifically referred to in the
notes thereto;

 

(c)                                  when calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is

 

--------------------------------------------------------------------------------


 

referenced in beginning the calculation of such period will be excluded (for
example, if an action is to be taken within two (2) days after a triggering
event and such event occurs on a Tuesday, then the action must be taken by
Thursday); if the last day of such period is a non-Business Day, the period in
question will end on the next succeeding Business Day;

 

(d)                                 whenever the context requires, words in the
singular shall be held to include the plural and vice versa, words of one gender
shall be held to include the other gender as the context requires and pronouns
and any variations thereof refer to the masculine, feminine, neuter, singular or
plural;

 

(e)                                  (i) the provision of a table of contents,
the division into Articles, Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect the meaning
or interpretation, or be utilized in construing or interpreting, this Agreement;
(ii) references to the terms “Article”, “Section”, “subsection”, “subclause”,
“clause”, “Schedule” and “Exhibit” are references to the specified Articles,
Sections, subsections, subclauses, clauses, Schedules and Exhibits to this
Agreement unless otherwise specified and (iii) the term “made available” means
that the applicable document or other information was (A) provided by one Party
or its representatives to the other Party and its representatives through
physical or electronic delivery prior to the date hereof, or (B) included in the
Seller Parties’ virtual data room prior to the date hereof;

 

(f)                                   (i) the terms “hereof”, “herein”,
“hereby”, “hereto”, and derivative or similar words refer to this entire
Agreement, including the Schedules and Exhibits hereto; (ii) the terms
“include”, “includes”, “including” and words of similar import when used in this
Agreement mean “including, without limitation” unless otherwise specified;
(iii) the term “any” means “any and all”; and (iv) the term “or” shall not be
exclusive and shall mean “and/or”;

 

(g)                                  (i) references to “days” means calendar
days unless Business Days are expressly specified; (ii) references to “written”
or “in writing” include in electronic form; and (iii) references to “$” mean
U.S. dollars;

 

(h)                                 if it becomes necessary to convert any
currency into any other currency, the conversion shall be made in accordance
with the exchange rate quoted in the Wall Street Journal as of the close as of
11:59 pm on the date immediately preceding the Closing Date;

 

(i)                                     references to any Person includes
(i) such Person’s successors and permitted assigns and (ii) a Government
Authority (as applicable);

 

(j)                                    references to “contracts” means any
contract, agreement and/or arrangement;

 

(k)                                 whenever this Agreement requires Seller
Parent to take any action and/or perform any obligation, such requirement shall
be deemed to involve an undertaking on the part of Seller Parent to take such
action or perform such obligation directly or to cause Seller Parent to take
such action or perform such obligation;

 

(l)                                     “ordinary course of business” shall
mean, with respect to any Person, the ordinary course of business of such
Person, consistent with past practice; and

 

--------------------------------------------------------------------------------

 

(m)          each Party has participated in the negotiation and drafting of this
Agreement and if an ambiguity or question of interpretation should arise, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or burdening either Party by
virtue of the authorship of any provision in this Agreement; the language used
herein will be deemed to be the language chosen by the Parties to express their
mutual intent, and no rule of strict construction will be applied against either
Party.

 

Section 13.02       Expenses.  Except as otherwise specified in the Transaction
Agreements, each Party shall pay its and its Affiliates’ own costs and expenses,
including legal, consulting, financial advisor and accounting fees and expenses,
incurred in connection with the Transactions and the Transaction Agreements,
irrespective of when incurred, whether or not the Closing occurs; provided,
however, that notwithstanding anything to the contrary in any Transaction
Agreement, (a) Seller Parent shall pay all Unpaid Transaction Expenses and
(b) if the Closing occurs, the Companies will pay all such costs and expenses of
Buyer and its Affiliates.

 

Section 13.03       Notices.  All notices and other communications under or by
reason of the Transaction Agreements shall be in writing and shall be deemed to
have been duly given or made (a) when personally delivered, (b) when delivered
by e-mail transmission with receipt confirmed (followed by delivery of an
original by another delivery method provided for in this Section 13.03), (c) one
Business Day after deposit with overnight courier service or (d) when delivered
by registered or certified mail (return receipt requested) or by a national
courier service, in each case to the addresses and attention parties indicated
below (or such other address e-mail address or attention party as the recipient
party has specified by prior notice given to the sending party in accordance
with this Section 13.03):

 

If to any of the Seller Parties, to:

 

Investment Technology Group, Inc.
One Liberty Plaza
165 Broadway
New York, New York 10006
Attention: General Counsel
E-mail: legalnotices@itg.com

 

 

 

with a copy (which will not constitute notice) to:

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention: Nicholas G. Demmo
Email: NGDemmo@wlrk.com

 

 

 

If to Buyer, to:

 

Kratos U.S., Inc.
Kratos Energy Research Canada Inc.
c/o Warburg Pincus LLC
450 Lexington Avenue
New York, NY 10017
Attention: General Counsel
Email: notices@warburgpincus.com

 

--------------------------------------------------------------------------------


 

with a copy (which will not constitute notice) to:

 

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022

 

 

Attention:

Eunu Chun

 

 

 

Jai Agrawal

 

 

 

Joshua Soszynski

 

 

Email:

eunu.chun@kirkland.com

 

 

 

jagrawal@kirkland.com

 

 

 

jsoszynski@kirkland.com

 

Section 13.04       Public Announcements.  No Party nor any Affiliate or
Representative of any Party shall issue or cause the publication of any press
release or public announcement or statement or otherwise communicate with any
news media or Person in respect of the Transaction Agreements or the
Transactions without first consulting with and obtaining the prior written
consent of the other Party (which consent (other than with respect to matters
directly or indirectly related to price) shall not be unreasonably withheld or
delayed), except to the extent that such Party is required, based on advice of
counsel, by applicable Law or by applicable rules of any national stock exchange
on which such Party or its Affiliates lists or trades securities (in which case
the disclosing Party will, unless prohibited by applicable Law, (a) advise the
other Party before making such disclosure and (b) provide such other Party a
reasonable opportunity to review and comment on such release or announcement or
statement in advance of such disclosure and consider in good faith any comments
with respect thereto). Notwithstanding the foregoing, any Party may (i) make
internal announcements to its employees (other than with respect to price) that
are consistent with such Party’s prior disclosures regarding the Transaction
Agreements or the Transaction previously made in accordance with this
Section 13.04, (ii) provide ordinary course communications for financial
reporting purposes to the extent required by applicable Law and (iii) regarding
this Agreement and the Transactions to existing (or, in the case of Buyer and
its Affiliates, prospective) equity holders (including, in the case of Buyer and
its Affiliates, general and limited partners and members), directors (or
equivalent) and investors of any Affiliates of such Person, in each case, in
connection with fund raising, marketing information or reporting activities of
the kind customarily provided with respect to investments of this kind, but in
each case the disclosing Person shall instruct the recipient of such information
to treat such information as strictly confidential.

 

Section 13.05       Severability.  If any term or provision hereof is held
invalid, illegal or unenforceable in any respect under any applicable Law or as
a matter of public policy, the validity, legality and enforceability of all
other terms and provisions hereof shall not in any way be affected or impaired. 
If the final judgment of a court of competent jurisdiction or other Government
Authority declares that any term or provision hereof is invalid, illegal or
unenforceable, the Parties agree that the court making such determination shall
have the power to reduce the scope, duration, area or applicability of the term
or provision, to delete specific words or phrases, or to replace any invalid,
illegal or unenforceable term or provision with a term or provision that is
valid, legal and enforceable and that comes closest to expressing the intention
of the invalid, illegal or unenforceable term or provision.

 

--------------------------------------------------------------------------------


 

Section 13.06       Assignment.  This Agreement will be binding upon and inure
to the benefit of and be enforceable by the respective successors and permitted
assigns of the Parties.  No Party may assign (whether by operation of Law or
otherwise) this Agreement or any rights, interests or obligations provided by
this Agreement without the prior written consent of the other Parties; provided,
however, that (a) any Party may assign (whether by operation of Law or
otherwise) this Agreement and any or all rights and obligations under this
Agreement to any of its Affiliates (for so long as such Persons remain
Affiliates) upon prior written notice to the other Parties, and (b) Buyer may
assign its rights under this Agreement to (i) its sources of financing as
collateral security or (ii) in connection with any disposition or transfer of
all or substantially all of the assets or capital stock of the Companies in any
form of transaction; provided, further, that no such assignment shall release
any Party from any Liability under this Agreement.

 

Section 13.07       No Third-Party Beneficiaries.  This Agreement and the other
Transaction Agreements are for the sole benefit of the parties hereto and
thereto and their respective successors and permitted assigns, and, except with
respect to Buyer Indemnified Parties and Seller Indemnified Parties pursuant to
Article XII, or as expressly set forth in the applicable Transaction Agreement,
nothing in the Transaction Agreements shall create or be deemed to create any
third-party beneficiary rights in any Person not a party to the Transaction
Agreements, including any Affiliates of any party.

 

Section 13.08       Entire Agreement.  This Agreement (including the Seller
Disclosure Letter) and the other Transaction Agreements (and all exhibits and
schedules hereto and thereto) collectively constitute and contain the entire
agreement and understanding of the Parties with respect to the subject matter
hereof and thereof and supersede all prior negotiations, correspondence,
understandings, agreements and contracts, whether written or oral, among the
Parties respecting the subject matter hereof and thereof.

 

Section 13.09       Amendments.  The Transaction Agreements (including all
exhibits and schedules thereto) may only be amended, restated supplemented or
otherwise modified by written agreement making specific reference to the
applicable Transaction Agreement to be amended, restated, supplemented or
otherwise modified, in each case duly executed by each party to such Transaction
Agreement.  No Consent from any Indemnified Party under Article XII (in each
case other than the Parties) shall be required to amend this Agreement.

 

Section 13.10       Waiver.  At any time before the Closing, either Seller or
Buyer may (a) extend the time for the performance of any obligation or other
acts of the other Party, (b) waive any breaches or inaccuracies in the
representations and warranties of the other Party contained in this Agreement or
in any document delivered pursuant to this Agreement, or (c) waive compliance
with any covenant, agreement or condition contained in this Agreement but such
waiver of compliance with any such covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.  Any such waiver shall be in a written instrument duly executed by the
waiving Party.  No failure on the part of either Party to exercise, and no delay
in exercising, any right, power or remedy under any Transaction Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such Party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

 

--------------------------------------------------------------------------------


 

Section 13.11       Governing Law.  The Transaction Agreements, and any Action
that may be based upon, arise out of or relate or be incidental to any
Transaction, any Transaction Agreement, the negotiation, execution, performance
or consummation thereof or the inducement of any Party to enter therein, whether
for breach of contract, tortious conduct or otherwise, and whether now existing
or hereafter arising (each, a “Transaction Dispute”), shall be governed by and
construed and enforced in accordance with the internal Laws of the State of New
York, without giving effect to any Law or rule that would cause the Laws of any
jurisdiction other than the State of New York to be applied.

 

Section 13.12       Dispute Resolution; Consent to Jurisdiction.

 

(a)           Any Transaction Dispute shall exclusively be brought and resolved
in the U.S. District Court for the Southern District of New York (where federal
jurisdiction exists) or the Commercial Division of the Supreme Court of the
State of New York sitting in the County of New York (where federal jurisdiction
does not exist), and the appellate courts having jurisdiction of appeals in such
courts.  In that context, and without limiting the generality of the foregoing,
each Party irrevocably and unconditionally:

 

(i)            submits for itself and its property to the exclusive jurisdiction
of such courts with respect to any Transaction Dispute (other than for
recognition and enforcement of any judgment resulting from any Transaction
Dispute) and agrees that all claims in respect of any Transaction Dispute (other
than any or recognition or enforcement Action) shall be exclusively heard and
determined in such courts;

 

(ii)           agrees that venue would be proper in such courts, and waives any
objection that it may now or hereafter have that any such court is an improper
or inconvenient forum for the resolution of any Transaction Dispute; and

 

(iii)          agrees that the mailing by certified or registered mail, return
receipt requested, to the Persons listed in Section 13.03 of any process
required by any such court, will be effective service of process; provided,
however, that nothing herein will be deemed to prevent a Party from making
service of process by any means authorized by the Laws of the State of New York.

 

(b)           The foregoing consent to jurisdiction shall not constitute
submission to jurisdiction or general consent to service of process in the State
of New York for any purpose except with respect to any Transaction Dispute.

 

Section 13.13       Waiver of Jury Trial.  To the maximum extent permitted by
Law, each Party irrevocably and unconditionally waives any right to trial by
jury in any forum in respect of any Transaction Dispute and covenants that
neither it nor any of its Affiliates will assert (whether as plaintiff,
defendant or otherwise) any right to such trial by jury.  Each Party certifies
and acknowledges that (a) such Party has considered the implications of this
waiver, (b) such Party makes this waiver voluntarily and (c) such waiver
constitutes a material inducement upon which such Party is relying and will rely
in entering into the Transaction Agreements.  Each Party may file an original
counterpart or

 

--------------------------------------------------------------------------------


 

a copy of this Section 13.13 with any court as written evidence of the consent
of each Party to the waiver of its right to trial by jury.

 

Section 13.14       Remedies; Specific Performance.

 

(a)           Except to the extent set forth otherwise in this Agreement
(including in Section 12.05), all remedies under this Agreement expressly
conferred upon a Party will be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by Law or equity upon such Party, and the
exercise by a Party of any one remedy shall not preclude the exercise of any
other remedy.

 

(b)           Each Party agrees that irreparable damage may occur and the
Parties would not have an adequate remedy at Law if any provision of this
Agreement is not performed in accordance with its specific terms or is otherwise
breached.  Accordingly, each Party agrees that the other Party will be entitled
to injunctive relief from time to time to prevent breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in each case (i) without the requirement of posting any bond or other
indemnity, and (ii) in addition to any other remedy to which it may be entitled,
at law or in equity.  Furthermore, each Party agrees not to raise any objections
to the availability of the equitable remedy of specific performance to prevent
or restrain breaches of this Agreement, and to specifically enforce the terms of
this Agreement to prevent breaches or threatened breaches of, or to enforce
compliance with, the covenants and obligations of such Party under this
Agreement.

 

Section 13.15       Interest.  If any payment required to be made to a Party
under this Agreement is made after the date on which such payment is due,
interest shall accrue on such amount from (but not including) the due date of
the payment to (and including) the date such payment is actually made at the
Interest Rate.  All computations of interest pursuant to this Agreement shall be
made on the basis of a year of three hundred sixty-five (365) days, in each case
for the actual number of days from (but not including) the first day to (and
including) the last day occurring in the period for which such interest is
payable.

 

Section 13.16       Disclosure Letters and Exhibits.  The Seller Disclosure
Letter, Buyer Disclosure Letter, Schedules and Exhibits attached to this
Agreement shall be construed with and as an integral part of this Agreement to
the same extent as if the same had been set forth verbatim herein.  Any
capitalized terms used in any Exhibit or Schedule or in the Seller Disclosure
Letter or Buyer Disclosure Letter but not otherwise defined therein shall be
defined as set forth in this Agreement.  The representations and warranties of
the Seller Parties or Buyer set forth in this Agreement are made and given
subject to the disclosures contained in the correspondingly numbered section or
clause of the Seller Disclosure Letter or Buyer Disclosure Letter, as
applicable, and neither the Seller Parties nor any of their Affiliates, nor
Buyer nor any of its Affiliates, as applicable, shall be, or deemed to be, in
breach of any such representations and warranties (and no claim shall lie in
respect thereof) in respect of any such matter so disclosed in the Seller
Disclosure Letter or Buyer Disclosure Letter, as applicable.    Inclusion of
information in the Seller Disclosure Letter shall not be construed as an
admission that such information is material to the business, operations or
condition (financial or otherwise) of the Business.  Each Section or clause of
the Seller Disclosure Letter or Buyer Disclosure Letter (other than any section
or clause intended to in any manner qualify any of the Seller

 

--------------------------------------------------------------------------------


 

Fundamental Representations or the representations and warranties in
Section 4.07(b), Section 4.09(b), Section 4.14 and Section 4.17) shall be deemed
to incorporate by reference all information disclosed in any other Section or
clause of the Seller Disclosure Letter or Buyer Disclosure Letter, as
applicable, to the extent it is reasonably apparent based on the text of such
disclosure that the disclosure in such other Section or clause of the Seller
Disclosure Letter or Buyer Disclosure Letter is applicable to such Section or
clause of the Seller Disclosure Letter or Buyer Disclosure Letter.  The Seller
Parties and Buyer expressly do not waive any attorney-client privilege
associated with information disclosed in the Seller Disclosure Letter or Buyer
Disclosure Letter, as applicable, or any protection afforded by the work-product
doctrine with respect to any of the matters disclosed or discussed herein.

 

Section 13.17       Counterparts.  Each Transaction Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument.  Facsimiles, e-mail
transmission of .pdf signatures or other electronic copies of signatures shall
be deemed to be originals.

 

Section 13.18       Non-Recourse.  Other than with respect to Retained Claims,
this Agreement may only be enforced against, and any claim or cause of action
based upon, arising out of, or related to this Agreement may only be brought
against, the entities that are expressly named as Parties hereto and then only
with respect to the specific obligations set forth herein with respect to such
Party.  Except to the extent a named Party to this Agreement (and then only to
the extent of the specific obligations undertaken by such named Party in this
Agreement and not otherwise), no financing source of the Buyer or any past,
present or future director, officer, stockholder, employee, incorporator,
member, partner, stockholder, Affiliate, representative, agent or attorney of
any Party to this Agreement, shall have any Liability (whether in contract,
tort, equity or otherwise) for any one or more of the representations,
warranties, covenants, agreements or other obligations or Liabilities of any
Party under this Agreement (whether for indemnification or otherwise) of or for
any claim based on, in respect of, or by reason of, the Transactions, except for
claims that the Seller Parties may assert: (i) against any Person that is party
to, and solely pursuant to the terms of, confidentiality agreements with Seller
Parent; (ii) against the parties to the Limited Guarantee (and their legal
successors and assigns of their obligations thereunder) under, in accordance
with and subject to the terms of, the Limited Guarantee; (iii) against Buyer to
cause Buyer to obtain specific performance against Investor under the Equity
Commitment Letter to fund Investor’s commitment thereunder in accordance with
and subject to the terms thereof and Section 13.14; and (iv) against the Buyer
in accordance with and pursuant to the terms of this Agreement (the claims
described in clauses (i) through (iv) collectively, the “Retained Claims”).

 

Section 13.19       Section Privilege.  Notwithstanding anything to the contrary
in this Agreement, the parties hereto further acknowledge and agree that the
Seller Parties and their Affiliates (other than the Companies) shall retain all
rights and interests in and under (A) all attorney-client privilege and attorney
work-product protection of the Seller Parties, the Companies and their
respective Affiliates or associated with the Business as a result of legal
counsel representing the Seller Parties, the Companies or their respective
Affiliates or the Business in connection with the transactions contemplated by
this Agreement or the Ancillary Agreements, (B) all documents and records
subject to the attorney-client privilege or work-product protection described in
the foregoing clause (A) above and (C) all documents and

 

--------------------------------------------------------------------------------


 

records maintained by the Seller Parties, the Companies or their respective
Affiliates in connection with the transactions contemplated by this Agreement or
the Ancillary Agreements.  Buyer hereby waives, on its own behalf and agrees to
cause its Affiliates (including, after the Closing, the Companies) to waive, any
conflicts that may arise in connection with such legal counsel representing the
Seller Parties or its Affiliates after the Closing as such representation may
relate to the transactions contemplated by this Agreement or the Transaction
Agreements.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Seller Parties and Buyer have caused this Agreement to
be executed on the date first written above by their respective duly authorized
officers.

 

 

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

 

 

 

 

 

By:

/s/ Steven R. Vigliotti

 

 

Name: Steven R. Vigliotti

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

ITG GLOBAL TRAINING INCORPORATED

 

 

 

 

 

 

By:

/s/ Steven R. Vigliotti

 

 

Name: Steven R. Vigliotti

 

 

Title: Treasurer

 

 

 

 

 

 

 

ITG SOLUTIONS NETWORK, INC.

 

 

 

 

 

 

By:

/s/ Steven R. Vigliotti

 

 

Name: Steven R. Vigliotti

 

 

Title: Treasurer

 

 

 

 

 

ITG INVESTMENT RESEARCH, INC.

 

 

 

 

 

 

By:

/s/ Joseph Napoli

 

 

Name: Joseph Napoli

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

KRATOS ENERGY RESEARCH CANADA INC.

 

 

 

 

 

 

By:

/s/ Cary J. Davis

 

 

Name: Cary J. Davis

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

KRATOS U.S., INC.

 

 

 

 

 

 

By:

/s/ Cary J. Davis

 

 

Name: Cary J. Davis

 

 

Title: President

 

--------------------------------------------------------------------------------
